Exhibit 10.1




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
January 31, 2018
among
GENESCO INC.
a Domestic Borrower and the Lead Borrower,
GENESCO BRANDS, LLC, HAT WORLD CORPORATION,
HAT WORLD, INC., FLAGG BROS. OF PUERTO RICO, INC.,
as the Other Domestic Borrowers,
GCO CANADA INC.
as the Canadian Borrower
GENESCO (UK) LIMITED
as the UK Borrower
The LENDERS Party Hereto,
BANK OF AMERICA, N.A.
as Agent


U.S. BANK NATIONAL ASSOCIATION
and
SUNTRUST BANK
as Co-Syndication Agents,


PNC BANK, NATIONAL ASSOCIATION
as Documentation Agent,


and
BANK OF AMERICA, N.A.
U.S. BANK NATIONAL ASSOCIATION
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Bookrunners
___________________________







--------------------------------------------------------------------------------


Exhibit 10.1




TABLE OF CONTENTS
1.    DEFINITIONS.    2
1.1    Defined Terms    2
1.2    Terms Generally; Interpretation    55
1.3    Accounting Terms    55
1.4    Rounding    56
1.5    Times of Day    56
1.6    Letter of Credit Amounts    56
1.7    United Kingdom Tax Matters.    56
1.8    Exchange Rates; Currency Translation.    61
1.9    Limited Condition Acquisitions.    61
2.    AMOUNT AND TERMS OF CREDIT    63
2.1    Commitments of the Lenders.    63
2.2    Reserves; Changes to Reserves.    67
2.3    Making of Loans.    67
2.4    Overadvances    69
2.5    Swingline Loans, Canadian Swingline Loans and UK Swingline Loans.    69
2.6    Letters of Credit.    71
2.7    Settlements Among Lenders.    75
2.8    Notes; Repayment of Loans.    77
2.9    Interest on Loans.    77
2.10    Default Interest    78
2.11    Certain Fees    78
2.12    Unused Commitment Fee    78
2.13    Letter of Credit Fees    79
2.14    Nature of Fees    79
2.15    Termination or Reduction of Commitments.    80
2.16    Alternate Rate of Interest    80
2.17    Conversion and Continuation of Loans    81
2.18    Mandatory Prepayment; Cash Collateral; Commitment Termination    82
2.19    Optional Prepayment of Loans; Reimbursement of Lenders.    84
2.20    Maintenance of Loan Account; Statements of Account.    86
2.21    Cash Receipts.    86
2.22    Application of Payments.    88
2.23    Increased Costs.    91
2.24    Change in Legality.    92
2.25    Payments; Sharing of Setoff.    92
2.26    Taxes.    94
2.27    Security Interests in Collateral    97
2.28    Mitigation Obligations; Replacement of Lenders.    97
2.29    LIBO Successor Rate.    98
2.30    UK Borrowing Base.    99
3.    REPRESENTATIONS AND WARRANTIES    100
3.1    Organization; Powers    100
3.2    Authorization; Enforceability    100
3.3    Governmental Approvals; No Conflicts    100


i



--------------------------------------------------------------------------------

Exhibit 10.1




3.4    Financial Condition.    100
3.5    Properties.    101
3.6    Litigation and Environmental Matters.    101
3.7    Compliance with Laws and Agreements    102
3.8    Investment Company or Holding Company Status    102
3.9    Taxes    102
3.10    ERISA/Canadian Pension Plan/ UK Pension Plan.    102
3.11    ERISA Compliance.    103
3.12    Disclosure    103
3.13    Subsidiaries    103
3.14    Insurance    104
3.15    Labor Matters    104
3.16    [Reserved]    104
3.17    Restrictions on the Credit Parties    104
3.18    Security Documents.    104
3.19    Federal Reserve Regulations.    104
3.20    Solvency    104
3.21    Franchises, Patents, Copyrights, Etc    105
3.22    Brokers    105
3.23    Casualty    105
3.24    Intellectual Property; Licenses, Etc.    105
3.25    Ranking.    105
3.26    EEA Financial Institution.    105
3.27    Sanctions Concerns and Anti-Corruption Laws.    105
4.    CONDITIONS.    106
4.1    Effective Date    106
4.2    Conditions Precedent to Each Loan and Each Letter of Credit    108
5.    AFFIRMATIVE COVENANTS.    109
5.1    Financial Statements and Other Information    109
5.2    Notices of Material Events    111
5.3    Information Regarding Collateral.    112
5.4    Existence; Conduct of Business    113
5.5    Payment of Obligations    113
5.6    Maintenance of Properties    113
5.7    Insurance.    113
5.8    Casualty and Condemnation    114
5.9    Books and Records; Inspection and Audit Rights.    114
5.10    Fiscal Year    115
5.11    Physical Inventories/ Cycle Counts.    115
5.12    Compliance with Laws    116
5.13    Use of Proceeds and Letters of Credit    116
5.14    Additional Subsidiaries.    116
5.15    Further Assurances    117
5.16    Compliance with Terms of Leaseholds.    118
5.17    [Reserved].    118
5.18    Centre of Main Interests.    118
5.19    UK “Know your customer” checks.    118


ii



--------------------------------------------------------------------------------

Exhibit 10.1




5.20    UK Pension Plans.    118
5.21    Canadian Pension Plans.    119
6.    NEGATIVE COVENANTS.    119
6.1    Indebtedness    119
6.2    Liens    120
6.3    Fundamental Changes    121
6.4    Investments, Loans, Advances, Guarantees and Acquisitions    122
6.5    Asset Sales    123
6.6    Restrictive Agreements    124
6.7    Restricted Payments; Certain Payments of Indebtedness    124
6.8    Transactions with Affiliates    125
6.9    Additional Subsidiaries    125
6.10    Amendment of Material Documents    125
6.11    Fixed Charge Coverage Ratio    125
6.12    Environmental Laws    125
6.13    Fiscal Year    126
6.14    Canadian Pension Plans.    126
6.15    Sanctions.    126
6.16    Anti-Corruption Laws.    126
7.    EVENTS OF DEFAULT.    126
7.1    Events of Default    126
7.2    When Continuing    129
7.3    Remedies on Default    129
7.4    Application of Proceeds    129
8.    THE AGENT.    137
8.1    The Agent    137
8.2    Sharing of Excess Payments    138
8.3    Agreement of Applicable Lenders    138
8.4    Liability of Agent.    139
8.5    Notice of Default    140
8.6    Lenders’ Credit Decisions    140
8.7    Reimbursement and Indemnification    140
8.8    Rights of Agent    140
8.9    Notice of Transfer    141
8.10    Successor Agent    141
8.11    Reports and Financial Statements    141
8.12    Agent May File Proofs of Claim    141
8.13    Defaulting Lenders.    142
8.14    Agency for Perfection.    144
8.15    Risk Participation.    144
8.16    ERISA    145
Representations.    145
8.17    Co-Syndication Agents and Documentation Agent    147
8.18    Appointment of Agent as Security Trustee for UK Security
Agreements.    147
9.    MISCELLANEOUS.    150


iii



--------------------------------------------------------------------------------

Exhibit 10.1




9.1    Notices    150
9.2    The Platform    151
9.3    Waivers; Amendments.    151
9.4    Expenses; Indemnity; Damage Waiver.    153
9.5    Designation of Lead Borrower as Borrowers’ Agent.    155
9.6    Successors and Assigns.    156
9.7    Survival    158
9.8    Counterparts; Integration; Effectiveness    158
9.9    Severability    158
9.10    Right of Setoff    158
9.11    Governing Law; Jurisdiction; Consent to Service of Process.    159
9.12    WAIVER OF JURY TRIAL    159
9.13    Headings    159
9.14    Interest Rate Limitation    159
9.15    Additional Waivers.    160
9.16    Confidentiality    161
9.17    Release of Collateral and Guaranty Obligations.    161
9.18    Amendment and Restatement    162
9.19    Commitments    162
9.20    Judgment Currency    163
9.21    USA Patriot Act Notice    163
9.22    Foreign Asset Control Regulations    163
9.23    Canadian Anti-Money Laundering Legislation.    163
9.24    No Advisory or Fiduciary Responsibility    164
9.25    Limitation of Canadian Borrower and UK Borrower Liability.    165
9.26    Language.    165
9.27    Keepwell.    165
9.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    165




iv



--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBITS
A    Form of Assignment and Acceptance
B-1    Form of Canadian Note
B-2    Form of Domestic Note
B-3    Form of UK Note
B-4    Form of Swingline Note
B-5    Form of Canadian Swingline Note
B-6    Form of UK Swingline Note
C-1    Form of Effective Date Guaranty – Domestic Borrowers
C-2    Form of Effective Date Guaranty – Canadian Borrower
C-3    Form of Effective Date Guaranty – UK Borrower
D    Form of Borrowing Base Certificate
E    Form of Compliance Certificate
F    Closing Agenda
G    Form of DDA Notification
H-1    Form of Domestic Notice of Borrowing
H-2    Form of Canadian Notice of Borrowing
H-3    Form of UK Notice of Borrowing


v



--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULES
1.1        Lenders and Commitments
1.2        Leased Distribution Centers and Warehouses
1.3        Secured Equipment Leases
2.6(j)        Existing Letters of Credit
2.21(b)        Credit Card Arrangements
2.21(c)        Concentration Accounts and Investment Accounts
3.5(b)(i)    Owned Properties
3.5(b)(ii)    Leased Properties
3.6        Litigation and Environmental Matters
3.7        Compliance with Laws and Agreements
3.9        Taxes
3.10        ERISA/Canadian Pension Plan/UK Pension Plan
3.13        Subsidiaries
3.14        Insurance
3.21        Franchises, Patents, Copyrights, etc.
5.1(i)        Financial Reporting Requirements
6.1        Indebtedness
6.2        Liens
6.4        Investments, Loans, Advances, Guarantees and Acquisitions




vi



--------------------------------------------------------------------------------


Exhibit 10.1




This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is dated as of January 31,
2018 (this “Agreement”) among GENESCO INC., a corporation organized under the
laws of the State of Tennessee having a place of business at Genesco Park, 1415
Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731, as a Domestic
Borrower and the Lead Borrower (as hereinafter defined); the Other Domestic
Borrowers (as defined below); GCO CANADA INC., as the Canadian Borrower; GENESCO
(UK) LIMITED, a company incorporated in England and Wales with company number
07667223 as the UK Borrower; the LENDERS party hereto; BANK OF AMERICA, N.A., a
national banking association having a place of business at 100 Federal Street,
Boston, Massachusetts 02110, as Agent for the Lenders and the other Secured
Parties (as each such term is hereinafter defined); and U.S. BANK NATIONAL
ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents; and PNC BANK, NATIONAL
ASSOCIATION, as Documentation Agent.
W I T N E S S E T H:
WHEREAS, the Borrowers have requested that the Lenders make available to the
Domestic Borrowers, as co-borrowers, a revolving credit facility (including a
letter of credit sub-facility) in an initial maximum amount not to exceed
$400,000,000, the proceeds of which, in each case, shall be used by the
Borrowers for purposes permitted under, and otherwise in accordance with and
subject to the terms of, this Agreement;
WHEREAS, the Other Borrowers are direct or indirect wholly-owned Subsidiaries of
the Lead Borrower, and together with the Lead Borrower are related entities that
collectively constitute an integrated business;
WHEREAS, each Borrower is sufficiently dependent upon the others and the
Borrowers are related in such a way that any advance made hereunder to any
Borrower will benefit all of the Borrowers as a result of their related
operations and identity of interests;
WHEREAS, the Domestic Borrowers have requested that the Agents and Lenders treat
them as co-borrowers hereunder, jointly and severally responsible for the
obligations of each other;
WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to the Borrowers on a pro
rata basis according to its Commitment on the terms and conditions set forth
herein, and Bank of America, N.A. is willing to act as Agent for the Lenders on
the terms and conditions set forth herein and in the other Loan Documents;
WHEREAS, each Canadian Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to the Canadian
Borrower according to its Canadian Commitment on the terms and conditions set
forth herein, and Bank of America, N.A. is willing to act as Agent for the
Canadian Secured Parties on the terms and conditions set forth herein and in the
other Loan Documents;
WHEREAS, each UK Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to the UK Borrower
according to its UK Commitment on the terms and conditions set forth herein, and
Bank of America, N.A. is willing to act as Agent for the UK Secured Parties on
the terms and conditions set forth herein and in the other Loan Documents;
WHEREAS, prior to the date of this Agreement, the Borrowers, on the one hand,
and Bank of America, N.A., as Agent thereunder, and the Lenders on the other
hand, previously entered into a Third Amended and Restated Credit Agreement
dated as of January 31, 2014 (as amended and in effect, the





--------------------------------------------------------------------------------

Exhibit 10.1




“Existing Credit Agreement”), pursuant to which the Lenders provided the
Borrowers (other than the UK Borrower) with certain financial accommodations;
WHEREAS, in accordance with SECTION 9.3 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agents desire to amend and restate the Existing
Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under the
Existing Credit Agreement):
1.DEFINITIONS.
1.1    Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
“Account Control Agreements” shall mean agency agreements with or notices to and
acknowledgements from banks or other institutions maintaining a checking or
other demand deposit account, lockbox account or investment account of a Credit
Party (excluding store-level deposit accounts and all Excluded DDAs), including
without limitation any DDA into which the proceeds of any other DDA are
regularly swept on a daily basis, establishing control (as defined in the UCC)
of such account by the Agent and whereby the bank maintaining such account
agrees, in respect of the Domestic Credit Parties and Canadian Credit Parties,
upon the occurrence and during the continuance of a Cash Dominion Event and in
respect of the UK Credit Parties, at all times following the establishment of
the UK Borrowing Base, to comply only with instructions originated by the Agent
without the further consent of any Credit Party, each of which agreements shall
be in form and substance reasonably satisfactory to the Agent.
“Account Debtor” shall mean any Person who is obligated under an Account.
“Account Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion (after consultation with the Lead
Borrower (whose consent to any Account Reserve shall not be required)) with
respect to the collectability of any Eligible Wholesale Receivable or any
Eligible Credit Card and Debit Card Receivable, including, without limitation,
Dilution Reserves. Account Reserves shall be established and calculated in a
manner and methodology consistent with the Agent’s practices as of the Effective
Date with other similarly situated borrowers.
“Accounts” shall mean “accounts” as defined in the UCC and in the PPSA, (or to
the extent governed by the Civil Code of Quebec, defined as all “claims” for the
purposes of the Civil Code of Quebec), and also all accounts, accounts
receivable, and rights to payment (whether or not earned by performance): (i)
for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of; (ii) for services rendered or to be rendered; (iii)
arising out of a policy of insurance issued or to be issued; (iv) arising out of
a secondary obligation incurred or to be incurred; or (v) arising out of the use
of a debit, credit or charge card or information contained on or used with that
card.
“ACH” shall mean automated clearing house transfers.
“Act” has the meaning provided therefor in Section 9.21.
“Additional Commitment Lender” has the meaning provided therefor in Section
2.1(c).





--------------------------------------------------------------------------------

Exhibit 10.1




“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards (other than for a UK Loan),
if necessary, to the next 1/16 of 1%) equal to the LIBO Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.
“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first Fiscal Quarter occurring after the expiration of three months
following the Effective Date.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, (ii) any other Person Controlling, Controlled by or
under direct or indirect common Control with that Person (and if that Person is
an individual, any member of the immediate family (including parents, siblings,
spouse, children, stepchildren, nephews, nieces and grandchildren) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is Controlled by any
such member or trust), (iii) any other Person directly or indirectly holding 15%
or more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
and (iv) any other Person 15% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person.
“Agent” means Bank of America in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto, and
solely with respect to the loan servicing requirements of the Canadian Borrower,
Bank of America, N.A.-Canada Branch.
“Agent Party” has the meaning provided therefor in Section 9.2.
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on the signature page hereto, or such other address or account as the
Agent may from time to time notify the Lead Borrower and the Lenders.
“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated and in effect from time to time.
“Applicable Fiscal Period” means, as of any date of determination, the most
recently ended twelve (12) Fiscal Months.
“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, that are applicable to such Person or any
property of such Person.
“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.





--------------------------------------------------------------------------------

Exhibit 10.1




“Applicable Margin” means the rates for Prime Rate Loans, U.S. Index Rate Loans,
BA Equivalent Loans and LIBO Loans set forth below:
Level
Average Daily Availability
Applicable Margin for LIBO Loans and BA Equivalent Loans
Applicable Margin for Domestic Prime Rate Loans, U.S. Index Rate Loans, and
Canadian Prime Rate Loans
Applicable Margin for UK Swingline Loans
I
Greater than or equal to 50% of the Loan Cap


1.25%


0.25%


1.25%
II
Less than 50% of the Loan Cap
1.50%
0.50%


1.50%

From and after the Effective Date until the first Adjustment Date, the
Applicable Margin shall be established at the percentages set forth in Level II
of the pricing grid set forth above. From and after such first Adjustment Date
following the Effective Date and on each Adjustment Date thereafter, the
Applicable Margin shall be determined from the pricing grid set forth above
based upon the Average Daily Availability for the most recent Fiscal Quarter
ended immediately preceding such Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
of an Event of Default, the Agent may, and at the direction of the Required
Lenders shall, immediately increase the Applicable Margin to that set forth in
Level II (even if the Average Daily Availability requirements for a different
Level have been met) and interest shall accrue at the rate of interest set forth
in Section 2.10; provided further if any Borrowing Base Certificate is at any
time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.
“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrower Consolidated Group, which value shall be determined from time to time
by the most recent appraisal undertaken by an independent appraiser engaged by
the Agent.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.
“Arrangers” means each of Bank of America (the “Lead Arranger”), U.S. Bank
National Association and SunTrust Robinson Humphrey, Inc., in their capacities
as joint lead arrangers and joint bookrunners.





--------------------------------------------------------------------------------

Exhibit 10.1




“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.6), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower Consolidated Group for the Fiscal Year ended January 28, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower Consolidated Group,
including the notes thereto.
“Availability Reserves” means such reserves (but without duplication of any
Account Reserves or Inventory Reserves or any factors included in the
determination of the Appraised Value of Eligible Inventory) as the Agent from
time to time determines in its Permitted Discretion (after consultation with the
Lead Borrower (whose consent to any Availability Reserve shall not be required))
as being appropriate (a) to reflect the impediments to the Agent’s ability to
realize upon the Collateral, (b) to reflect claims and liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon the Collateral, or (c) to reflect that a Default or an Event of Default
then exists. Without limiting the generality of the foregoing, Availability
Reserves may include (but are not limited to) reserves based on (i) rent (A) on
account of past due rent, (B) for leased distribution center locations as to
which the Agent has not received a Collateral Access Agreement from the
applicable landlord, and (C) for locations for which the landlord has been
granted a Lien on the assets of any Person included in the Borrower Consolidated
Group or in those states in which the landlord has a statutory landlord’s Lien;
(ii) Customer Credit Liabilities; (iii) outstanding taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other taxes or claims which might have
priority over the interests of the Agent in the Collateral; (iv) customs duties,
and other costs to release Inventory which is being imported into the United
States or Canada; (v) salaries, wages and benefits due to employees of any
Credit Party, provided that Availability Reserves under this clause (v) will not
be imposed except during the continuance of a Cash Dominion Event; (vi) customer
deposits; (vii) reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals resulting from any significant or
material decrease in comparable store sales trends, gross margins, any
significant changes in Inventory mix, store operating expense structure or
markdown activity, or any other factor  that could reasonably be expected to
result in a decrease to Appraised Value of Eligible Inventory, provided that if
the Agent notifies the Lead Borrower of its intention to impose such an
Availability Reserve, the Lead Borrower may, at its expense, engage an appraiser
reasonably satisfactory to the Agent, to conduct an updated Inventory appraisal
and, upon the Agent’s receipt and satisfactory review of the results of such
appraisal, the previously imposed Availability Reserve under this clause (vii)
will be terminated (without limiting the Agent’s right to re-establish such an
Availability Reserve under this clause (vii) if circumstances so warrant);
(viii) warehousemen’s or bailee’s charges and other Liens permitted by Section
6.2 which may have priority over the interests of the Agent in the Collateral;
(ix) amounts due to vendors on account of consigned goods; (x) the Agent’s
estimate of Canadian Priority Payable Reserves; (xi) Cash Management Reserves;
and (xii) Bank Products Reserves. Availability Reserves shall be established and
calculated in a manner and methodology consistent with the Agent’s practices as
of the Effective Date with other similarly situated borrowers.
“Average Daily Availability” shall mean, in respect of any Adjustment Date, the
average daily Excess Availability for the immediately preceding Fiscal Quarter.
“BA Equivalent Loan” means any Canadian Loan in CD$ bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.
“BA Equivalent Loan Borrowing” means any Borrowing comprised of BA Equivalent
Loans.





--------------------------------------------------------------------------------

Exhibit 10.1




“BA Rate” means, for the Interest Period applicable to a BA Equivalent Loan, the
rate of interest per annum equal to the annual rates applicable to CD$ bankers’
acceptances having an identical or comparable term as the proposed BA Equivalent
Loan displayed and identified as such on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuter Monitor Money Rates
Service as at approximately 10:00 A.M. (Toronto time) on such day (or, if such
day is not a Business Day, as of 10:00 A.M. (Toronto time) on the immediately
preceding Business Day)(or other commercially available source designated by
Agent from time to time); provided that in no event shall the BA Rate be less
than zero.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” shall mean Bank of America, N.A., a national banking
association, and as a Lender, includes any applicable branch thereof located in
Canada (including Bank of America-Canada Branch) or the United Kingdom.
“Bank of America-Canada Branch” means Bank of America, N.A. (acting through its
Canada branch), a banking corporation carrying on business under the Bank Act
(Canada).
“Bank of America Concentration Account” has the meaning provided therefor in
Section 2.21(d).
“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian dollar loans to
financial institutions, for such date.
“Bank Product Reserves” means such reserves as the Agent from time to time
determine in its Permitted Discretion as being appropriate to reflect the
anticipated liabilities and obligations of the Credit Parties with respect to
Bank Products then provided or outstanding.
“Bank Products” means any services or facilities provided to any Credit Party by
the Agent, any Lender, or any of their respective Affiliates, including, without
limitation, on account of (a) Hedging Agreements, (b) purchase cards, (c)
foreign exchange facilities, (d) leasing, and (e) supply chain finance services
(including, without limitation, trade payable services and supplier accounts
receivable purchases), but excluding Cash Management Services.
“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the Issuing Bank.
“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time, and the
regulations issued from time to time thereunder.
“Base Rate” means for any day a fluctuating rate per annum (in no event less
than zero) equal to the highest of (a) the Domestic Prime Rate; (b) the Federal
Funds Effective Rate for such day, plus 0.50%; and (c) the LIBO Rate for a one
month interest period as determined on such day, plus 1.00%.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets





--------------------------------------------------------------------------------

Exhibit 10.1




include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.
“BIA” means the Bankruptcy and Insolvency Act (Canada).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Consolidated Group” shall mean the Lead Borrower and its Subsidiaries.
“Borrower Materials” has the meaning provided therefor in Section 5.1.
“Borrowers” means, individually and collectively, the Lead Borrower, the Other
Borrowers and any other Person who subsequently becomes a Borrower hereunder.
“Borrowing” shall mean (a) a Canadian Borrowing, a UK Borrowing or a Domestic
Borrowing, as applicable, (b) the incurrence of a Swingline Loan, (c) the
incurrence of a Canadian Swingline Loan, or (d) the incurrence of a UK Swingline
Loan.
“Borrowing Base Certificate” has the meaning provided therefor in Section
5.1(f).
“Borrowing Request” means a request by the Lead Borrower on behalf of the
Domestic Borrowers, or by the Canadian Borrower or the UK Borrower, as
applicable, for a Borrowing in accordance with Section 2.3.
“Breakage Costs” has the meaning provided therefor in Section 2.19(b).
“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed, or are in fact closed in the
state where the Agent’s Office is located, (b) when used in connection with a
LIBO Loan, any day on which banks are open for dealings in dollar deposits in
the London interbank market, (c) when used in connection with any Loan by a
Canadian Lender, any day which is not a day on which banks are authorized or
required by law to be closed in Toronto, Ontario, Canada, (d) if such day
relates to any interest rate settings as to a LIBO Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
LIBO Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any such LIBO Loan, a day on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET) payment system
(or, if such payment system ceases to be operative, such other payment system
(if any) determined by the Agent to be a suitable replacement) is open for the
settlement of payments in Euro, (e) if such day relates to any interest rate
settings as to a LIBO Loan denominated in a currency other than Dollars or Euro,
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency, and (f) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a LIBO Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such (other than any interest
rate settings), any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, of:





--------------------------------------------------------------------------------

Exhibit 10.1




(a)    the Canadian Loan Cap
minus
(b)    the Canadian Credit Extensions on such date.
In calculating Canadian Availability at any time and for any purpose under this
Agreement, any amount calculated or referenced in Dollars shall also refer to
the Equivalent CD$ Amount.
“Canadian Borrower” means GCO Canada Inc., a corporation organized under the
federal laws of Canada.
“Canadian Borrowing” means a borrowing consisting of simultaneous Canadian Loans
of the same Type and, in the case of BA Equivalent Loans or LIBO Loans, having
the same Interest Period made by each of the Canadian Lenders pursuant to
Section 2.3.
“Canadian Borrowing Base” means, at any time of calculation, an Equivalent CD$
Amount in Dollars equal to:
(a)    the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Canadian Borrower multiplied by
(iii)(A) the Cost of Eligible Inventory of the Canadian Borrower, minus (B)
Inventory Reserves related to Eligible Inventory of the Canadian Borrower;
plus
(b)    the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the
then Eligible Wholesale Receivables of the Canadian Borrower, minus (B) Account
Reserves related to such Eligible Wholesale Receivables of the Canadian
Borrower;
plus
(c)    the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Canadian Borrower, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Canadian Borrower;
minus
(d)    without duplication, the then amount of all Availability Reserves
established with respect to matters affecting the Canadian Borrower.
“Canadian Commitment Percentage” means the Commitment Percentages of the
Canadian Lenders.
“Canadian Commitments” means, as to each Canadian Lender, its obligation to (a)
make Canadian Loans to the Canadian Borrower pursuant to Section 2.1 and (b)
purchase participations in Canadian Letter of Credit Outstandings, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Canadian Lender’s name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Canadian Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1




“Canadian Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Canadian Loans (including Canadian Swingline Loans)
then outstanding, and (b) the then amount of the Canadian Letter of Credit
Outstandings.
“Canadian Credit Parties” means, collectively, the Canadian Borrower and each
Material Subsidiary organized under the laws of Canada or any province or
territory thereof that is or becomes a guarantor of the Canadian Liabilities.
“Canadian Credit Party” means any one of such Persons.
“Canadian Defined Benefit Pension Plan” shall mean a pension plan for the
purposes of any applicable pension benefits standards statute or regulation in
Canada, which contains a “defined benefit provision,” as defined in subsection
147.1(1) of the Income Tax Act (Canada) but shall not include a “multi-employer
pension plan” within the meaning of the Pension Benefits Standards Act, 1985
(Canada) (or similar term under equivalent provincial pension standards
legislation) for which a Canadian Borrower’s or Canadian Subsidiary’s sole
financial obligations are limited to making fixed contributions.
“Canadian Dollars” and “CD$” refer to lawful money of Canada.
“Canadian Lenders” means Bank of America-Canada Branch and any other Person
having Canadian Commitments from time to time or at any time. A Person may be a
Canadian Lender only if it is a financial institution that is listed on Schedule
I, II or III of the Bank Act (Canada), has received an approval to have a
financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada and is not deemed to be
resident in Canada for purposes of the Income Tax Act (Canada), then such
financial institution deals at arm’s length with each Canadian Credit Party for
purposes of the Income Tax Act (Canada).
“Canadian Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Canadian Borrower.
“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of (a)
with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Canadian Letters of Credit for which the Issuing Bank has
not then been reimbursed.
“Canadian Letter of Credit Sublimit” means an amount equal to $5,000,000. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Total Commitments. A permanent reduction of the Canadian Total
Commitments shall not require a corresponding pro rata reduction in the Canadian
Letter of Credit Sublimit; provided, however, that if the Canadian Total
Commitments are reduced to an amount less than the Canadian Letter of Credit
Sublimit, then the Canadian Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Canadian Borrower’s option, less than) the Canadian
Total Commitments.
“Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Canadian Credit Party arising under
any Loan Document or otherwise with respect to any Canadian Loan or Canadian
Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Canadian Credit Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor





--------------------------------------------------------------------------------

Exhibit 10.1




in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding, (b) any Other Canadian Liabilities, and (c) all Loans
made to the Canadian Borrower under Section 2.1(a)(x).
“Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrower (to the extent based on Canadian Availability) under Section
2.
“Canadian Loan Cap” means, at any time of determination, the lesser of (a) the
Canadian Total Commitments and (b) the Canadian Borrowing Base.
“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Loans made by such Canadian Lender,
substantially in the form of Exhibit B-1.
“Canadian Notice of Borrowing” means a notice from the Canadian Borrower to the
Agent in connection with a Canadian Borrowing of Canadian Loans or Canadian
Swingline Loans, which shall be substantially in the form of Exhibit H-2.
“Canadian Pension Plan” means any pension plan that is subject to the Pension
Benefits Act (Ontario) or similar legislation of another Canadian province or
territory and the Income Tax Act (Canada) and that is either (a) maintained or
sponsored by any Canadian Credit Party or any Canadian Subsidiary for employees,
or (b) maintained pursuant to a collective bargaining agreement, or other
arrangement under which more than one employer makes contributions and to which
any Canadian Credit Party or any Canadian Subsidiary is making or accruing an
obligation to make contributions or has within the preceding five years made or
accrued such contributions.
“Canadian Prime Rate” means, for any day, the greater of (i) the fluctuating
rate of interest per annum equal to the rate of interest in effect for such day
as publicly announced from time to time by Bank of America-Canada Branch as its
reference rate of interest for loans made in CD$ and designated as its “prime”
rate being a rate set by Bank of America-Canada Branch based upon various
factors, including Bank of America-Canada Branch’s costs and desired return,
general economic conditions and other factors and is used as a reference point
for pricing some loans, and (ii) the BA Rate for a one month Interest Period as
determined on such day, plus 1.0%, provided, that in no event shall the Canadian
Prime Rate be less than zero. Any change in the prime rate announced by the Bank
of America-Canada Branch shall take effect at the opening of business on the day
specified in the public announcement of such change. Each interest rate based on
the Canadian Prime Rate hereunder, shall be adjusted simultaneously with any
change in the Canadian Prime Rate.
“Canadian Prime Rate Loan” means a Canadian Loan in CD$ that bears interest
based on the Canadian Prime Rate.
“Canadian Priority Payable Reserves” means, at any time, without duplication,
the obligations, liabilities and indebtedness at such time which have, or could
in any proceeding have, a trust, deemed trust, right of garnishment, right of
distress, charge or statutory Lien imposed to provide for payment or Liens
ranking or capable of ranking senior to or pari passu with Liens securing the
Canadian Liabilities on any of the Collateral under federal, provincial, state,
county, territorial, municipal, or local law including, to the extent that there
is such a trust, statutory Liens or Liens in respect of the specified item that
has or is capable of having such rank, claims for unremitted and accelerated
rents, utilities, taxes (including sales taxes, value added taxes, amounts
deducted or withheld or not paid and remitted when due under the Income Tax Act
(Canada), excise taxes, goods and services taxes (“GST”) and harmonized sales
taxes (“HST”) payable pursuant to Part IX of the Excise Tax Act (Canada) or
similar taxes under provincial or territorial law), the claims of a clerk,
servant, travelling salesperson, labourer or worker (whether full-time or
part-time) who is





--------------------------------------------------------------------------------

Exhibit 10.1




owed wages (including any amounts protected by the Wage Earner Protection
Program Act (Canada)), salaries, commissions, disbursements, compensation or
other amounts (such as union dues payable on behalf of employees) by the Credit
Parties (but only to the extent that the claims of such parties may rank or be
capable of ranking senior to or pari passu with Liens securing the Obligations
on any of the Collateral), vacation pay, severance pay, employee source
deductions, workers’ compensation obligations, government royalties or pension
fund obligations (including claims in respect of, and all amounts currently or
past due and not contributed, remitted or paid to, or pursuant to, any Canadian
Pension Plan, the Pension Benefits Act (Ontario) or any similar law and any
amounts representing any unfunded liability, solvency, deficiency or wind-up
deficiency with respect to any Canadian Defined Benefit Pension Plan) (but only
to the extent ranking or capable of ranking senior to or pari passu with Liens
securing the Obligations on any of the Collateral), together with the aggregate
value, determined in accordance with GAAP, of all Eligible Inventory which may
be or may become subject to a right of a supplier to recover possession thereof
or to exercise rights of revendication with respect thereto under any federal,
provincial, state, county, municipal, territorial or local law, where such
supplier’s right may have priority over Liens securing the Obligations including
Eligible Inventory subject to a right of a supplier to repossess goods pursuant
to Section 81.1 of the BIA or the Civil Code of Quebec.
“Canadian Sanction Laws” means any Canadian laws, regulations or orders
governing transactions in controlled goods or technologies or dealings with
countries, entities, organizations, or individuals subject to economic sanctions
and similar measures, including the Special Economic Measures Act (Canada), the
United Nations Act (Canada), the Freezing Assets of Corrupt Foreign Officials
Act (Canada), Part II.1 of the Criminal Code (Canada) and the Export and Import
Permits Act (Canada), and any related regulations.
“Canadian Secured Party” or “Canadian Secured Parties” has the meaning assigned
to such term in the Canadian Security Agreement.
“Canadian Security Agreement” means the Second Amended and Restated General
Security Agreement dated as of the Effective Date among the respective Canadian
Credit Parties and the Agent for the benefit of the Canadian Secured Parties and
the UK Secured Parties.
“Canadian Security Documents” means (a) the Canadian Security Agreement, (b)
each deed of hypothec granted by a Canadian Credit Party in favor of the Agent,
and (c) and each other security agreement or other instrument or document
executed and delivered by any Canadian Credit Party to the Agent pursuant to
this Agreement or any other Loan Document granting a Lien on assets of any
Canadian Credit Party for the benefit of the Canadian Secured Parties and the UK
Secured Parties, as security for the Canadian Liabilities and the UK
Liabilities.
“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.
“Canadian Swingline Lender” means Bank of America-Canada Branch, in its capacity
as lender of Canadian Swingline Loans hereunder.
“Canadian Swingline Loan” shall mean a Loan made by the Canadian Swingline
Lender to the Canadian Borrower pursuant to Section 2.5 hereof.
“Canadian Swingline Note” means a promissory note of the Canadian Borrower
substantially in the form of Exhibit B-5, payable to the Canadian Swingline
Lender if requested by the Canadian Swingline Lender, evidencing the Canadian
Swingline Loans.





--------------------------------------------------------------------------------

Exhibit 10.1




“Canadian Swingline Sublimit” means an amount equal to the lesser of (a)
$5,000,000 and (b) the Canadian Total Commitments. The Canadian Swingline
Sublimit is part of, and not in addition to, the Canadian Total Commitments.
“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders. On the Effective Date, the Canadian Total Commitments are
$70,000,000.
“Capital Expenditures” of any Person means, for any period, to the extent
treated as a capital expenditure in accordance with GAAP, any expenditure for
fixed assets (both tangible and intangible), including assets being constructed
(whether or not completed), leasehold improvements, installment purchases of
machinery and equipment, acquisitions of real estate and other similar
expenditures including without duplication, expenditures in or from any
construction-in-progress account of any of the Credit Parties, provided that
“Capital Expenditures” shall not include any portion of the purchase price of a
Permitted Acquisition which is allocated to property, plant or equipment
acquired as part of such Permitted Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Card Receivables” means each “payment intangible” (as defined in the UCC or the
PPSA, as applicable) and each Account, together with all income, payments and
proceeds thereof, owed by a credit card issuer, debit card issuer, credit card
processor or debit card processor to a Credit Party resulting from charges by a
customer of a Credit Party on credit or debit cards issued by such issuer or
processor in connection with the sale of goods by a Credit Party, or services
performed by a Credit Party, in each case in the ordinary course of its
business.
“Cash Collateral Account” shall mean (i) an interest-bearing account established
by the Domestic Borrowers with the Agent under the sole and exclusive dominion
and control of the Agent designated as the “Genesco Inc. Cash Collateral
Account”, (ii) in the case of the Canadian Borrower, an interest-bearing account
established by the Canadian Borrower with the Agent at Bank of America-Canada
Branch under the sole and exclusive dominion and control of the Agent designated
as the “GCO Canada Cash Collateral Account”, and (iii) in the case of the UK
Borrower, an interest-bearing account established by the UK Borrower with the
Agent under the sole and exclusive dominion and control of the Agent designated
as the “Genesco (UK) Limited Cash Collateral Account”.
“Cash Collateralize” means, as of any date, the deposit by the Borrowers in the
Cash Collateral Account of an amount in cash equal to 102% of the Letter of
Credit Outstandings plus any accrued and unpaid interest thereon.
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability in an amount equal to the greater of (A) twelve and one-half
percent (12.5%) of the Loan Cap, or (B) $30,000,000, in each case, for three (3)
consecutive Business Days. For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing (i) so long as such Specified
Event of Default has not been waived, and/or (ii) if the Cash Dominion Event
arises as a result of the Borrowers’ failure to achieve Excess Availability as
required hereunder, until Excess Availability has exceeded the greater of
$30,000,000 or 12.5% of the Loan Cap for thirty (30) consecutive days, in which
case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement; provided that a Cash Dominion Event shall be deemed





--------------------------------------------------------------------------------

Exhibit 10.1




continuing for a twelve month period (even if a Specified Event of Default is no
longer continuing and/or Excess Availability exceeds the greater of $30,000,000
or 12.5% of the Loan Cap for thirty (30) consecutive days) after a Cash Dominion
Event has occurred and been discontinued on two (2) occasions in any twelve
month period. The termination of a Cash Dominion Event as provided herein shall
in no way limit, waive or delay the occurrence of a subsequent Cash Dominion
Event in the event that the conditions set forth in this definition again arise.
“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Credit Parties with
respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Credit Party by the Agent or any Lender
or any of their respective Affiliates: (a) ACH transactions, (b) cash management
services, including, without limitation, controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
credit card processing services, and (d) credit or debit cards.
“Cash Receipts” has the meaning provided therefor in Section 2.21(d).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person or
group (as such terms are used in the Securities and Exchange Act of 1934, as
amended), is or becomes the beneficial owner (within the meaning of Rule 13d-3
and 13d-5 of the Securities and Exchange Act of 1934, as amended) directly or
indirectly of fifty percent (50%) or more of the total voting power of the
Voting Stock of the Lead Borrower on a fully diluted basis, whether as a result
of the issuance, sale or distribution of securities of the Lead Borrower, any
merger or consolidation to which the Lead Borrower is a party, or otherwise, (c)
except as otherwise permitted pursuant to this Agreement, the failure of the
Lead Borrower to own, directly or indirectly, at least eighty percent (80%) of
the Voting Stock or ownership interest, as applicable, of all of the Borrower
Consolidated Group (other than with respect to Permitted Joint Venture
Investments, for which such percentage shall be at least fifty percent (50%)),
or (d) there occurs a “Change in Control” under and as determined in any
document governing Material Indebtedness of any Credit Party.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant) or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.23, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (or, in
the case of any Person which becomes a Lender or Participant thereafter, the
date on which such Person becomes a Lender or Participant); provided however,
for purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking





--------------------------------------------------------------------------------

Exhibit 10.1




Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
are deemed to have gone into effect and been adopted after the Effective Date.
“Charges” has the meaning provided therefor in Section 9.14.
“Chattel Paper” has the meaning ascribed to such term in the UCC or in the PPSA,
as applicable.
“Co-Syndication Agents” means U.S. Bank National Association and SunTrust Bank.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any
Credit Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on
the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Agent with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate, and (v) makes such other agreements with the Agent as it may reasonably
require. Any Collateral Access Agreement executed and delivered to, and accepted
by, the Agent will be deemed to satisfy the requirements set forth in this
definition. The Collateral Access Agreements obtained in connection with the
Existing Credit Agreement will be deemed to be effective Collateral Access
Agreements for the purposes contained herein.
“Collateral Control Agreement” means a tri-party agreement in form and substance
satisfactory to the Agent, in its Permitted Discretion, among the Agent, a
Borrower and a customs broker, freight forwarder or other carrier, in which the
customs broker, freight forwarder or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Agent and agrees, upon notice from the Agent
following the occurrence and during the continuance of an Event of Default, to
hold and dispose of the subject Inventory solely as directed by the Agent.
“Combined Borrowing Base” means the sum of (i) the Domestic Borrowing Base, (ii)
as long as Canadian Commitments remain outstanding, the Canadian Borrowing Base,
and (iii) if established pursuant to Section 2.30(a), the UK Borrowing Base.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a member of the Borrower Consolidated Group
in the ordinary course of business of such Borrower.
“Commitment” shall mean, with respect to each Lender, the Canadian Commitment,
the UK Commitment and the Domestic Commitment of such Lender hereunder.
“Commitment Fee” has the meaning provided therefor in Section 2.12(a).
“Commitment Fee Rate” means 0.25% per annum.
“Commitment Increase” has the meaning provided therefor in Section 2.1(c).





--------------------------------------------------------------------------------

Exhibit 10.1




“Commitment Increase Date” has the meaning provided therefor in Section 2.1(d).
“Commitment Percentage” shall mean, with respect to (a) any Domestic Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Domestic Total Commitments represented by such Domestic Lender’s Domestic
Commitment at such time, (b) any Canadian Lender at any time, the percentage
(carried out to the ninth decimal place) of the Canadian Total Commitments
represented by such Canadian Lender’s Canadian Commitment at such time, (c) any
UK Lender at any time, the percentage (carried out to the ninth decimal place)
of the UK Total Commitments represented by such UK Lender’s UK Commitment at
such time, and (d) any Lender at any time, the percentage (carried out to the
ninth decimal place) of the Total Commitments represented by such Lender’s
Commitment at such time. If the Domestic Commitments, Canadian Commitments
and/or UK Commitments of each Lender to make Loans and the obligation of the
Issuing Bank to issue Letters of Credit have been terminated pursuant to Section
2.15 or Section 7.1 or if the Total Commitments have expired, then the
Commitment Percentage of each Lender shall be determined based on the Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Commitment Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
or as may subsequently be set forth in the Register from time to time, and as
such Commitments may be reduced from time to time pursuant to Section 2.15
hereof or increased from time to time pursuant to Section 2.1(c) hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Concentration Accounts” means collectively, the Bank of America Concentration
Account and any concentration account established by the Canadian Borrower at
Bank of America-Canada Branch, together with any and all other concentration
accounts opened by any of the Credit Parties and consented to, in writing, by
the Agent.
“Confirmation Agreement” means the Confirmation and Ratification of Ancillary
Documents, dated as of the Effective Date and made between the Credit Parties
and the Agent.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation (as applicable) of
such term, test, statement or report based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.
“Consolidated EBITDA” of any Person means, for any Applicable Fiscal Period, the
following for such Person for such period: (i) Consolidated Net Income, plus
(ii) depreciation, amortization and all other non-cash charges that were
deducted in the calculation of Consolidated Net Income for such period, plus
(iii) provisions for income taxes that were deducted in the calculation of
Consolidated Net Income for such period, plus (iv) Consolidated Interest Expense
for such period, plus (v) extraordinary non-cash losses for such period to the
extent such losses have not been and are not expected to become cash losses in a
later fiscal period, minus (vi) federal, state, local and, to the extent not
included in the calculation of taxes under clause (iii) above, foreign, income
tax credits, minus (ix) all non-cash items (including, without limitation, all
extraordinary non-cash gains) increasing Consolidated Net Income.
“Consolidated Interest Expense” means, for any Person for any period, total
interest and all amortization of debt discount and expense (including that
attributable to Capital Lease Obligations in accordance with GAAP) of such
Person on a Consolidated basis with respect to all outstanding Indebtedness of
such Person calculated in accordance with GAAP.





--------------------------------------------------------------------------------

Exhibit 10.1




“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
shall be excluded (i) the income (or loss) of any Person that is not a
Subsidiary in which any other Person (other than the Lead Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Lead Borrower or any of
its Subsidiaries by such Person during such period, and (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Lead Borrower or any of its Subsidiaries or is merged into or consolidated with
the Lead Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Lead Borrower or any of its Subsidiaries.
“Consolidated Net Worth” means, with respect to any Person, the difference
between its Consolidated total assets and its Consolidated total liabilities,
all as determined in accordance with GAAP.
“Consolidated Total Indebtedness” means as of any date of determination, the
aggregate principal amount of Indebtedness of the Lead Borrower and its
Subsidiaries outstanding on such date, determined on a Consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account Banks” shall mean the banks or other depository institutions
with whom the Borrowers have entered into Account Control Agreements.
“Controlled Accounts” shall mean each deposit account, lockbox account or
investment account of the Borrowers that is the subject of an Account Control
Agreement.
“Cost” means the cost of Inventory, based upon the Borrowers’ method of
accounting as in effect on the Effective Date, as such calculated cost is
reflected in the Borrowers’ stock ledger or perpetual inventory records (and
without giving effect to any inventory reserves maintained in the Borrowers’
general ledger).
“Covenant Compliance Event” means that Excess Availability at any time is less
than the greater of $25,000,000 or 10% of the Loan Cap. For purposes hereof, the
occurrence of a Covenant Compliance Event shall be deemed continuing until
Excess Availability has equaled or exceeded the greater of $25,000,000 or 10% of
the Loan Cap for thirty (30) consecutive days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of a Covenant Compliance Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Covenant
Compliance Event in the event that the conditions set forth in this definition
again arise.
“Credit Card Notifications” has the meaning provided therefor in Section
2.21(a).
“Credit Extensions” shall mean, collectively, the Canadian Credit Extensions,
the UK Credit Extensions and the Domestic Credit Extensions.
“Credit Parties” shall mean, collectively, the Canadian Credit Parties, the UK
Credit Parties, if applicable, and the Domestic Credit Parties (each,
individually, a “Credit Party”).
“CTA” means the Corporation Tax Act 2009 (UK).
“Currency Due” has the meaning provided therefor in Section 9.20.





--------------------------------------------------------------------------------

Exhibit 10.1




“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate to pay
all or a portion of the purchase price for any Inventory, including, without
limitation, discount cards, and (b) outstanding merchandise credits of the
Borrowers.
“DDA” means any checking or other demand deposit account maintained by any
Borrower. All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.
“DDA List” has the meaning provided therefor in Section 2.21(a).
“DDA Notification” has the meaning provided therefor in Section 2.21(a).
“Debtor Relief Law” shall mean, collectively, (i) the Bankruptcy Code, (ii) the
BIA, the Companies’ Creditors Arrangement Act (Canada) and the Winding-up and
Restructuring Act (Canada), and (iii) all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws of the United States,
Canada, the United Kingdom or other applicable jurisdictions from time to time
in effect affecting the rights of creditors generally, in each case as amended
from time to time.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, subject to Section 8.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agent, the Issuing Bank, the Swingline Lender, the Canadian Swingline Lender,
the UK Swingline Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit,
Swingline Loans, the Canadian Swingline Loans, or UK Swingline Loans, as
applicable) within two Business Days of the date when due, (b) has notified the
Borrowers, the Agent, the Issuing Bank, the Swingline Lender, the Canadian
Swingline Lender, or the UK Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect, (c) has failed, within three Business Days after written request
by the Agent or the Lead Borrower, to confirm in writing to the Agent and the
Lead Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Agent and the Lead Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States, Canada or the United
Kingdom or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
8.13(b)) as of the date established therefor by the Agent in a





--------------------------------------------------------------------------------

Exhibit 10.1




written notice of such determination, which shall be delivered by the Agent to
the Lead Borrower, the Issuing Bank, the Swingline Lender, the Canadian
Swingline Lender, the UK Swingline Lender and each other Lender promptly
following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Determination Date” shall mean the date upon which each of the following has
occurred:
(a)    The Canadian Commitments, the UK Commitments and/or the Domestic
Commitments have been terminated by the Required Lenders (or are deemed
terminated) upon the occurrence of an Event of Default; and
(b)    The Obligations, the UK Liabilities and/or the Canadian Liabilities have
been declared to be due and payable (or have become automatically due and
payable) and have not been paid in accordance with the terms of this Agreement.
“Dilution Reserve” means, for any period, the excess of (a) that percentage
reasonably determined by the Agent by dividing (i) the amount of charge-offs and
other account adjustments of Eligible Wholesale Receivables and returns of goods
purchased from the Borrowers during such period which had, at the time of sale,
resulted in the creation of an Eligible Wholesale Receivable, by (ii) the amount
of sales (exclusive of sales and other similar taxes) of the Borrowers during
such period over (b) five percent (5%) (but in no event shall the Dilution
Reserve be less than zero).
“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder thereof), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the date on which the Loans mature. Notwithstanding the preceding
sentence, any equity interest that would constitute Disqualified Stock solely
because the holders thereof have the right to require a Credit Party to
repurchase such equity interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock. The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Borrowers and their Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.
“Documentation Agent” means PNC Bank, National Association.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Availability” means, as of any date of determination thereof, the
result, if a positive number, of:
(a)    the Domestic Loan Cap
minus
(b)    the Domestic Credit Extensions on such date.
“Domestic Borrowers” means the Lead Borrower and the Other Domestic Borrowers.





--------------------------------------------------------------------------------

Exhibit 10.1




“Domestic Borrowing” means a borrowing consisting of simultaneous Domestic Loans
of the same Type and, in the case of LIBO Loans, having the same Interest Period
made by each of the Domestic Lenders pursuant to Section 2.3.
“Domestic Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Domestic Borrowers multiplied by
(iii)(A) the Cost of Eligible Inventory of the Domestic Borrowers, minus (B)
Inventory Reserves related to Eligible Inventory of the Domestic Borrowers;
plus
(b)    the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the
then Eligible Wholesale Receivables of the Domestic Borrowers, minus (B) Account
Reserves related to such Eligible Wholesale Receivables of the Domestic
Borrowers;
plus
(c)    the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Domestic Borrowers, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Domestic Borrowers;
minus
(d)    without duplication, the then amount of all Availability Reserves
established with respect to matters affecting the Domestic Borrowers.
“Domestic Commitment Percentage” means the Commitment Percentages of the
Domestic Lenders.
“Domestic Commitments” means, as to each Domestic Lender, its obligation to (a)
make Domestic Loans to the Domestic Borrowers pursuant to Section 2.1 and (b)
purchase participations in Domestic Letter of Credit Outstandings, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Domestic Lender’s name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Domestic Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Domestic Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Domestic Loans (including Swingline Loans) then
outstanding, and (b) the then amount of the Domestic Letter of Credit
Outstandings.
“Domestic Credit Parties” means, collectively, the Domestic Borrowers and each
Material Domestic Subsidiary that is or becomes a guarantor of the Obligations.
“Domestic Credit Party” means any one of such Persons.
“Domestic Lenders” means the Lenders having Domestic Commitments from time to
time or at any time.





--------------------------------------------------------------------------------

Exhibit 10.1




“Domestic Letter of Credit” means each Letter of Credit issued hereunder for the
account of a Domestic Borrower.
“Domestic Letter of Credit Outstandings” shall mean, at any time, the sum of (a)
with respect to Domestic Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Domestic Letters of Credit for which the Issuing Bank has
not then been reimbursed.
“Domestic Letter of Credit Sublimit” means an amount equal to $70,000,000. The
Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Domestic Total Commitments. A permanent reduction of the Domestic Total
Commitments shall not require a corresponding pro rata reduction in the Domestic
Letter of Credit Sublimit; provided, however, that if the Domestic Total
Commitments are reduced to an amount less than the Domestic Letter of Credit
Sublimit, then the Domestic Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at the Lead Borrower’s option, less than) the Domestic
Total Commitments.
“Domestic Loan” means an extension of credit by a Domestic Lender to the
Domestic Borrowers (to the extent based on Domestic Availability) under Section
2.
“Domestic Loan Cap” means, at any time of determination, the lesser of (a) the
Domestic Total Commitments, minus the then outstanding principal balance of the
Canadian Credit Extensions and the UK Credit Extensions, and (b) the Domestic
Borrowing Base minus the then outstanding principal balance of the Canadian
Credit Extensions, but only to the extent in excess of the Canadian Borrowing
Base, and the UK Credit Extensions.
“Domestic Note” means a promissory note made by the Domestic Borrowers in favor
of a Domestic Lender evidencing Domestic Loans made by such Domestic Lender,
substantially in the form of Exhibit B-2.
“Domestic Notice of Borrowing” means a notice from the Lead Borrower to the
Agent in connection with a Domestic Borrowing of Domestic Loans or Swingline
Loans, which shall be substantially in the form of Exhibit H-1.
“Domestic Prime Rate” shall mean, for any day, the annual rate of interest then
most recently announced by Bank of America at its head office in Charlotte,
North Carolina as its “prime rate”. The Domestic Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. Any change in the Domestic Prime Rate due to a change in Bank of
America’s prime rate shall be effective on the effective date of such change in
Bank of America’s prime rate.
“Domestic Prime Rate Loan” shall mean any Loan bearing interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Section 2.3.
“Domestic Secured Party” or “Domestic Secured Parties” has the meaning assigned
to such term in the Security Agreement.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“Domestic Total Commitments” means the aggregate of the Domestic Commitments of
all Domestic Lenders. On the Effective Date, the Domestic Total Commitments are
$400,000,000.





--------------------------------------------------------------------------------

Exhibit 10.1




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived by the Agent).
“Effective Date Guaranties” means, collectively, (i) the Guaranty executed on
January 31, 2014 by the Domestic Borrowers in favor of the Canadian Secured
Parties and the UK Secured Parties substantially in the form of Exhibit C-1
hereto, (ii) the Guaranty governed by Ontario law and executed on January 31,
2014 by the Canadian Borrower to guaranty the UK Liabilities and the Canadian
Liabilities substantially in the form of Exhibit C-2 hereto, and (iii) the
Guaranty governed by English law and executed on January 31, 2014 by the UK
Borrower to guaranty the UK Liabilities and the Canadian Liabilities
substantially in the form of Exhibit C-3 hereto.
“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender) or any
of its Affiliates; (b) a bank, insurance company, or company engaged in the
business of making commercial loans, which Person, together with its Affiliates,
has a combined capital and surplus in excess of $250,000,000; (c) an Approved
Fund; (d) any Person to whom a Lender assigns its rights and obligations under
this Agreement as part of an assignment and transfer of such Lender’s rights in
and to a material portion of such Lender’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
the Agent, such approval not to be unreasonably withheld or delayed; provided
that notwithstanding the foregoing, (i) “Eligible Assignee” shall not include a
Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries, and (ii)
an Eligible Assignee who is assigned a Canadian Commitment shall meet the
criteria set forth in the definition of “Canadian Lender”.
“Eligible Credit Card and Debit Card Receivables” means Card Receivables due to
a Borrower (other than the UK Borrower) on a non-recourse basis from Visa,
MasterCard, American Express Company, Discover, and other major credit card or
debit card processors, in each case acceptable to the Agent in its Permitted
Discretion, as arise in the ordinary course of business, that have been earned
by performance and are deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Domestic Borrowing Base or the
Canadian Borrowing Base, as applicable. Without limiting the foregoing, unless
the Agent otherwise agrees, none of the following shall be deemed to be Eligible
Credit Card and Debit Card Receivables:
(a)Card Receivables that have been outstanding for more than five (5) Business
Days from the date of sale;





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    Card Receivables with respect to which a Borrower does not have good and
valid title, free and clear of any Lien (other than Liens granted to the Agent
for its own benefit and the ratable benefit of the other applicable Secured
Parties and Permitted Encumbrances for which the Agent may, in its Permitted
Discretion, establish adequate Reserves pursuant to Section 2.2);
(c)    Card Receivables that are not subject to a first priority security
interest in favor of the Agent for its own benefit and the ratable benefit of
the other applicable Secured Parties (it being the intent that chargebacks in
the ordinary course by the credit card and debit card processors, and Permitted
Encumbrances for which the Agent may, in its Permitted Discretion, establish
adequate Reserves pursuant to Section 2.2, shall not be deemed violative of this
clause);
(d)    Card Receivables which are disputed, are with recourse, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted (but only
to the extent of such claim, counterclaim, offset or chargeback); or
(e)    Card Receivables which the Agent determines in its Permitted Discretion
to be uncertain of collection.
“Eligible Hat World Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is to
be sold through the Hat World operations of the Borrowers (other than the UK
Borrower) and which would otherwise constitute Eligible Inventory.
“Eligible Inventory” shall mean, as of the date of determination thereof
(without duplication), (a) Eligible Hat World Inventory, (b) Eligible Johnston &
Murphy Inventory, (c) Eligible Journeys Inventory, (d) Eligible Wholesale
Inventory, and (e) other items of Inventory of the Borrowers (other than the UK
Borrower) that are finished goods, merchantable and readily saleable to the
public in the ordinary course deemed by the Agent in its Permitted Discretion to
be eligible for inclusion in the calculation of the Domestic Borrowing Base or
the Canadian Borrowing Base, as applicable. Without limiting the foregoing,
unless otherwise approved in writing by the Agent, none of the following shall
be deemed to be Eligible Inventory:
(a)Inventory that is not owned solely by a Borrower, or is leased or on
consignment, or such Borrower does not have good and valid title thereto;
(b)Inventory that is not located at a warehouse facility or store that is owned
or leased by a Borrower (it being understood that any Inventory that is in
transit between a warehouse facility and a store or between stores that are
owned or leased by one or more Borrowers (other than the UK Borrower) will not
be rendered “ineligible” by the application of this clause (b));
(c)Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, or (ii) goods returned to the vendor;
(d)Inventory that is not located in the United States of America (including
Puerto Rico, but excluding other territories and possessions of the United
States of America) or Canada;
(e)Inventory that is not subject to a perfected first priority security interest
in favor of the Agent for the benefit of the applicable Secured Parties (it
being the intent that Permitted Encumbrances for which the Agent, in its
Permitted Discretion, has established adequate Reserves pursuant to Section 2.2
shall not be deemed violative of this clause);





--------------------------------------------------------------------------------

Exhibit 10.1




(f)Inventory which consists of samples, labels, bags, packaging and other
similar non-merchandise categories;
(g)Inventory as to which insurance in compliance with the provisions of Section
5.7 hereof is not in effect;
(h)Inventory which has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;
(i)Inventory that is located (i) in a distribution center or warehouse leased by
a Borrower described on Schedule 1.2 hereto unless in each case, the applicable
lessor has delivered to the Agent a Collateral Access Agreement; or (ii) in any
other leased distribution center or warehouse in which Inventory having a Cost
of at least $5,000,000 is maintained, unless in each case, the applicable lessor
has delivered to the Agent a Collateral Access Agreement (unless the Agent
establishes an Availability Reserve for rent in such amounts as it deems
appropriate from time to time in its Permitted Discretion);
(j)Inventory that is (i) located at location #1493 of the Borrowers or (ii)
owned by any joint venture of the Borrowers; or
(k)Inventory that is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party from which any Borrower or any
of its Subsidiaries has received written notice to limit, restrict or terminate
(in whole or in part) the right of the Borrowers or any of their Subsidiaries to
dispose of any Inventory which is the subject of such agreement; provided that
if any such licensing, patent, royalty, trademark, trade name or copyright
agreement permits the Borrowers (or the Borrowers are otherwise permitted) to
dispose of the Inventory which is the subject thereof after receipt of such
written notice (the “Sell-off Period”), then, so long as the Agent would not be
precluded from disposing of such Inventory in a Liquidation, such Inventory
shall continue to constitute Eligible Inventory during the Sell-off Period (as
long it would not otherwise be excluded under this definition), but the
Inventory Advance Rate for such Inventory shall reduce by 2.5% each week until
such Inventory is disposed of.
“Eligible Johnston & Murphy Inventory” shall mean, as of the date of
determination thereof, without duplication of other Eligible Inventory,
Inventory which is sold through the Johnston & Murphy operations of the
Borrowers (other than the UK Borrower) and which would otherwise constitute
Eligible Inventory.
“Eligible Journeys Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is
sold through the Journeys operations of the Borrowers (other than the UK
Borrower) and which would otherwise constitute Eligible Inventory.
“Eligible Wholesale Inventory” shall mean, without duplication of other Eligible
Inventory, Inventory which is sold at wholesale through the licensed brands
operations, and/or the Johnston & Murphy wholesale operations of the Borrowers
(other than the UK Borrower) and which would otherwise constitute Eligible
Inventory.
“Eligible Wholesale Receivables” shall mean each Account acceptable to the Agent
in its Permitted Discretion, as arises in the ordinary course of business from
the sale of finished goods inventory or rendering of services by the Borrowers
(other than the UK Borrower) to wholesale customers, that have been earned by
performance and are deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Domestic Borrowing Base or the
Canadian Borrowing





--------------------------------------------------------------------------------

Exhibit 10.1




Base, as applicable. Without limiting the foregoing, unless the Agent otherwise
agrees, no Account shall be deemed to be an Eligible Wholesale Receivable if:
(a)    it is not subject to a valid perfected first priority security interest
in favor of the Agent for the benefit of the applicable Secured Parties, subject
to no other Lien other than Permitted Encumbrances for which the Agent, in its
Permitted Discretion, has established adequate Reserves pursuant to Section 2.2;
(b)    it is not evidenced by an invoice, statement or other documentary
evidence reasonably satisfactory to the Agent;
(c)    it arises out of services rendered or sales to, or out of any other
transaction between, among or with, one or more Affiliates or employees of
Borrowers;
(d)    it remains unpaid for longer than the earlier of (i) sixty-one (61)
calendar days after the original due date, or (ii) ninety-one (91) calendar days
after the date of sale;
(e)    it is owed by an Account Debtor and/or its Affiliates with respect to
which more than 50% of the aggregate balance of all Accounts owing from such
Account Debtor and/or its Affiliates remain unpaid for longer than the earlier
of (i) sixty-one (61) calendar days after the original due date, or (ii)
ninety-one (91) calendar days after the date of sale;
(f)    with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, 50% or more of all such Accounts are deemed not to be Eligible
Wholesale Receivables by the Agent in its Permitted Discretion (which percentage
may, in the Agent’s Permitted Discretion, be increased or decreased);
(g)    all Accounts owed by the corresponding Account Debtor and/or its
Affiliates together exceed twenty percent (20%) (or, with respect to Macy’s
Retail Holdings, Inc. and its affiliates, 30%) (or any higher percentages now or
hereafter established by the Agent in its Permitted Discretion for any
particular Account Debtor) of the net collectible dollar value of all Accounts
at any one time (but the portion of the Accounts not in excess of the applicable
percentages may be deemed Eligible Wholesale Receivables, in the Agent’s
Permitted Discretion);
(h)    any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;
(i)    the Account Debtor for such Account has commenced a voluntary case under
any Debtor Relief Law or has made an assignment for the benefit of creditors, or
a decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business or ceased to be solvent, called a meeting of its creditors,
or has consented to or suffered a receiver, trustee, liquidator or custodian to
be appointed for it or for all or a significant portion of its assets or
affairs;
(j)    it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or Canada or that have
their principal place of business or chief executive offices outside the
continental United States or Canada;
(k)    other than with respect to Accounts under the Macy’s License Agreement,
it represents the sale of goods to an Account Debtor on a bill‑and‑hold,
guaranteed sale, sale-and-return, sale on approval,





--------------------------------------------------------------------------------

Exhibit 10.1




consignment or other repurchase or return basis or is evidenced by Chattel Paper
or an Instrument of any kind not delivered to the Agent or has been reduced to
judgment;
(l)    the applicable Account Debtor for such Account is any Governmental
Authority, unless (i) if an Account due from the United States of America,
rights to payment of such Account have been assigned to Agent, for the benefit
of itself and Lenders, pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or
otherwise, or (ii) if an Account due from the federal government of Canada or a
political subdivision thereof, or any province or territory, or any municipality
or department or agency or instrumentality thereof, then the provisions of the
Financial Administration Act (Canada) or any applicable provincial, territorial
or municipal law of similar purpose and effect restricting the assignment
thereof have been complied with, and, in each case, all applicable statutes or
regulations respecting the assignment of government Accounts have been complied
with;
(m)    it is subject to an offset, credit (including any resource or other
income credit or offset), deduction, defense, discount, chargeback, freight
claim, allowance, adjustment, dispute or counterclaim, or is contingent in any
respect or for any reason (but only to the extent of such offset, credit,
deduction, defense, discount, chargeback, freight claim, allowance, adjustment,
dispute or counterclaim or contingency, and for the avoidance of doubt, Accounts
under the Macy’s License Agreement net of offsets and allowances as set forth
therein shall not be deemed violative of this clause);
(n)    other than with respect to Accounts under the Macy’s License Agreement,
there is an agreement with an Account Debtor for any deduction from such
Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Wholesale Receivable;
(o)    any return, rejection or repossession of goods or services related to it
has occurred;
(p)    it is not payable to a Borrower;
(q)    the applicable Borrower has agreed to accept or has accepted any non-cash
payment for such Account;
(r)    it constitutes a re-billing of an amount previously billed or double
billing (i.e., counted twice);
(s)    it constitutes a billing for a sample for which there is no written
invoice or similar agreement evidencing the Account Debtor’s agreement to pay
such Account;
(t)    with respect to any Account arising from the sale of goods, the goods
have not been shipped to the Account Debtor or its designee;
(u)    with respect to any Account arising from the performance of services, the
services have not been actually performed or the services were undertaken in
violation of any law;
(v)    the applicable Account Debtor for such Account is located in the States
of New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state), unless the requisite
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable





--------------------------------------------------------------------------------

Exhibit 10.1




division of taxation, the department of revenue, or with such other state
offices, as appropriate, for the then-current year, or is exempt from such
filing requirement;
(w)    it is an Account subject to a debit memo issued by any Borrower;
(x)    such Account does not arise from the actual and bona fide sale and
delivery of goods by a Borrower or rendition of services by a Borrower in the
ordinary course of its business which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto;
(y)    it is an Account subject to a surety bond, guaranty, indemnity or other
similar arrangement;
(z)    it is an Account owed by an Account Debtor that is subject to legal
process by a Borrower or against which a Borrower has asserted a mechanics’ or
other similar lien or that is subject to collection by a Borrower;
(aa)    it is an Account (i) owing from any Person that is also a supplier to or
creditor of a Borrower or (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Borrower
to discounts on future purchase therefrom;
(bb)    it is an Account evidenced by a promissory note or other instrument; or
(cc)    it fails to meet such other specifications and requirements which may
from time to time be established by the Agent on a prospective basis or is not
otherwise satisfactory to the Agent, as determined in the Agent’s Permitted
Discretion.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources, or
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equivalent Amount” means, (a) the Equivalent CD$ Amount, and (b) with respect
to any Optional Currency, the equivalent amount thereof in Dollars determined by
the Agent at such time on the basis of the Spot Rate.
“Equivalent CD$ Amount” means, on any date, the rate at which Canadian Dollars
may be exchanged into Dollars, determined by reference to the Bank of Canada
rate at the close of business on the immediately preceding Business Day as
provided on the Reuters screen page. In the event that such rate does not appear
on such Reuters screen page, “Equivalent CD$ Amount” shall mean, on any date,
the amount of Dollars into which an amount of Canadian Dollars may be converted
or the amount of Canadian Dollars into which an amount of Dollars may be
converted, in either case, at, in the case of the Canadian Borrower, the Agent’s
spot buying rate in Toronto as at approximately 12:00 noon (Toronto time) on
such date and, in





--------------------------------------------------------------------------------

Exhibit 10.1




the case of a Domestic Borrower, the Agent’s spot buying rate in New York as at
approximately 12:00 noon (New York City time) on the immediately preceding
Business Day.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan (which is subject to Section 4063
of ERISA) or Multiemployer Plan; or (g) the receipt by a Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euros” and the designation “€” mean the lawful currency of the Participating
Member States.
“Event of Default” has the meaning provided therefor in Section 7.1. An “Event
of Default” shall be deemed to have occurred and to be continuing in accordance
with the provisions of Section 7.2 hereof.
“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the Loan Cap, over (b) the Total Outstandings.
“Excluded DDA” means (a) all DDAs maintained by any Credit Party in the ordinary
course of business and actually used solely (i) for payroll and payroll taxes
and other trust funds, (ii) for sales taxes or other taxes, (iii) to fund a
reserve account pursuant to a processing agreement entered into in the ordinary
course of business with a credit card or debit card processor or check
processor, or (iv) after the occurrence and during the continuation of a Cash
Dominion Event, to fund chargebacks, fees, fines, penalties and other charges
due and owing to credit card or debit card processors or check processors
arising in the ordinary course of business with respect to the processing of
credit card or debit card charges or checks, and (b) any DDA of the UK Borrower
and the other UK Credit Parties until such time as the UK Borrower and the other
UK Credit Parties have granted a Lien on, and security interest in, their assets
to secure the UK Liabilities and the Canadian Liabilities as set forth in
Section 2.30 hereof.





--------------------------------------------------------------------------------

Exhibit 10.1




“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Credit Party of, or the grant under a Loan Document by such Credit Party of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 9.27 hereof
and any and all guarantees of such Credit Party’s Swap Obligations by other
Credit Parties) at the time the guaranty of such Credit Party, or grant by such
Credit Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such guaranty
or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be deducted or withheld from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower or Lender is located, (c) in the case of a
Foreign Lender (other than a Canadian Lender or a UK Lender) any U.S.
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a New
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a New Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.26, (d) in the case of a Canadian
Lender (other than the Canadian Lenders on the Effective Date), any withholding
tax that is imposed on amounts payable to such Canadian Lender at the time such
Canadian Lender becomes a party to this Agreement (or designates a New Lending
Office) or is attributable to such Canadian Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.26, except to the
extent that such Canadian Lender (or its assignor, if any) was entitled, at the
time of designation of a New Lending Office (or assignment), to receive
additional amounts from the Canadian Borrower with respect to such withholding
tax pursuant to Section 2.26, (e) any U.S. federal withholding or Canadian Taxes
imposed pursuant to FATCA, (f) any Canadian Tax (i) imposed on a payment by or
on account of any obligation of a Credit Party hereunder: (A) to a person with
which the Credit Party does not deal at arm’s length (for purposes of the Income
Tax Act (Canada)) at the time of making such payment or (B) in respect of a debt
or other obligation to pay an amount to a person with whom the payer is not
dealing at arm’s length (for the purposes of the Income Tax Act (Canada)) at the
time of such payment, or (ii) that would not have been imposed but for a
Recipient being a "specified shareholder" (as defined in subsection 18(5) of the
Income Tax Act (Canada)) of a Credit Party or not dealing at arm’s length (for
purposes of the Income Tax Act (Canada)) with such a specified shareholder, and
(g) any Taxes attributable to a Recipient's failure to comply with Section
2.26(k).
“Excluded UK Subsidiaries” means the Subsidiaries of the UK Borrower in
existence as of the Effective Date and any future Subsidiaries of such Excluded
UK Subsidiaries.
“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.
“Existing Financing Agreements” shall mean the “Loan Documents”, as defined in
the Existing Credit Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1




“Existing Letters of Credit” means each of the letters of credit listed on
Schedule 2.6(j) hereto.
“Facility Guaranty” means any Guaranty made by the Guarantors in favor of the
applicable Secured Parties, in form reasonably satisfactory to the Agent.
“FASB” means the Financial Accounting Standards Board, which promulgates
accounting standards.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Agent.
“Fee Letter” means the letter between the Lead Borrower and the Agent dated as
of January 3, 2018, as such letter may from time to time be amended.
“Financial Officer” means, with respect to any Borrower, the chief financial
officer, controller, assistant controller, treasurer, or assistant treasurer of
such Borrower. Any document delivered hereunder that is signed by a Financial
Officer of a Borrower shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Borrower and such Financial Officer shall be conclusively presumed to have acted
on behalf of such Borrower.
“Fiscal Month” means any four or five week fiscal period of any Fiscal Year in
accordance with the fiscal accounting calendar of the Credit Parties.
“Fiscal Quarter” means any thirteen week fiscal period of any Fiscal Year in
accordance with the fiscal accounting calendar of the Credit Parties.
“Fiscal Year” means any period of four consecutive Fiscal Quarters ending on the
Saturday closest to January 31 of any calendar year.
“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Month, for
the Lead Borrower on a Consolidated basis for the Applicable Fiscal Period then
ended, the ratio of (a) an amount equal to Consolidated EBITDA less Capital
Expenditures and Taxes paid in cash, in each case for such period, to (b) Fixed
Charges for such period. Consolidated EBITDA, Capital Expenditures, Taxes and
Fixed Charges shall be calculated without regard to (i) those items attributable
to any Person prior to the date it becomes a Domestic Subsidiary of the Lead
Borrower or any of its other Domestic Subsidiaries or is merged into or
consolidated with the Lead Borrower or any of its Domestic Subsidiaries or that
Person’s assets are





--------------------------------------------------------------------------------

Exhibit 10.1




acquired by the Lead Borrower or any of its Domestic Subsidiaries and (ii) any
Subsidiaries other than Domestic Subsidiaries.
“Fixed Charges” means, with respect to any Person, the sum of (a) Consolidated
Interest Expense paid in cash, and (b) scheduled principal payments on any
Indebtedness for such period (excluding the Obligations but including Capital
Lease Obligations).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letters of Credit other than Letters of Credit as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, the Canadian Swingline Lender, and the UK
Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline
Loans, Canadian Swingline Loans, or UK Swingline Loans, as applicable, other
than Swingline Loans, Canadian Swingline Loans, or UK Swingline Loans, as
applicable, as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the FASB and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, and (b) consistently applied with past financial statements
of the Credit Parties adopting the same principles provided that, with respect
to Foreign Subsidiaries organized under the laws of Canada, or any province or
territory thereof, unless GAAP is being applied, “GAAP” shall mean principles
which are consistent with those promulgated or adopted by the Canadian Institute
of Chartered Accountants and its predecessors (or successors) in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made.
“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether state or local, provincial, territorial or municipal and any
agency, authority, instrumentality, regulatory body, court, tribunal, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services for the primary purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness





--------------------------------------------------------------------------------

Exhibit 10.1




or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or obligation,
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.
“Guarantor” means (i) each Material Domestic Subsidiary of the Lead Borrower
that shall be required to execute and deliver a Facility Guaranty of the
Obligations pursuant to Section 5.14, (ii) each Material Subsidiary of the
Canadian Borrower that shall be required to execute and deliver a Facility
Guaranty of the Canadian Liabilities and the UK Liabilities pursuant to Section
5.14, and (iii) each Material Subsidiary of the UK Borrower that shall be
required to execute and deliver a Facility Guaranty of the UK Liabilities and
the Canadian Liabilities pursuant to Section 2.30 or Section 5.14, as
applicable.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law, including any material listed as a hazardous substance under Section
101(14) of CERCLA.
“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations of such Person that
are without recourse to the credit of such Person), (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) to the extent not otherwise
included, all net obligations of such Person under Hedging Agreements, (k) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of Disqualified Stock, and (l) the principal and
interest portions of all rental obligations of such Person under any Synthetic
Lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning provided therefor in Section 9.4(b).





--------------------------------------------------------------------------------

Exhibit 10.1




“Insolvency Regulation” means Regulation (EU) 2015/848 of 20 May 2015 on
insolvency proceedings (recast).
“Instrument” has the meaning ascribed to such term in the UCC.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Interest Payment Date” means (a) with respect to any Domestic Prime Rate Loan
(including a Swingline Loan), Canadian Prime Rate Loan (including a Canadian
Swingline Loan), U.S. Index Rate Loan (including a Canadian Swingline Loan) or
UK Swingline Loan, the first day of each calendar month, and (b) with respect to
any LIBO Loan, or BA Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part, and, in addition, if such LIBO
Loan or BA Rate Loan has an Interest Period of greater than 90 days, on the last
day of the third month of such Interest Period.
“Interest Period” means, with respect to any LIBO Borrowing or BA Equivalent
Loan Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the Lead Borrower, UK Borrower or Canadian
Borrower may elect by notice to the Agent in accordance with the provisions of
this Agreement, provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month during which such
Interest Period ends) shall end on the last Business Day of the calendar month
during which such Interest Period ends, (c) any Interest Period which would
otherwise end after the Termination Date shall end on the Termination Date, and
(d) notwithstanding the provisions of clause (c), no Interest Period shall have
a duration of less than one month, and if any Interest Period applicable to a
LIBO Borrowing or BA Equivalent Loan Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“Inventory Advance Rate” means (i) for the period from Fiscal Month September
through and including Fiscal Month November of each Fiscal Year, 92.5%, and (ii)
at all other times during such Fiscal Year, 90% or, in the case of Inventory
acquired in a Permitted Acquisition, such rate as the Agent shall





--------------------------------------------------------------------------------

Exhibit 10.1




establish, in its Permitted Discretion, after completion of an appraisal on such
Inventory, provided that such rate shall not exceed 90% or, during such period
set out in subsection (i) above, 92.5%.
“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion (after consultation with the Lead
Borrower (whose consent to any Inventory Reserve shall not be required)) with
respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the Appraised Value of
the Eligible Inventory. Without limiting the generality of the foregoing,
Inventory Reserves may include (but are not limited to) reserves based on (i)
obsolescence; (ii) seasonality; (iii) Shrink; (iv) imbalance; (v) change in
Inventory character; (vi) change in Inventory composition; (vii) change in
Inventory mix; (viii) markdowns (both permanent and point of sale); and (ix)
retail mark-ons and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events. Inventory Reserves shall be established and
calculated in a manner and methodology consistent with the Agent’s practices as
of the Effective Date with other similarly situated borrowers.
“Investment” has the meaning provided therefor in Section 6.4.
“Investment Accounts” means all accounts maintained by any of the Credit Parties
for Investments as of the Effective Date and thereafter opened by any of the
Credit Parties and consented to by the Agent.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means, with respect to Domestic Letters of Credit and UK Letters
of Credit, Bank of America and, with respect to Canadian Letters of Credit, Bank
of America-Canada Branch; provided that if such Issuing Bank is unable to issue
any Letter of Credit as a result of the provisions of Section 2.6(b)(ii) hereof,
the Lead Borrower may appoint one other Lender who agrees to accept such
appointment to act as Issuing Bank hereunder. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“ITA” means the Income Tax Act 2007 (UK).
“Joinder Agreement” shall mean an agreement in form and substance acceptable to
the Agent in its Permitted Discretion, pursuant to which, among other things, a
Person becomes a party to, and bound by, the terms of this Agreement and/or
other Loan Documents in the same capacity and to the same extent as either a
Borrower or a Guarantor, as the Agent may determine.
“Judgment Currency” has the meaning provided therefor in Section 9.20.
“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LCA Election” has the meaning provided therefor in Section 1.9.
“LCA Test Date” has the meaning provided therefor in Section 1.9.
“Lead Borrower” means Genesco Inc. and any replacement that the Borrowers
appoint to act as Lead Borrower upon the consent of the Agent, which consent
shall not be unreasonably withheld.





--------------------------------------------------------------------------------

Exhibit 10.1




“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Credit Party is entitled to the use or occupancy
of any real property for any period of time.
“Lenders” shall mean the Persons identified on Schedule 1.1 and each assignee
that becomes a party to this Agreement as set forth in Section 9.6(b).
“Letter of Credit” shall mean a Standby Letter of Credit, Commercial Letter of
Credit or Banker’s Acceptance that is (i) issued pursuant to this Agreement for
the account of any Borrower or any Guarantor, (ii) issued in connection with the
purchase of Inventory by any Borrower or any Guarantor or for any other purpose
that is reasonably acceptable to the Agent, and (iii) in form and substance
reasonably satisfactory to the Issuing Bank. The term “Letter of Credit” shall
include, without limitation, all Existing Letters of Credit and all Banker’s
Acceptances.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.13.
“Letter of Credit Outstandings” shall mean, collectively, Canadian Letter of
Credit Outstandings, the UK Letter of Credit Outstandings and Domestic Letter of
Credit Outstandings. For purposes of computing the amounts available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans.
“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Section
2.3.
“LIBO Rate” means the per annum rate of interest (rounded upwards (other than
for a UK Loan), if necessary, to the next 1/16 of 1% and in no event less than
zero) determined by Agent at or about 11:00 a.m. (London time) two Business Days
prior to an Interest Period for a term equivalent to such period, equal to the
London Interbank Offered Rate, or comparable or successor rate approved by Agent
for the applicable currency, as published on the applicable Reuters screen page
(or other commercially available source designated by Agent from time to time);
provided that, subject to Section 2.29, any comparable or successor rate shall
be applied by Agent, if administratively feasible, in a manner consistent with
market practice.
“LIBO Screen Rate” means the LIBO Rate quote on the applicable screen page the
Agent designates to determine LIBO Rate (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time).
“LIBO Successor Rate” has the meaning provided therefor in Section 2.29.
“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definition of Base Rate, U.S.
Index Rate, Interest Period, timing and frequency of determining rates and
making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption of such
LIBO Successor Rate and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent
determines that adoption of any portion of such market practice is not
administratively





--------------------------------------------------------------------------------

Exhibit 10.1




feasible or that no market practice for the administration of such LIBO
Successor Rate exists, in such other manner of administration as the Agent
determines in consultation with the Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Condition Acquisition” means any purchase or other acquisition, by
merger, amalgamation, consolidation or otherwise, by the Borrowers or any
Subsidiary of equity interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person, the consummation of which is
not conditioned on the availability of, or on obtaining, third party financing.
“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and Applicable Law as a creditor
of the Borrowers with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Borrowers acting with the consent of the Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.
“Liquidation Percentage” means, for any Lender, a fraction, the numerator of
which is the sum of such Lender’s Domestic Commitment, Canadian Commitment and
UK Commitment on the Determination Date and the denominator of which is the
Total Commitments of all Lenders on the Determination Date.
“Loan” means a Revolving Loan, a Swingline Loan, a Canadian Swingline Loan, or a
UK Swingline Loan, as applicable.
“Loan Account” has the meaning provided therefor in Section 2.20(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Combined Borrowing Base.
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Account Control Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Perfection Certificate, the Effective Date Guaranties, the Facility Guaranty,
the Confirmation Agreement, the UK Deed of Confirmation, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith or therewith, each as amended and in effect from time to time.
“Local Time” means, (a) with respect to Domestic Loans, Swingline Loans,
Canadian Loans and Canadian Swingline Loans, Eastern time (daylight or standard,
as applicable), and (b) with respect to UK Loans and UK Swingline Loans,
prevailing time in London, England.
“Macy’s License Agreement” means that certain Department License and On-Line
Shop Agreement dated as of August 5, 2013 by and among Macy’s Retail Holdings,
Inc., as Licensor, Macys.com, Inc., and Hat World, Inc. as Licensee, as it may
be amended, restated or replaced from time to time; provided that any such
amendment, restatement or other modification entered into after the Effective
Date shall not limit the





--------------------------------------------------------------------------------

Exhibit 10.1




ability of the Agent to change, establish or eliminate any Reserves hereunder
with respect to the Accounts under such agreement or to remove any such Accounts
as Eligible Wholesale Receivables hereunder in the Permitted Discretion of the
Agent.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, condition, financial or otherwise, of the Credit
Parties, taken as a whole (b) the ability of the Credit Parties, taken as a
whole, to perform any material obligation or to pay any Obligations under this
Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Agent or the Lenders hereunder or
thereunder.
“Material Domestic Subsidiary” means, as of any date of determination, any
Domestic Subsidiary (a) the total tangible assets (after intercompany
eliminations) of which, as determined in accordance with GAAP, exceeds five
percent (5%) of the Consolidated total tangible assets of the Lead Borrower
(after intercompany eliminations) measured as of the end of the most recently
ended Fiscal Quarter with respect to which the Agent has received financial
statements required to be delivered pursuant to Sections 5.1(a) and 5.1(b), as
applicable, or (b) which represents more than ten percent (10%) of Consolidated
Net Income of the Lead Borrower for the previous twelve Fiscal Months ending as
of the last day of such Fiscal Quarter. “Material Domestic Subsidiary” shall
include, without limitation, any Subsidiary whose principal assets are one or
more Material Domestic Subsidiaries. A Material Domestic Subsidiary may include,
at the sole option of Lead Borrower, any Domestic Subsidiary designated by
Borrower to be a “Material Domestic Subsidiary” by written notice to Agent and
compliance with the requirements of Section 5.14.
“Material Foreign Subsidiary” means each Foreign Subsidiary which is a direct or
indirect Subsidiary of a Borrower which, as of the last day of any Fiscal
Quarter, satisfied any one or more of the following tests:
(a)such Foreign Subsidiary’s total tangible assets (after intercompany
eliminations), as determined in accordance with GAAP, exceeds 10% of
Consolidated total tangible assets of the Lead Borrower; or
(b)such Foreign Subsidiary’s Consolidated Net Income for the previous twelve
months ending as of the last day of such Fiscal Quarter exceeds 10% of
Consolidated Net Income of the Lead Borrower for the previous twelve months
ending as of the last day of such Fiscal Quarter; or
(c)such Foreign Subsidiary’s Consolidated Net Worth exceeds 10% of the
Consolidated Net Worth of the Lead Borrower.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrowers in an aggregate principal amount
exceeding $20,000,000.
“Material Subsidiary” means a Material Domestic Subsidiary or a Material Foreign
Subsidiary. A Material Subsidiary may include, at the sole option of Lead
Borrower, any Subsidiary designated by Borrower to be a “Material Subsidiary” by
written notice to Agent and compliance with the requirements of Section 5.14.
Additionally, Lead Borrower may designate any Material Subsidiary which does not
constitute a Material Domestic Subsidiary or a Material Foreign Subsidiary under
the respective definitions thereof as no longer constituting a Material
Subsidiary and a Material Domestic Subsidiary or Material Foreign Subsidiary, as
the case may be.





--------------------------------------------------------------------------------

Exhibit 10.1




“Maturity Date” means January 31, 2023.
“Maximum Rate” has the meaning provided therefor in Section 9.14.
“Minority Lenders” has the meaning provided therefor in Section 9.3(c).
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Lending Office” has the meaning provided therefor in Section 2.26(e).
“Noncompliance Notice” has the meaning provided therefor in Section 2.5(a)(ii).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” shall mean, collectively, the Canadian Notes, the Domestic Notes, the UK
Notes, the Swingline Note, the Canadian Swingline Notes and the UK Swingline
Notes.
“Notice of Borrowing” means a Domestic Notice of Borrowing, a Canadian Notice of
Borrowing, or a UK Notice of Borrowing, as applicable.
“Obligations” means (a) the principal of, and interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Borrower under any federal, state or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (b) the obligations of the Borrowers
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, (c) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Borrowers to the
Secured Parties under this Agreement and the other Loan Documents (including all
such amounts that accrue or are incurred after the commencement of any case or
proceeding by or against any Borrower under any federal, state or provincial
bankruptcy, insolvency, receivership or similar law, whether or not allowed in
such case or proceeding), (d) all covenants, agreements, obligations and
liabilities of the Borrowers under or pursuant to this Agreement and the other
Loan Documents, and (e) the payment and performance under any transaction of a
Credit Party with any Lender or any of its Affiliates that arises out of (i) any
Cash Management Services, or (ii) any Bank Products provided by any such Person;
provided that Obligations of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party. Without limiting the foregoing,
the term “Obligations” includes all Canadian Liabilities and all UK Liabilities.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Optional Currency” means Euros and Pounds Sterling, or any other freely
transferable currencies approved by the Agent and each UK Lender.
“Other Borrowers” means the Other Domestic Borrowers, the Canadian Borrower and
the UK Borrower.





--------------------------------------------------------------------------------

Exhibit 10.1




“Other Canadian Liabilities” means any obligation of the Canadian Borrower
arising on account of clause (e) of the definition of “Obligations”.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Domestic Borrowers” means Genesco Brands, LLC, a Delaware limited
liability company; Hat World Corporation, a Delaware corporation; Hat World,
Inc., a Minnesota corporation; Flagg Bros. of Puerto Rico, Inc., a Delaware
corporation, and any other Material Domestic Subsidiary that is not a Guarantor.
“Other Domestic Liabilities” means any obligation of the Domestic Credit Parties
arising on account of clause (e) of the definition of “Obligations”.
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.28) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Other UK Liabilities” means any obligation of the UK Borrower arising on
account of clause (e) of the definition of “Obligations”.
“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the Domestic Loan Cap.
“Participant” has the meaning provided therefor in Section 9.6(e).
“Participant Register” has the meaning provided therefor in Section 9.6(f).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Payment Conditions” means, as of the date of the making of any Restricted
Payment or consummation of any Acquisition, that (a) no Default or Event of
Default exists or would arise after giving effect to such Restricted Payment or
Acquisition, and (b) either (i) the Borrowers have pro forma Excess Availability
for the prior 60 day period equal to or greater than 20% of the Loan Cap, after
giving pro forma effect to such Restricted Payment or Acquisition, or (ii) (A)
the Borrowers have pro forma Excess Availability for the prior 60 day period of
less than 20% of the Loan Cap but equal to or greater than 15% of the Loan Cap,
after giving pro forma effect to the Restricted Payment or Acquisition, and (B)
the Fixed Charge Coverage Ratio, on a pro-forma basis for the twelve months
preceding such Restricted Payment or Acquisition, will be equal to or greater
than 1.0:1.0 and (c) after giving effect to such Restricted Payment or
Acquisition, the Borrowers are Solvent. In the event that (x) the aggregate
amount of any payment paid by the Borrowers in an Acquisition or a series of
related Acquisitions equals or exceeds $10,000,000 during any consecutive thirty
(30) day period, then the Borrowers shall provide a certificate signed by a
Financial Officer, no earlier than ten (10) Business Days and no later than two
(2) Business Days prior to the anticipated





--------------------------------------------------------------------------------

Exhibit 10.1




date of such Acquisition (or the first such Acquisition, if in connection with a
series of Acquisitions), or (y)  the aggregate amount of any payments projected
by the Borrowers in good faith to be paid by the Borrowers for any Restricted
Payment or a series of related Restricted Payments in any Fiscal Quarter (the
“Subject Quarter”) will equal or exceed $30,000,000 during such Fiscal Quarter,
then the Borrowers shall provide a certificate signed by a Financial Officer, no
earlier than ten (10) Business Days and no later than two (2) Business Days
 prior to the commencement of the Subject Quarter, in each case certifying as to
the satisfaction of the applicable Payment Conditions (on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Agent) including the relevant calculations
therefor and accompanied by such information required to be delivered to the
Agent pursuant to Section 5.1(j), if applicable, (to the extent not previously
delivered) provided that if pro forma Excess Availability for the prior 60 day
period is less than or equal to 20% of the Loan Cap, such a certificate shall be
provided if the aggregate amount for any Acquisition paid by the Borrowers in a
transaction or a series of related transactions equals or exceeds $5,000,000.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means, collectively, (i) a certificate of the Domestic
Borrowers in the form approved by the Agent as to certain matters regarding the
Collateral and (ii) a certificate of the Canadian Borrower in the form approved
by the Agent as to certain matters regarding the Collateral.
“Permitted Acquisition” means (a) the acquisition (in a transaction or series of
related transactions) of not less than eighty percent (80%) of the capital stock
or other equity interests of, or (b) the acquisition (in a transaction or series
of related transactions) of all or substantially all of the assets or properties
of, or any division or business unit of, any Person, whether or not pursuant to
a transaction of merger or consolidation, or (c) any acquisition of any store
locations or Leases of any Person (each of the foregoing an “Acquisition”) in
each case which satisfies each of the following conditions:
(i)
The Acquisition is of a business permitted to be conducted by the Borrowers
pursuant to Section 6.3(b) hereof; and

(ii)
Prior to and after giving effect to the Acquisition or at the LCA Test Date, as
the case may be, no Default or Event of Default will exist or will arise
therefrom; and

(iii)
The Person making the Acquisition must be a Borrower or a Subsidiary which will
become a Borrower or Guarantor (if required) in accordance with Section 5.14
hereof and the Borrowers (including such Person) shall take such steps as are
necessary to grant to the Agent, for the benefit of the applicable Secured
Parties, a legal, valid and enforceable first priority (except as provided in
Section 6.2 hereof) security interest in the assets and capital stock or other
equity interests acquired in connection with such acquisition to the extent the
grant of such security interest is required in accordance with Section 5.14
hereof; and

(iv)
If a Borrower shall merge with such other Person, such Borrower shall be the
surviving party of such merger; and

(v)
Either (A) the aggregate consideration for such Acquisition, together with the
consideration for all other Acquisitions undertaken by the Borrowers in such
Fiscal Year, shall not exceed $30,000,000 in any Fiscal Year, or (B) the Payment
Conditions shall have been satisfied; provided that with respect to any Limited
Condition Acquisition, such satisfaction shall be determined in accordance with
Section 1.9; and






--------------------------------------------------------------------------------

Exhibit 10.1




(vi)
In the case of the Acquisition of capital stock or other equity interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition.

In connection with any Permitted Acquisition, the Lead Borrower may submit a
Borrowing Base Certificate reflecting a calculation of the Domestic Borrowing
Base and the Canadian Borrowing Base that includes Eligible Inventory, Eligible
Wholesale Receivables and Eligible Credit Card and Debit Card Receivable
acquired in connection with such Acquisition (the “Acquired Eligible Inventory”,
the “Acquired Eligible Wholesale Receivables” and the “Acquired Eligible CC
Receivables”, respectively, and collectively, the “Acquired Borrowing Base
Collateral”) and, from and after the Acquisition Date (as defined below), the
Domestic Borrowing Base and the Canadian Borrowing Base (and if applicable, the
UK Borrowing Base) shall be calculated giving effect thereto; provided that
prior to the completion of a field examination and inventory appraisal with
respect to such Acquired Borrowing Base Collateral, such adjustment to the
Domestic Borrowing Base and the Canadian Borrowing Base (and if applicable, the
UK Borrowing Base) shall be limited to (i) from the date such Acquisition is
consummated (the “Acquisition Date”) until the date that is 90 days after the
Acquisition Date, the sum of (x) 50% of the Acquired Eligible Inventory, (y) 70%
of the Acquired Eligible Wholesale Receivables, and (z) 80%, in the case of
Acquired Eligible CC Receivables; provided that, the Domestic Borrowing Base and
the Canadian Borrowing Base (and if applicable, the UK Borrowing Base)
attributable to such Acquired Borrowing Base Collateral shall not exceed 5% of
the Combined Borrowing Base, and (ii) from the 91st day following the
Acquisition Date (or such later day as the Agent may agree in its sole
discretion), the Domestic Borrowing Base and the Canadian Borrowing Base (and if
applicable, the UK Borrowing Base) shall be calculated without reference to the
Acquired Borrowing Base Collateral until a field examination and inventory
appraisal have been completed with respect to such assets; it being understood
and agreed that there shall be no Default or Event of Default solely as a result
of a failure to complete and deliver such inventory appraisal and field
examination on or prior to the dates indicated above.
“Permitted Discretion” means the Agent’s good faith credit judgment based upon
any factor or circumstance which it reasonably believes in good faith: (i) will
or could reasonably be expected to adversely affect the value of the Collateral,
the enforceability or priority of the Agent’s Liens thereon in favor of the
applicable Secured Parties or the amount which the Agent and the applicable
Secured Parties would likely receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Collateral; (ii)
suggests that any collateral report or financial information delivered to the
Agent by or on behalf of a Borrower is incomplete, inaccurate or misleading in
any material respect; (iii) could reasonably be expected to increase materially
the likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving any of the Credit Parties; or (iv) creates or reasonably could be
expected to create a Default or Event of Default. In exercising such judgment,
the Agent may consider factors or circumstances already included in or tested by
the definition of Eligible Inventory, Eligible Wholesale Receivables or Eligible
Credit Card and Debit Card Receivables, as well as any of the following: (A)
changes in demand for and pricing of Inventory; (B) changes in any concentration
of risk with respect to Inventory or Accounts; (C) any other factors or
circumstances that will or could reasonably be expected to have a Material
Adverse Effect; (D) audits of books and records by third parties, history of
chargebacks or other credit adjustments, or other relevant information regarding
the creditworthiness of Account Debtors; and (E) any other factors that change
or could reasonably be expected to change the credit risk of lending to the
Borrowers on the security of the Inventory or Accounts. Notwithstanding the
foregoing, it shall not be within Permitted Discretion for the Agent to
establish Reserves which are duplicative of each other whether or not such
reserves fall under more than one reserve category.
“Permitted Encumbrances” means:





--------------------------------------------------------------------------------

Exhibit 10.1




(i)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.5;
(ii)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.5;
(iii)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old-age pension and other
social security laws or regulations (other than (a) any Lien imposed under
ERISA) or (b) Liens (save for contribution amounts not yet due) arising pursuant
to the Pension Benefits Act (Ontario) or similar legislation of another Canadian
province or territory);
(iv)deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business or letter of
credit guarantees issued in respect thereof;
(v)judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.1(m);
(vi)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrowers or any of the other Credit Parties, taken as a
whole, and such other minor title defects or survey matters that, in each case,
do not materially interfere with the ordinary conduct of the business of the
Borrowers or any of the other Credit Parties, taken as a whole ;
(vii)Possessory liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments and other Investments permitted under Section 6.4,
provided that such liens (a) attach only to such Investments and (b) secure only
obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;
(viii)Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of its business and which are within the general parameters customary in the
banking industry;
(ix)Landlords’ and lessors’ liens in respect of rent that is not overdue by more
than thirty (30) days or which is being contested in compliance with Section
5.5;
(x)leases or subleases granted by any Credit Party to any Person other than a
Credit Party, provided that such lease or sublease does not interfere in any
material respect with the business of such Credit Party or materially impair the
Agent’s interest in the Collateral;
(xi)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and securing obligations that are not overdue by more than sixty (60) days, or
are being contested in compliance with Section 5.5;
(xii)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.4;





--------------------------------------------------------------------------------

Exhibit 10.1




(xiii)Liens of a collecting bank arising under Section 4-210 of the UCC on items
in the course of collection and Liens arising solely by virtue of any statutory
or common law provisions relating to bankers’ liens, liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities or securities accounts or other funds maintained
with depository institutions or securities intermediaries;
(xiv)reservations, limitations, provisos and conditions expressed in any
original grant from the Crown or other grants of real or immovable property, or
interests therein, that do not materially affect the use of the affected land
for the purpose for which it is used by that Person;
(xv)the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, franchise, grant or permit acquired by that Person or by
any statutory provision to terminate any such lease, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof;
(xvi)security given to a public utility or any Governmental Authority when
required by such utility or authority in connection with the operations of that
Person in the ordinary course of its business;
(xvii)any Lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by any Credit Party;
(xviii)Liens in favor of a credit card processor or check processor, as
applicable, on proceeds of credit card charges or checks, as applicable, held by
such processor to secure (A) chargebacks, fees, fines, penalties and other
charges arising in the ordinary course of business with respect to the
processing of credit card charges or checks, as applicable; or (B) equipment
leases described on Schedule 1.3 (but no other such leases);
(xix)Liens on cash earnest money deposits made by the Borrowers or any other
Credit Parties in connection with any letter of intent or purchase agreement
permitted hereunder;
(xx)Liens in respect of the licensing and sublicensing of patents, copyrights,
trademarks, trade names, other indications of origin, domain names and other
forms of Intellectual Property in the ordinary course of business; and
(xxi)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods (including Article 2 of the UCC) and
Liens that are contractual rights of set-off relating to purchase orders and
other similar agreement entered into by the Borrowers or other Credit Parties;
provided that, except as provided in any one or more of clauses (i) through
(xiii) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means each of the following:
(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency or instrumentality thereof to the extent such obligations are backed
by the full faith and credit of the United States of America or Canada, as
applicable), in each case maturing within one year from the date of acquisition
thereof;
(ii)Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P or P-1 from Moody’s;





--------------------------------------------------------------------------------

Exhibit 10.1




(iii)Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any state thereof or
under the Bank Act (Canada) that has a combined capital and surplus and
undivided profits of not less than $100,000,000;
(iv)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (iii) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
(v)money market mutual funds, 90% of the investments of which are in cash or
investments contemplated by clauses (i) through (iv) of this definition; and
(vi)Investments by the Lead Borrower consistent with the Lead Borrower’s
investment policy, which investment policy is approved by the Agent from time to
time, such approval not to be unreasonably withheld;
provided that, notwithstanding the foregoing, after the occurrence and during
the continuance of an Event of Default, (i) no such new Investments shall be
permitted by a Borrower unless either (A) no Loans are then outstanding, or (B)
the Investment is a temporary Investment pending expiration of an Interest
Period for a LIBO Loan or BA Equivalent Loan, the proceeds of which Investment
will be applied to the Obligations after the expiration of such Interest Period,
and (ii) all such Investments are pledged by the applicable Borrower to the
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably required by the Agent.
“Permitted Joint Venture Investments” means (a) Investments existing on the
Effective Date and listed on the Perfection Certificate, and (b) in the absence
of the existence of a Cash Dominion Event, additional Investments by the Credit
Parties in Subsidiaries that are not Credit Parties not to exceed in the
aggregate $10,000,000 in any Fiscal Year of the Lead Borrower.
“Permitted Overadvance” means an Overadvance, as determined by the Agent in its
Permitted Discretion, (a) which is made to maintain, protect or preserve the
Collateral and/or the Lenders’ rights under the Loan Documents, or (b) which is
otherwise in the Lenders’ interests; provided that Permitted Overadvances shall
not (i) exceed ten percent (10%) of the then Combined Borrowing Base in the
aggregate outstanding at any time or (ii) unless a Liquidation is occurring,
remain outstanding for more than ninety (90) consecutive Business Days, unless
in case of clause (ii) the Required Lenders otherwise agree; and provided
further that the foregoing shall not (1) modify or abrogate any of the
provisions of Section 2.6(f) regarding the Lenders’ obligations with respect to
L/C Disbursements, Section 2.5 regarding the Domestic Lenders’ obligations with
respect to Swingline Loans, Section 2.5 regarding the Canadian Lenders’
obligations with respect to Canadian Swingline Loans or Section 2.5 regarding
the UK Lenders’ obligations with respect to UK Swingline Loans, or (2) result in
any claim or liability against the Agent (regardless of the amount of any
Overadvance) for Unintentional Overadvances and such Unintentional Overadvances
shall not reduce the amount of Permitted Overadvances allowed hereunder, and
further provided that in no event shall the Agent make an Overadvance, if after
giving effect thereto, the principal amount of the Credit Extensions (including
any Overadvance or proposed Overadvance) would exceed the Total Commitments.





--------------------------------------------------------------------------------

Exhibit 10.1




“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations, such Permitted Refinancing shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Secured Parties as those contained in the documentation governing the
Indebtedness being Refinanced, (e) no Permitted Refinancing shall have different
direct or indirect obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, (f) such Permitted Refinancing shall be otherwise
on terms not materially less favorable to the Credit Parties than those
contained in the documentation governing the Indebtedness being Refinanced,
including, without limitation, with respect to amortization, maturity, financial
and other covenants, and (g) at the time thereof, no Default or Event of Default
shall have occurred and be continuing.
“Permitted Senior Debt” means Indebtedness of the Borrowers in the aggregate
principal amount of up to the greater of (i) $500,000,000 and (ii) an amount
that would not cause the Total Leverage Ratio to exceed 5.00:1.00 after
incurrence thereof, provided that:
(a)    if any portion of the principal of such Indebtedness in excess of an
amount reasonably acceptable to the Agent, as determined by the Agent in
connection with the incurrence by the Borrowers of such Indebtedness, shall be
required to be paid, whether by stated maturity, mandatory or scheduled
prepayment or redemption or otherwise, prior to the Maturity Date, other than in
the event of (i) a default under such Indebtedness, (ii) a change of control of
the Lead Borrower or (iii) certain asset sales in each case, if such
Indebtedness is secured, subject to the standstill and the lien subordination
provisions described in clause (c) below, then the Maturity Date hereunder shall
be automatically changed without further action by the parties hereto to the
date that is ninety (90) days prior to such date;
(b)    such Indebtedness may be secured by (A) a first priority Lien on any
assets of the Credit Parties not constituting Collateral and (B) upon request of
a creditor for such facility, a second priority Lien on assets constituting
Collateral; provided that if a creditor for such facility has requested a second
priority Lien on assets constituting Collateral, the Agent for the benefit of
the Secured Parties, shall be granted a second priority Lien on any assets for
which a first priority Lien has been granted to a creditor for such facility to
secure such Indebtedness (excluding, for the avoidance of doubt, any Real
Estate); and
(c)    if such Indebtedness is secured with a junior Lien on the assets
constituting Collateral, it shall be subject to an intercreditor agreement
reasonably acceptable to the Agent that may include, among other things, (A) the
priority of the Liens securing the Collateral and the payment of proceeds
therefrom, (B) a reasonable standstill by the holders of such Indebtedness as to
remedies against the Collateral, (C) waivers by the holders of such Indebtedness
of rights to contest validity or priority of Liens of the Agent or the Lenders
(which waiver may be reciprocal) or object to dispositions of Collateral
(including an affirmative agreement by such holders to release Liens of such
holders in the event of a disposition of Collateral approved by the Agent) (with
reciprocal agreements as to assets not constituting





--------------------------------------------------------------------------------

Exhibit 10.1




Collateral), (D) waiver of rights to object to the use of cash collateral or
sale of Collateral, and reasonable restrictions on certain claims and actions,
in any proceeding under any Debtor Relief Laws by the holders of such
Indebtedness (with reciprocal agreements as to assets not constituting
Collateral), and (E) restrictions on amendments to, or consents, waivers or
other modifications with respect to, the documents evidencing such Indebtedness
to the extent the same would be materially adverse to the Lenders (with
reciprocal agreements as to the Loan Documents).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning provided therefor in Section 5.1.
“Pounds Sterling” or “£” refers to lawful money of the United Kingdom.
“PPSA” means the Personal Property Security Act (Ontario) and the Regulations
thereunder, as from time to time in effect; provided, however, if attachment,
perfection or priority of the Agent’s security interests in any Collateral are
governed by the personal property security laws of any jurisdiction other than
Ontario (including Quebec), PPSA shall mean those personal property security
laws in such other jurisdiction, including the Civil Code of Quebec, for the
purposes of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.
“Prime Rate Loans” shall mean Domestic Prime Rate Loans or Canadian Prime Rate
Loans, as applicable.
“Proceeds” shall have the meaning ascribed to it in the UCC or the PPSA, as
applicable, and shall include proceeds of all Collateral.
“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning provided therefor in Section 5.1.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Lender” means
(a)    a Lender (other than a Lender within clause (b) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance and is:





--------------------------------------------------------------------------------

Exhibit 10.1




(i)    a Lender:
(A)    that is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document; or
(B)    in respect of an advance by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that such advance was made,
and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or


(ii)    a Lender which is:
(A)    a company resident in the United Kingdom for United Kingdom tax purposes;
(B)    a partnership, each member of which is:
(1)    a company so resident in the United Kingdom; or
(2)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(C)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or
(iii)    a Treaty Lender; or
(b)    a building society (as defined for the purposes of section 880 of the
ITA) making an advance.
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any of the
Credit Parties, including all fixtures and equipment used in connection with the
operation of such structures and all easements, rights-of-way and similar rights
relating thereto and all leases, tenancies, and occupancies thereof.
“Recipient” means the Agent, any Lender, the Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Credit Party
hereunder.
“Register” has the meaning provided therefor in Section 9.6(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.





--------------------------------------------------------------------------------

Exhibit 10.1




“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” has the meaning set forth in Section 101(22) of CERCLA.
“Required Lenders” shall mean, at any time, Lenders having Commitments greater
than 50% of the Total Commitments, or if the Commitments have been terminated,
Lenders whose percentage of the outstanding Loans and Letter of Credit
Outstandings aggregate greater than 50% of all such Loans and Letter of Credit
Outstandings, provided that such calculation shall exclude any Defaulting
Lenders and any such Defaulting Lender’s Commitment in the event that such
Defaulting Lender’s rights to participate shall have been suspended or
terminated pursuant to Section 8.13 of this Agreement.
“Required Supermajority Lenders” shall mean, at any time, Lenders having
Commitments greater than 66 2/3% of the Total Commitments, or if the Commitments
have been terminated, Lenders whose percentage of the outstanding Loans and
Letter of Credit Outstandings aggregate greater than 66 2/3% of all such Loans
and Letter of Credit Outstandings, provided that such calculation shall exclude
any Defaulting Lenders and any such Defaulting Lender’s Commitment in the event
that such Defaulting Lender’s rights to participate shall have been suspended or
terminated pursuant to Section 8.13 of this Agreement.
“Reserves” means the Account Reserves, the Inventory Reserves and the
Availability Reserves.
“Restricted Payment” means (i) any dividend or other distribution, directly or
indirectly (whether in cash, securities or other property) with respect to any
shares of any class of capital stock or other equity interests of any of the
Credit Parties, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock or other equity interests of any
of the Credit Parties or any option, warrant or other right to acquire any such
shares of capital stock or other equity interests of any of the Credit Parties;
or (ii) any payment or other distribution, directly or indirectly (whether in
cash, securities, or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities, or other property), including any sinking fund or similar
deposit on, an account of the purchase, redemption, retirement, acquisition,
cancellation, or termination of any Indebtedness (other than the Obligations).
“Revolving Loans” means all Canadian Loans, Domestic Loans and UK Loans at any
time made by a Lender pursuant to Section 2.3.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the federal
government of Canada (including, without limitation, Canadian Sanction Laws) or
other relevant sanctions authority.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
“Scheduled Unavailability Date” has the meaning provided therefor in Section
2.29(b).
“SEC” means the United States Securities and Exchange Commission.





--------------------------------------------------------------------------------

Exhibit 10.1




“Secured Party” or “Secured Parties” means, collectively, the Canadian Secured
Parties, the UK Secured Parties and the Domestic Secured Parties.
“Security Agreement” means the Fourth Amended and Restated Security Agreement
dated as of the Effective Date and executed and delivered by each of the
Domestic Credit Parties to the Agent for the benefit of the Secured Parties, as
amended and in effect from time to time.
“Security Documents” means the Security Agreement, the Facility Guaranty, the
Effective Date Guaranties, the Account Control Agreements, the Collateral
Control Agreements, the Canadian Security Documents, and each other security
agreement, mortgage (if any), guaranty or other instrument or document executed
and delivered pursuant to Section 5.15 or any other provision hereof or any
other Loan Document, to secure any of the Obligations, the Canadian Liabilities
and the UK Liabilities.
“Settlement Date” has the meaning provided therefor in Section 2.7(d).
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged, and (f) as regards a Canadian Credit Party, such
Person is not an “insolvent person” within the meaning of the BIA.
“Specified Credit Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.27).
“Specified Event of Default” means the occurrence of any Event of Default
arising under any of Sections 7.1 (a), 7.1(b), 7.1(d), 7.1(j), 7.1(k), 7.1(n),
7.1(q) or 7.1(v).
“Spot Rate” for a currency means the exchange rate, as reasonably determined by
Agent, that is applicable to conversion of one currency into another currency,
which is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by Agent) as of the end of the preceding business
day in the financial market for the first currency; or (b) if such report is
unavailable for any reason, the spot rate for the purchase of the first currency
with the second currency as in effect during the preceding business day in
Agent’s principal foreign exchange trading office for the first currency.
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, or (c) supports the payment of insurance premiums for
reasonably necessary insurance carried by any of the Borrowers.





--------------------------------------------------------------------------------

Exhibit 10.1




“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power for the election of
directors or other members of its governing body (other than securities or
ownership interests having such power only upon satisfaction of a contingency)
or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled by the parent and/or one or more Subsidiaries of
the parent. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Lead
Borrower.
“Substantial Liquidation” shall mean either (a) the Liquidation of substantially
all of the Collateral, or (b) the sale or other disposition of substantially all
of the Collateral by the Credit Parties.
“Swap Obligations” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Domestic
Borrowers pursuant to Section 2.5 hereof.
“Swingline Note” means a promissory note of the Domestic Borrowers substantially
in the form of Exhibit B-4, payable to the Swingline Lender if requested by the
Swingline Lender, evidencing the Swingline Loans.
“Swingline Sublimit” means an amount equal to the lesser of (a) $45,000,000 and
(b) the Total Commitments. The Swingline Sublimit is part of, and not in
addition to, the Total Commitments.
“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.





--------------------------------------------------------------------------------

Exhibit 10.1




“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance is either:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(b)    a partnership each member of which is:
(i)    a company so resident in the United Kingdom; or
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.
“Tax Deduction” means a deduction or withholding from a payment under any Loan
Document for and on account of any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto.
“Tax Payment” means, in relation to the UK Borrower, either the increase in a
payment made by the UK Borrower to a Lender under Section 1.7(b) or a payment
under Section 1.7(c).
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest or penalties thereon and any additions thereto.
“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.1, or (iii) the date of
the occurrence of any Event of Default pursuant to Section 7.1(j) or 7.1(k) or
(iv) the termination of the Commitments in accordance with the provisions of
Section 2.15 hereof.
“Termination Event” shall mean (a) the whole or partial withdrawal of the
Canadian Borrower or any Canadian Subsidiary from a Canadian Pension Plan during
a plan year; or (b) the filing by a Canadian Borrower or any Canadian Subsidiary
of a notice of intention to terminate in whole or in part a Canadian Pension
Plan or the treatment of a Canadian Pension Plan amendment by a Canadian
Borrower or any Canadian Subsidiary as a termination or partial termination; or
(c) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee or like body appointed to administer a
Canadian Pension Plan, or (d) any other event or condition which might
constitute grounds for the termination of, or winding up of, or the appointment
of a trustee or like body to administer, any Canadian Pension Plan.
“Total Commitments” shall mean, at any time, the sum of the Commitments at such
time. As of the Effective Date, the Total Commitments aggregate $400,000,000.





--------------------------------------------------------------------------------

Exhibit 10.1




“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Indebtedness to (b) Consolidated EBITDA, in each case of or
by Lead Borrower and its Subsidiaries for the most recently completed Applicable
Fiscal Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Total Outstandings” shall mean the sum of the Canadian Credit Extensions, the
Domestic Credit Extensions and the UK Credit Extensions.
“Trading with the Enemy Act” has the meaning provided therefor in Section 9.22.
“Treaty Lender” means a Lender which:
(a)    is treated as a resident of a Treaty State for the purposes of the
relevant Treaty; and
(b)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the BA Rate, the Domestic
Prime Rate, the Canadian Prime Rate, the U.S. Index Rate or the UK Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if a term is defined in Article 9
of the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the State of New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.
“UK Base Rate” means, with respect to UK Swingline Loan made in Dollars or any
Optional Currency, a fluctuating rate of interest per annum equal to the rate of
interest in effect for such day as announced by and used from time to time by
the local branch of Bank of America in the jurisdiction in which such currency
is funded as its “base rate” with respect to such currency. Any change in such
rate shall take effect at the opening of business on the day of such change.
“UK Base Rate Loan” means a UK Swingline Loan made to the UK Borrower
denominated in Dollars or any Optional Currency and bearing interest at a rate
based on the UK Base Rate.
“UK Borrower” means Genesco (UK) Limited, a corporation incorporated in England
and Wales with a company number 07667223.
“UK Borrowing” means a borrowing consisting of simultaneous UK Loans of the same
Type and, in the case of LIBO Loans, having the same Interest Period made by
each of the UK Lenders pursuant to Section 2.3.





--------------------------------------------------------------------------------

Exhibit 10.1




“UK Borrowing Base” has the meaning provided therefor in Section 2.30(a).
    “UK Commitment Percentage” means the Commitment Percentages of the UK
Lenders.
“UK Commitments” means, as to each UK Lender, its obligation to (a) make UK
Loans to the UK Borrower pursuant to Section 2.1 and (b) purchase participations
in UK Letter of Credit Outstandings, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such UK Lender’s
name on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
UK Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“UK Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all UK Loans (including UK Swingline Loans) then
outstanding, and (b) the then amount of the UK Letter of Credit Outstandings.
“UK Credit Parties” means, collectively, the UK Borrower and each Material
Subsidiary of the UK Borrower incorporated in England and Wales that is or
becomes a guarantor of the UK Liabilities (the “UK Guarantors”); provided that
the Excluded UK Subsidiaries shall not become UK Credit Parties hereunder except
in accordance with Section 2.30 hereof. “UK Credit Party” means any one of such
Persons.
“UK Deed of Confirmation” means the deed of confirmation, dated as of the
Effective Date and made between the UK Borrower, the Lead Borrower and the
Agent.
“UK Lenders” means Bank of America and any other Person having UK Commitments
from time to time or at any time. A Person may be a UK Lender only if it is a
Domestic Lender or an Affiliate of a Domestic Lender.
“UK Letter of Credit” means each Letter of Credit issued hereunder for the
account of the UK Borrower.
“UK Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to UK Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under UK
Letters of Credit for which the Issuing Bank has not then been reimbursed.
“UK Letter of Credit Sublimit” means an amount equal to $10,000,000. The UK
Letter of Credit Sublimit is part of, and not in addition to, the UK Total
Commitments. A permanent reduction of the UK Total Commitments shall not require
a corresponding pro rata reduction in the UK Letter of Credit Sublimit;
provided, however, that if the UK Total Commitments are reduced to an amount
less than the UK Letter of Credit Sublimit, then the UK Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at UK Borrower’s option,
less than) the UK Total Commitments.
“UK Liabilities” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any UK Credit Party arising under any Loan Document
or otherwise with respect to any UK Loan or UK Letter of Credit (including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral therefor), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees,
costs, expenses and indemnities that accrue after the commencement by or against
any UK Credit Party or any Affiliate thereof





--------------------------------------------------------------------------------

Exhibit 10.1




of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding, and (b) any Other UK Liabilities.
“UK Loan” means an extension of credit by a UK Lender to the UK Borrower under
Section 2.
“UK Loan Cap” means the least of (a) the Domestic Borrowing Base less the sum of
the Domestic Credit Extensions and the Canadian Credit Extensions in excess of
the Canadian Borrowing Base, (b) the Total Commitments less the sum of the
Domestic Credit Extensions and the Canadian Credit Extensions, and (c) the UK
Total Commitments.
“UK Minority Lenders” has the meaning provided therefor in Section 9.3(d).
“UK Non-Bank Lender” means:
(i)    a Lender (which falls within clause (a)(ii) of the definition of
Qualifying Lender) which is a party to this Agreement and which has provided a
Tax Confirmation to the Agent; and
(ii)    where a Lender becomes a party after the Effective Date, an assignee
which gives a Tax Confirmation in the Assignment and Acceptance which it
executes on becoming a party.
“UK Note” means a promissory note made by the UK Borrower in favor of a UK
Lender evidencing UK Loans made by such UK Lender, substantially in the form of
Exhibit B-3.
“UK Notice of Borrowing” means a notice from the UK Borrower to the Agent in
connection with a UK Borrowing of UK Loans or UK Swingline Loans, which shall be
substantially in the form of Exhibit H-3.
“UK Secured Party” or “UK Secured Parties” has the meaning assigned to such term
in the Security Agreement.
“UK Subsidiary” means any Subsidiary of the UK Borrower incorporated under the
laws of England and Wales.
“UK Swingline Lender” means Bank of America, in its capacity as lender of UK
Swingline Loans hereunder.
“UK Swingline Loan” shall mean a Loan made by the UK Swingline Lender to the UK
Borrower pursuant to Section 2.5 hereof.
“UK Swingline Note” means a promissory note of the UK Borrower substantially in
the form of Exhibit B-6, payable to the UK Swingline Lender if requested by the
UK Swingline Lender, evidencing the UK Swingline Loans.
“UK Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000
and (b) the UK Total Commitments. The UK Swingline Sublimit is part of, and not
in addition to, the UK Total Commitments.
“UK Total Commitments” means the aggregate of the UK Commitments of all UK
Lenders. On the Effective Date, the UK Total Commitments are $100,000,000.





--------------------------------------------------------------------------------

Exhibit 10.1




“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the Agent
and the Lenders, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Domestic Borrowing Base or the
Canadian Borrowing Base or a misrepresentation by the Credit Parties.
“Unused Commitment” shall mean, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans then outstanding (including,
but only with respect to the calculation of the Commitment Fee due to the Lender
that is the Swingline Lender or the Canadian Swingline Lender, the principal
amount of Swingline Loans or the Canadian Swingline Loans then outstanding), and
(ii) the then Letter of Credit Outstandings.
“U.S. Index Rate” means, for any day, the greatest of (a) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America-Canada Branch in Toronto, Ontario as its “base rate” (the “base rate”
being a rate set by Bank of America-Canada Branch based on various factors
including costs and desired return of Bank of America-Canada Branch, general
economic conditions and other factors, and used as a reference point for pricing
loans in Dollars made at its “base rate”, which may be priced at, above or below
such announced rate), (b) the Federal Funds Effective Rate for such day, plus
0.50%; or (c) the LIBO Rate for a 30 day interest period as determined on such
day, plus 1.00%; provided, that in no event shall the U.S. Index Rate be less
than zero. Any change in the “base rate” announced by Bank of America-Canada
Branch shall take effect at the opening of business on the day specified in the
public announcement of such change. Each interest rate based upon the U.S. Index
Rate shall be adjusted simultaneously with any change in the “base rate”. In the
event that Bank of America-Canada Branch (including any successor or assignee)
does not at any time publicly announce a “base rate”, then “U.S. Index Rate”
shall mean the “base rate” publicly announced by a Schedule 1 chartered bank in
Canada selected by Agent.
“U.S. Index Rate Loan” means a Canadian Loan made in Dollars that bears interest
based on the U.S. Index Rate.
“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Terms Generally; Interpretation. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,





--------------------------------------------------------------------------------

Exhibit 10.1




supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns or, for natural persons, such Person’s successors, heirs, executors,
administrators and other legal representatives, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) all
financial statements and other financial information provided by the Borrowers
and each of the other Credit Parties to the Agent or any Lender shall be
provided with reference to Dollars, and (g) this Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Credit Parties and the Agent and are the product of
discussions and negotiations among all parties. Accordingly, this Agreement and
the other Loan Documents are not intended to be construed against the Agent or
any of the Lenders merely on account of the Agent’s or any Lender’s involvement
in the preparation of such documents.
(a)    For purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (q) “personal property” shall
be deemed to include “movable property”, (r) “real property” shall be deemed to
include “immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Quebec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.
1.3    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Effective Date, on a basis consistent with the
financial statements referred to in Section 4.1(g) of this Agreement, provided
that, if the Borrowers request an amendment to any provision hereof to reflect
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Agent notifies
the Borrowers that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision shall have
been amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any change in accounting for
leases pursuant to GAAP resulting from the implementation of FASB ASU No.
2016-02, Leases (Topic 842), to the extent such adoption would require treating
any lease (or similar arrangement conveying the right to use) as a Capital Lease
Obligation where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2015.





--------------------------------------------------------------------------------

Exhibit 10.1




1.4    Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.5    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to applicable Local Time.
1.6    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or by the
terms of any documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.
1.7    United Kingdom Tax Matters.
(a)    The provisions of this Section 1.7 shall only apply in respect of the UK
Borrower (a “Relevant Borrower”).
(b)    Tax Gross-Up.
(i)
Each Relevant Borrower shall make all payments to be made by it under any Loan
Document without any Tax Deduction unless a Tax Deduction is required by law.

(ii)
A Relevant Borrower shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall promptly notify
Agent on becoming so aware in respect of a payment payable to that Lender. If
Agent receives such notification from a Lender, it shall notify the Relevant
Borrower.

(iii)
If a Tax Deduction is required by law to be made by a Relevant Borrower, the
amount of the payment due from that Relevant Borrower shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(iv)
A payment shall not be increased under clause (iii) above by reason of a Tax
Deduction on account of Taxes imposed by the United Kingdom if, on the date on
which the payment falls due:

(A)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or







--------------------------------------------------------------------------------

Exhibit 10.1




(B)    the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender, and:


(1)    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Relevant Borrower making the
payment a certified copy of that Direction; and


(2)    the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or


(C)    the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:


(1)    the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and


(2)    the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Relevant Borrower, on the
basis that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or


(D)    the relevant Lender is a Treaty Lender and the Relevant Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (vii) below.


(v)
If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii)
A Treaty Lender and each Relevant Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Relevant Borrower to obtain authorization to make
that payment without a Tax Deduction.

(viii)
Nothing in clause (b)(vii) above shall require a Treaty Lender to:

(A)    register under the HMRC DT Treaty Passport scheme;







--------------------------------------------------------------------------------

Exhibit 10.1




(B)    apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or


(C)    file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with clause (b)(xi) or clause (f)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its obligations under clause (b)(xii) or clause (f)(ii) (HMRC DT Treaty
Passport scheme confirmation).


(ix)
A UK Non-Bank Lender which becomes a party on the day on which this Agreement is
entered into gives a Tax Confirmation to the Relevant Borrower by entering into
this Agreement.

(x)
A UK Non-Bank Lender shall promptly notify the Relevant Borrower and Agent if
there is any change in the position from that set out in the Tax Confirmation.

(xi)
A Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Agent and without liability to any
Relevant Borrower) by notifying the Lead Borrower of its scheme reference number
and its jurisdiction of tax residence.

(xii)
Where a Lender notifies the Lead Borrower as described in clause (b)(xi) above
each Relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the date of this Agreement
and shall promptly provide the Lender with a copy of that filing.

(xiii)
If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with clause
(b)(xi) above or clause (f)(i) (HMRC DT Treaty Passport scheme confirmation), no
Relevant Borrower shall file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s advance or its participation in any advance.

(c)    Tax Indemnity.
(i)
The Lead Borrower shall (within three Business Days of demand by the Agent) pay
to a Lender an amount equal to the loss, liability or cost which that Lender
determines will be or has been (directly or indirectly) suffered for or on
account of Taxes by that Lender in respect of a Loan Document.

(ii)
Clause (c)(i) above shall not apply:

(A)    with respect to any Taxes assessed on a Lender


(1)    under the law of the jurisdiction in which such Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or







--------------------------------------------------------------------------------

Exhibit 10.1




(2)    under the law of the jurisdiction in which such Lender’s office is
located in respect of amounts received or receivable in such jurisdiction, if
such Taxes are imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Lender; or
(B)    to the extent a loss, liability or cost:
    
(1)    is compensated for by an increased payment under Section 1.7(b)(iii) (Tax
gross-up); or


(2)    would have been compensated for by an increased payment under Section
1.7(b)(iii) (Tax gross-up) but was not so compensated solely because one of the
exclusions in Section 1.7(b)(iv) (Tax gross-up) applied.


(iii)
A Lender making, or intending to make a claim under Section 1.7(c)(i) above
shall promptly notify Agent of the event which will give, or has given, rise to
the claim, following which Agent shall notify the Lead Borrower.

(iv)
A Lender shall, on receiving a payment from the Lead Borrower under this clause
(c), notify Agent.

(d)    Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:
(i)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

such Lender has obtained, utilized and retained that Tax Credit,
(ii)
such Lender shall pay an amount to the Relevant Borrower which such Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Relevant Borrower.

(e)    Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement (“New Lender”) shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent and without liability to any Relevant Borrower, which of the
following categories it falls within:
(i)
not a Qualifying Lender;

(ii)
a Qualifying Lender (other than a Treaty Lender); or

(iii)
a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this Section
1.7(e), then such New Lender or Lenders (as appropriate) shall be treated for
the purposes of this Agreement (including by each Relevant Borrower) as if it is
not a Qualifying Lender until such time as it notifies Agent which category of
Qualifying Lender applies (and Agent, upon receipt of such notification, shall
inform the Relevant





--------------------------------------------------------------------------------

Exhibit 10.1




Borrower). For the avoidance of doubt, an Assignment and Acceptance shall not be
invalidated by any failure of a New Lender to comply with this Section 1.7.


(f)    HMRC DT Treaty Passport Scheme Confirmation.
(i)
A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Agent and
without liability to any Relevant Borrower) in the Assignment and Acceptance
which it executes by including its scheme reference number and its jurisdiction
of tax residence in that Assignment and Acceptance.

(ii)
Where an Assignment and Acceptance includes the indication described in clause
(f)(i) above in the relevant Assignment and Acceptance each Relevant Borrower
which is a Party as a Borrower as at the date that the relevant Assignment and
Acceptance Agreement is executed (the “Transfer Date”) shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of that Transfer Date and shall promptly provide the Lender with a copy
of that filing.

(g)    Stamp Taxes. The Relevant Borrower shall pay and, within three Business
Days of demand, indemnify each Lender against any cost, loss or liability that
Lender incurs in relation to all stamp duty, registration and other similar
Taxes payable in respect of any Loan Document as it relates to the Relevant
Borrower only and not an obligation of the other Borrowers.
(h)    Value Added Tax (“VAT”).
(i)
All amounts set out or expressed in a Loan Document to be payable by any party
to any Lender which (in whole or in part) constitute the consideration for a
supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii)
If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Lender Recipient”) under a Loan Document,
and any party other than the Lender Recipient (the “Subject Party”) is required
by the terms of any Loan Document to pay an amount equal to the consideration
for such supply to the Supplier (rather than being required to reimburse the
Lender Recipient in respect of that consideration), such Party shall also pay to
the Supplier (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT. The Lender Recipient will promptly pay
to the Subject Party an amount equal to any credit or repayment obtained by the
Lender Recipient from the relevant tax authority which the Lender Recipient
reasonably determines is in respect of such VAT.

(iii)
Where a Loan Document requires any party to reimburse or indemnify a Lender for
any cost or expense, that party shall reimburse or indemnify (as the case may
be) such Lender for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that such Lender reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.






--------------------------------------------------------------------------------

Exhibit 10.1




(iv)
Any reference in this Section 1.7(h) to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

(v)
Except as otherwise expressly provided in this Section 1.7(h), a reference to
“determines” or “determined” in connection with tax provisions contained in this
Section 1.7(h) means a determination made in the absolute discretion of the
person making the determination.

1.8    Exchange Rates; Currency Translation.
(a)    The Agent or the Issuing Bank, as applicable, shall reasonably determine
the Spot Rates to be used for calculating Equivalent Amounts of Loans and
amounts denominated in CD$ or Optional Currencies. Such Spot Rates shall become
effective as of any such date of determination and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next date to so occur. Except for purposes of financial statements delivered by
the Credit Parties hereunder or calculating financial covenants hereunder
(including baskets related thereto, as applicable) or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Equivalent Amount as so determined
by the Agent or the Issuing Bank, as applicable.
(b)    Any amount specified in this Agreement or any of the other Loan Documents
to be in Dollars shall also include the Equivalent Amount. Wherever in this
Agreement in connection with a Borrowing, conversion, continuation or prepayment
of a LIBO Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but if such Borrowing, LIBO Loan or Letter of Credit is denominated in CD$ or in
an Optional Currency, then such amount shall be the relevant Equivalent Amount
of such Dollar amount (rounded to the nearest unit of such CD$ or Optional
Currency, with 0.5 of a unit being rounded upward), as determined by the Agent
or the Issuing Bank, as the case may be.
(c)    Notwithstanding the foregoing, for purposes of any determination under
any provision of this Agreement expressly requiring the use of a currency
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the Spot Rate.
1.9    Limited Condition Acquisitions.
In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:


(a)    determining compliance with any provision of this Agreement which
requires the calculation of the Total Leverage Ratio or satisfaction of the
Payment Conditions; and
(b)    determining compliance with representations, warranties, defaults, Events
of Default or basket (in each case, other than for purposes of Section 4.2);
in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), the date of determination of whether any such action is
permitted hereunder, shall be deemed to be the date the definitive agreements





--------------------------------------------------------------------------------

Exhibit 10.1




for such Limited Condition Acquisition are entered into (the “LCA Test Date”)
(provided that the Lead Borrower shall be required to make an LCA Election on or
prior to the date on which the definitive agreements for such Limited Condition
Acquisition have been entered into and provided further that with respect to any
required calculation of the Payment Conditions on the LCA Test Date, such
calculation shall be effective only in the event that such Limited Condition
Acquisition is consummated within 180 days following the LCA Test Date), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Applicable Fiscal Period ending
prior to the LCA Test Date (after giving effect to any increases or decrease in
Indebtedness of the Lead Borrower and Subsidiaries since such date), the Lead
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio, representation, warranty, default, Events of Default
or basket, such ratio, representation, warranty, default, Event of Default or
basket shall be deemed to have been complied with for purposes of such Limited
Condition Acquisition. For the avoidance of doubt, if the Lead Borrower has made
an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Lead Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Lead Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratios, representations, warranties, defaults,
Events of Default or basket availability (including with respect to satisfaction
of the Payment Conditions in connection therewith) with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Lead Borrower, the prepayment, redemption, purchase,
defeasance or other satisfaction of Indebtedness, the consummation of any other
Permitted Acquisition or the designation of a Subsidiary as a Material
Subsidiary or Material Domestic Subsidiary on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratios representations, warranties,
defaults, Events of Default or baskets shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) has been consummated (it being further understood and agreed, however,
that neither any Consolidated Net Income, Consolidated EBITDA or Consolidated
Total Indebtedness therefrom, nor any assets of the target to be acquired
pursuant to such Limited Condition Acquisition, shall be included in the
Borrowers’ Consolidated Net Income, Consolidated EBITDA or Consolidated Total
Indebtedness, or in the calculation of the Combined Borrowing Base, Domestic
Borrowing Base, Canadian Borrowing Base, or the UK Borrowing Base, as
applicable, in any such subsequent calculation until such Limited Condition
Acquisition has actually closed).


2.    AMOUNT AND TERMS OF CREDIT
2.1    Commitments of the Lenders.
(a)    Each Lender severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to extend credit to
the Borrowers on a revolving basis, in the form of Revolving Loans and
participations in Letters of Credit, Swingline Loans, Canadian Swingline Loans
and UK Swingline Loans and in an amount not to exceed the lesser of such
Lender’s





--------------------------------------------------------------------------------

Exhibit 10.1




Commitment or such Lender’s Commitment Percentage of the lesser of (x) the
Combined Borrowing Base or (y) the Total Commitments, subject to the following
limitations:
(i)    The aggregate outstanding amount of the Credit Extensions shall not at
any time exceed the Loan Cap.
(ii)    The aggregate outstanding amount of the Domestic Credit Extensions shall
not at any time cause the Domestic Availability to be less than zero.
(iii)    The aggregate outstanding amount of the Canadian Credit Extensions
shall not at any time exceed the Canadian Loan Cap.
(iv)    The aggregate outstanding amount of the UK Credit Extensions shall not
at any time exceed the UK Loan Cap.
(v)    The aggregate outstanding amount of the Canadian Credit Extensions plus
the aggregate outstanding amount of the UK Credit Extensions shall not at any
time exceed fifty percent (50%) of the Loan Cap.
(vi)    The Loans made to and the Letters of Credit issued on behalf of, the
Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth.
(vii)    The Loans made to and the Letters of Credit issued on behalf of, the UK
Borrower by the UK Lenders may be either in $, Euros or Pounds Sterling, at the
option of the UK Borrower, as herein set forth.
(viii)    No Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from the Issuing Bank, subject to the
ratable participation of all Lenders, as set forth in Section 2.6. The aggregate
Domestic Letter of Credit Outstandings shall not at any time exceed the Domestic
Letter of Credit Sublimit, the aggregate Canadian Letter of Credit Outstandings
shall not at any time exceed the Canadian Letter of Credit Sublimit, and the
aggregate UK Letter of Credit Outstandings shall not at any time exceed the UK
Letter of Credit Sublimit.
(ix)    Subject to all of the other provisions of this Agreement, Revolving
Loans that are repaid may be reborrowed prior to the Termination Date. No new
Credit Extension, however, shall be made to the Borrowers after the Termination
Date.
(x)    (A) Notwithstanding anything to the contrary contained in this Section
2.1(a), subject to the terms and conditions set forth herein, the Canadian
Borrower may, from time to time, directly obtain Loans (but in no event shall
the outstanding amount of such Loans, when aggregate with other outstanding
Canadian Loans, exceed the Canadian Total Commitments) to the extent of then
unused portion of the Domestic Loan Cap only if and to the extent that the
following conditions are satisfied:
(1) the Canadian Borrower must have utilized all then remaining Canadian
Availability; and
(2) no Overadvance shall result therefrom; and





--------------------------------------------------------------------------------

Exhibit 10.1




(3) no Default or Event of Default shall exist, or arise from the making of such
Loan and all other conditions precedent to the obtaining of Credit Extensions by
the Borrowers shall have been satisfied.
(B)     For purposes of Section 2.18(a) and Section 2.18(c), Loans made to the
Canadian Borrower under this Section 2.1(a)(x) shall not be included as Canadian
Credit Extensions.
(C)     If at any time the amount of the Canadian Credit Extensions to the
Canadian Borrower plus the amount of the Loans made to the Canadian Borrower
pursuant to this Section 2.1(a)(x) exceeds Canadian Total Commitments
(including, without limitation, as a result of one or more fluctuations in the
exchange rate of the Canadian Dollar against the Dollar), the Canadian Borrower
will immediately prepay the Loans made to the Canadian Borrower pursuant to this
Section 2.1(a)(x) in an amount necessary to eliminate such excess.
(b)    Each Borrowing by the Domestic Borrowers of Revolving Loans (other than
Swingline Loans) shall be made by the Domestic Lenders pro rata in accordance
with their Domestic Commitments, each Borrowing by the Canadian Borrower of
Revolving Loans (other than Canadian Swingline Loans) shall be made by the
Canadian Lenders pro rata in accordance with their Canadian Commitments, and
each Borrowing by the UK Borrower of Revolving Loans (other than UK Swingline
Loans) shall be made by the UK Lenders pro rata in accordance with their UK
Commitments. The failure of any Domestic Lender, Canadian Lender or UK Lender,
as applicable, to make any Loan to the Domestic Borrowers, the Canadian Borrower
or the UK Borrower, as applicable, shall neither relieve any other Domestic
Lender, Canadian Lender or UK Lender, as applicable, of its obligation to fund
its Loan to the Domestic Borrowers, the Canadian Borrower or the UK Borrower, as
applicable, in accordance with the provisions of this Agreement nor increase the
obligation of any such other Domestic Lender, Canadian Lender or UK Lender, as
applicable.
(c)    After the Effective Date, so long as no Default or Event of Default
exists or would arise therefrom, the Lead Borrower shall have the right at any
time, and from time to time, to request an increase of the Domestic Commitments,
the Canadian Commitments or the UK Commitments by an amount of no more than
$200,000,000 in the aggregate (but in no event shall the Canadian Commitments
ever exceed $85,000,000, the UK Commitments ever exceed $200,000,000, or the
Total Commitments as may be increased pursuant to this clause (c) ever exceed
$600,000,000), which Commitments shall, except as set forth below, be on the
same terms and conditions as set forth herein with respect to the existing
Domestic Commitments, Canadian Commitments or UK Commitments, as applicable. Any
such Commitment Increase may be funded initially by the Agent or one or more
existing Lenders as agreed with the Lead Borrower; provided that all existing
Lenders will be provided with a right to participate in such Commitment Increase
within thirty (30) days following the closing of such Commitment Increase. Any
such request shall be first made to all existing Lenders on a pro rata basis,
provided that only the Canadian Lenders shall be permitted to participate in any
increase of the Canadian Commitments and only the UK Lenders shall be permitted
to participate in any increase of the UK Commitments. To the extent that any
existing Domestic Lenders, Canadian Lenders or UK Lenders, as applicable,
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, the Agent will promptly notify the
Lead Arranger of such facts. Thereafter, the Lead Borrower may arrange, and the
Lead Arranger, in consultation with the Lead Borrower, will use its reasonable
efforts to arrange, for other Persons to become a Domestic Lender, a





--------------------------------------------------------------------------------

Exhibit 10.1




Canadian Lender and/or a UK Lender hereunder, as applicable, and to issue
Commitments in an amount equal to the amount of the increase in the Domestic
Commitments, the Canadian Commitments and/or the UK Commitments requested by the
Lead Borrower and not accepted by the existing Domestic Lenders, Canadian
Lenders or UK Lenders, as applicable (each such increase by either means, a
“Commitment Increase,” and each Person issuing, or Lender increasing, its
Commitment, an “Additional Commitment Lender”), provided, however, that (i) no
existing Lender shall be obligated to provide a Commitment Increase as a result
of any such request by the Lead Borrower, (ii) any Lender that does not
affirmatively agree to increase its Commitment shall be deemed to have declined
to increase its Commitment and (iii) any Additional Commitment Lender which is
not an existing Lender shall be subject to the approval of the Agent, the
Issuing Bank and the Lead Borrower (which approval shall not be unreasonably
withheld). Each Commitment Increase with respect to the Domestic Commitments
shall be in a minimum amount of $25,000,000 and integral multiples of $5,000,000
above such amount, with respect to the Canadian Commitments shall be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 above such
amount, and with respect to the UK Commitments shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 above such amount and the Lead
Borrower may make no more than four (4) requests for a Commitment Increase. No
Commitment Increase shall become effective unless and until each of the
following conditions have been satisfied:
(i)
The Lead Borrower shall deliver to the Agent a certificate as of the Commitment
Increase Date signed by a Financial Officer of the Lead Borrower and/or the
Canadian Borrower and/or the UK Borrower, as applicable (A) certifying and
attaching the resolutions adopted by the applicable Borrowers approving or
consenting to such increase, and (B) certifying that, before and after giving
effect to such increase on and as of the Commitment Increase Date (or as of the
LCA Test Date so long as the proceeds of the Commitment Increase are not used to
finance a Limited Condition Acquisition), (1) no Default or Event of Default
exists, (and with respect to a Limited Condition Acquisition no Event of Default
exists with respect to Sections 7.1(a), (b), (j) or (k) as of the Commitment
Increase Date) and the representations and warranties contained in Section 3 and
the other Loan Documents are true and correct in all material respects, except
(A) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier date
and (B) in the case of any representation and warranty qualified by materiality,
they shall be true and correct in all respects, and if in connection with a
Limited Condition Acquisition, to the extent agreed to by the Additional
Commitment Lenders, the applicable representations and warranties with respect
to any target may be limited in the customary “SunGard” manner for limited
conditionality acquisitions.

(ii)    The Borrowers, the Agent, and any Additional Commitment Lender that is
not an existing Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Agent shall reasonably require;
(iii)    The Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree;
(iv)    The Borrowers shall have paid such arrangement fees in such amounts, if
any, to the Lead Arranger as the Borrowers and the Lead Arranger may agree;
(v)    If required by the Additional Commitment Lenders, the Borrowers shall
deliver to the Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Borrowers
reasonably satisfactory to the Agent and dated such date;





--------------------------------------------------------------------------------

Exhibit 10.1




(vi)    A Note (to the extent requested by a Lender) will be issued at the
Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with requirements of Section 2.8 hereof (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Commitment Lender; and
(vii)    The Borrowers and the Additional Commitment Lenders shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably have requested.
(d)    If the Total Commitments are increased in accordance with clause (c) of
this Section, the Agent, in consultation with the Lead Borrower, shall determine
the effective date (the “Commitment Increase Date”) and the final allocation of
such increase. The Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase, and at such time (i) the applicable
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, (ii) Schedule 1.1 shall be
deemed modified, without further action, to reflect the revised Commitments and
Commitment Percentages of the Lenders, and (iii) this Agreement shall be deemed
amended, without further action, to the extent necessary to reflect such
Increased Commitments.
(e)    In connection with Commitment Increases hereunder, the Lenders and the
Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Agent, (x) repay
outstanding Revolving Loans of certain Lenders, and obtain Revolving Loans from
certain other Lenders (including the Additional Commitment Lenders), or (y) take
such other actions as reasonably may be required by the Agent, in each case to
the extent necessary so that all of the Lenders effectively participate in each
of the outstanding Revolving Loans pro rata on the basis of their Commitment
Percentages (determined after giving effect to any increase in the Commitments
pursuant to this Section 2.1), and (ii) the Borrowers shall pay to the Lenders
any costs of the type referred to in Section 2.19(b) in connection with any
repayment and/or Revolving Loans required pursuant to preceding clause (i).
Without limiting the obligations of the Borrowers provided for in this Section
2.1, the Agent and the Lenders agree that they will use their best efforts to
attempt to minimize the costs of the type referred to in Section 2.19(b) which
the Borrowers would otherwise occur in connection with the implementation of an
increase in the Commitments.
(f)    In addition to the Commitment Increases set forth in clauses (c) and (d)
above, provided that no Default or Event of Default is then existing or would
arise therefrom, the Lead Borrower may request that the Agent and the Lead
Arranger establish a first-in, last-out facility (the “FILO Facility”) to be
added to this Agreement, in an amount, at an interest rate, with fees and on
such other terms to be agreed by the Agent, the Lead Arranger and the Domestic
Borrowers, it being understood that no payments shall be required to be made
with respect to such FILO Facility if and to the extent that other Domestic
Loans are outstanding hereunder. The existing Domestic Lenders shall have the
right, but not the obligation, to participate in the FILO Facility on pro rata
basis based on such Domestic Lenders’ Domestic Commitment Percentages. Any
institutions becoming a Domestic Lender under the FILO Facility shall be
entitled to the same rights and benefits (including as to Collateral, except the
FILO Lenders will be last-out thereon) as other Domestic Lenders under this
Agreement. Notwithstanding the foregoing or anything to the contrary set forth
herein, this Section 2.1(f) does not constitute a commitment for the
establishment of a FILO Facility, and no Lender shall have any obligation to
participate in the FILO Facility.
2.2    Reserves; Changes to Reserves.





--------------------------------------------------------------------------------

Exhibit 10.1




(a)    The Inventory Reserves, Account Reserves and Availability Reserves as of
the Effective Date are set forth on the Borrowing Base Certificate delivered
pursuant to Section 4.1(d) hereof.
(b)    The Agent shall have the right, at any time and from time to time after
the Effective Date in its Permitted Discretion to establish, modify or eliminate
Reserves upon two Business Days prior notice to the Borrowers, (during which
period the Agent shall be available to discuss any such proposed Reserve with
the Borrowers); provided that no such prior notice shall be required for (1)
changes to any Reserves resulting solely by virtue of mathematical calculations
of the amount of the Reserve in accordance with the methodology of calculation
previously utilized (such as, but not limited to, rent and Customer Credit
Liabilities), or (2) changes to Reserves or establishment of additional Reserves
if a Material Adverse Effect has occurred or it would be reasonably likely that
a Material Adverse Effect to the Lenders would occur were such Reserve not
changed or established prior to the expiration of such two (2) Business Day
period, or (3) any changes to Reserves during the continuance of any Event of
Default.
2.3    Making of Loans.
(a)    Except as set forth in Sections 2.16 and 2.24, (i) Loans (other than
Swingline Loans) by the Domestic Lenders to the Domestic Borrowers shall be
either Domestic Prime Rate Loans, or LIBO Loans as the Lead Borrower on behalf
of the Domestic Borrowers may request subject to and in accordance with this
Section 2.3, (ii) all Swingline Loans shall be only Domestic Prime Rate Loans,
(iii) Canadian Loans (other than Canadian Swingline Loans) by the Canadian
Lenders to the Canadian Borrower shall be either Canadian Prime Rate Loans or BA
Equivalent Loans (if made in Canadian Dollars), or LIBO Loans or U.S. Index Rate
Loans (if made in Dollars), (iv) all Canadian Swingline Loans shall be Canadian
Prime Rate Loans or U.S. Index Rate Loans, (v) UK Loans (other than, for the
avoidance of doubt, UK Swingline Loans) by the UK Lenders to the UK Borrower
shall only be LIBO Loans and may be made in Optional Currency or in Dollars, and
(vi) all UK Swingline Loans by the UK Swingline Lender to the UK Borrower shall
only be UK Base Rate Loans. All Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Loans of the same Type. Each
Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; but any such use of a lending
office shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of the applicable Note. Each Lender shall, subject to
its overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office which will not result in the payment of
increased costs by the Borrowers pursuant to Section 2.23. Subject to the other
provisions of this Section 2.3 and the provisions of Section 2.24, Borrowings of
Loans of more than one Type may be incurred at the same time, but no more than
ten (10) Borrowings of LIBO Loans and BA Equivalent Loans may be outstanding at
any time.
(b)    The Lead Borrower, the Canadian Borrower or the UK Borrower, as
applicable, shall give the Agent three (3) Business Days’ (or, with respect to
any Loans made in Optional Currency, four (4) Business Days’) prior electronic
notice (pursuant to a Notice of Borrowing) of each LIBO Borrowing and BA
Equivalent Loan Borrowing, and prior electronic notice (pursuant to a Notice of
Borrowing) on the same Business Day of each Borrowing of Domestic Prime Rate
Loans, Canadian Prime Rate Loans, U.S. Index Rate Loans or UK Swingline Loans,
as applicable. Any such notice, to be effective, must be received by the Agent
not later than 11:00 a.m., Local Time, on the third Business Day in the case of
LIBO Loans and BA Equivalent Loans prior to, and, in the case of Domestic Prime
Rate Loans, Canadian Prime Rate Loans, U.S. Index Rate Loans and UK Swingline
Loans, by 11:00 a.m. Local Time on the same Business Day of, the date on which
such Borrowing is to be made. Such notice shall be irrevocable and shall specify
the amount of the proposed Borrowing (which shall be in an integral





--------------------------------------------------------------------------------

Exhibit 10.1




multiple of $100,000, but not less than $1,000,000 in the case of LIBO Loans and
CD$100,000, but not less than CD$1,000,000 in the case of BA Equivalent Loans)
and the date thereof (which shall be a Business Day) and shall contain
disbursement instructions. Such notice shall specify whether the Borrowing then
being requested is to be a Borrowing of Domestic Prime Rate Loans, Canadian
Prime Rate Loans, U.S. Index Rate Loans, UK Swingline Loans, LIBO Loans or BA
Equivalent Loans, and, if LIBO Loans or BA Equivalent Loans, the Interest Period
with respect thereto. If no election of Interest Period is specified in any such
Notice of Borrowing of LIBO Loans or BA Equivalent Loans, such notice shall be
deemed a request for an Interest Period of one month. If no election is made as
to the Type of Loan, such notice shall be deemed a request for a Borrowing of
Domestic Prime Rate Loans, Canadian Prime Rate Loans or UK Swingline Loans, as
applicable. The Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the borrowing date specified in such Notice of Borrowing, each
Lender shall make its share of the Borrowing available at the Agent’s Office no
later than 2:00 p.m., Local Time, in immediately available funds. Unless the
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Agent, such Lender’s
share of such Borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the applicable Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Agent, then the applicable Lender
and the Borrowers severally agree to pay to the Agent, forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (i) in the case of such Lender, at the rate applicable
to such Loan or (ii) in the case of the Borrowers, the interest rate applicable
to Domestic Prime Rate Loans, Canadian Prime Rate Loans or UK Swingline Loans,
as applicable. If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing. Upon receipt of
the funds made available by the Lenders to fund any Borrowing hereunder, the
Agent shall disburse such funds in the manner specified in the Notice of
Borrowing delivered by the Lead Borrower, the Canadian Borrower or the UK
Borrower, as applicable, and shall use commercially reasonable efforts to make
the funds so received from the Lenders available to the Domestic Borrowers, the
Canadian Borrower or the UK Borrower, as applicable, no later than 3:00 p.m.,
Local Time.
(c)    The Agent, without the request of the Lead Borrower, the Canadian
Borrower or the UK Borrower, may advance any interest, fee, service charge, or
other payment to which the Agent or its Affiliates or any Lender is entitled
from any Borrower pursuant hereto or any other Loan Document and may charge the
same to the Loan Account notwithstanding that an Overadvance may result thereby;
provided that in no event shall the Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions (including any
Overadvance or proposed Overadvance) would exceed the Total Commitments, the
principal amount of the Domestic Credit Extensions would exceed the Domestic
Total Commitments, the principal amount of the Canadian Credit Extensions would
exceed the Canadian Total Commitments, the principal amount of the UK Credit
Extensions would exceed the UK Loan Cap, or the principal amount of the Canadian
Credit Extensions plus the principal amount of the UK Credit Extensions would
exceed fifty percent (50%) of the Loan Cap. The Agent shall notify the Lead
Borrower of any such advance or charge no later than one Business Day prior to
the making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and each Borrower’s obligations under Section
2.3(a). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.3(c) shall bear interest at the interest rate then
and thereafter applicable to Domestic Prime Rate Loans, Canadian Prime Rate
Loans or UK Swingline Loans, as applicable.





--------------------------------------------------------------------------------

Exhibit 10.1




2.4    Overadvances. The Agent and the Lenders have no obligation to make any
Loan or to provide any Letter of Credit if an Overadvance would result. The
Agent (including through any of its branches) may, in its discretion, make
Permitted Overadvances without the consent of the Lenders and each Lender shall
be bound thereby. Any Permitted Overadvances may constitute Swingline Loans. The
making of any Permitted Overadvance is for the benefit of the Borrowers; such
Permitted Overadvances constitute Revolving Loans and Obligations. The making of
any such Permitted Overadvances on any one occasion shall not obligate the Agent
or any Lender to make or permit any Permitted Overadvances on any other occasion
or to permit such Permitted Overadvances to remain outstanding. The Agent shall
have no liability for, and no Credit Party shall have the right to, or shall,
bring any claim of any kind whatsoever against the Agent with respect to
Unintentional Overadvances regardless of the amount of any such Overadvance(s).
2.5    Swingline Loans, Canadian Swingline Loans and UK Swingline Loans.
(a)    Swingline Loans (Domestic).
(i)    The Swingline Lender is authorized by the Domestic Lenders and shall,
subject to the provisions of this Section, make Swingline Loans up to the
Swingline Sublimit in the aggregate outstanding at any time consisting of only
Domestic Prime Rate Loans, upon a Notice of Borrowing (which may be sent
electronically) received by the Agent and the Swingline Lender (which Notice of
Borrowing, at the Swingline Lender’s discretion, may be submitted prior to 1:00
p.m., Local Time, on the Business Day on which such Swingline Loan is requested)
provided further that the Swingline Lender shall not be obligated to make any
Swingline Loan at any time when any Domestic Lender is at such time a Defaulting
Lender hereunder, unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Domestic Lender to eliminate the
Swingline Lender’s Fronting Exposure. Swingline Loans shall be subject to
periodic settlement with the Domestic Lenders under Section 2.7 below; provided,
however, that during the months of November and December of each calendar year
the Agent shall settle Swingline Loans at such times as it shall determine, in
its discretion.
(ii)    The Swingline Lender shall, at the Lead Borrower’s request, make
Swingline Loans (A) in reliance upon the Borrowers’ actual or deemed
representations under Section 4.2 that the applicable conditions for borrowing
are satisfied and (B) for Permitted Overadvances. If the conditions for
borrowing under Section 4.2 cannot be fulfilled, the Lead Borrower shall give
immediate notice thereof to the Agent and the Swingline Lender (a “Noncompliance
Notice”) prior to requesting further Swingline Loans, and the Agent shall
promptly provide each Domestic Lender with a copy of the Noncompliance Notice.
If the conditions for borrowing under Section 4.2 cannot be fulfilled, the
Required Lenders may direct the Swingline Lender to, and the Swingline Lender
thereupon shall, cease making Swingline Loans (other than Permitted
Overadvances) until such conditions can be satisfied or are waived in accordance
with Section 9.3. Unless the Required Lenders otherwise direct the Swingline
Lender, the Swingline Lender may, but is not obligated to, continue to make
Swingline Loans beginning one Business Day after the Noncompliance Notice is
furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
shall be made pursuant to this subsection (a) (other than Permitted
Overadvances) if the aggregate Credit Extensions would exceed the limitations
set forth in Section 2.1(a)(i) or (ii).
(b)    Canadian Swingline Loans.
(i)    The Canadian Swingline Lender is authorized by the Canadian Lenders and
shall, subject to the provisions of this Section, make Canadian Swingline Loans
up to the Canadian Swingline Sublimit in the aggregate outstanding at any time
consisting of Canadian Prime Rate Loans or U.S. Index Rate Loans,





--------------------------------------------------------------------------------

Exhibit 10.1




upon a Notice of Borrowing (which may be sent electronically) received by the
Agent and the Canadian Swingline Lender (which Notice of Borrowing, at the
Canadian Swingline Lender’s discretion, may be submitted prior to 1:00 p.m.,
Local Time, on the Business Day on which such Canadian Swingline Loan is
requested) provided further that the Canadian Swingline Lender shall not be
obligated to make any Canadian Swingline Loan at any time when any Canadian
Lender is at such time a Defaulting Lender hereunder, unless the Canadian
Swingline Lender has entered into satisfactory arrangements with the Borrowers
or such Canadian Lender to eliminate the Swingline Lender’s Fronting Exposure.
Canadian Swingline Loans shall be subject to periodic settlement with the
Canadian Lenders under Section 2.7 below; provided, however, that during the
months of November and December of each calendar year the Agent shall settle
Canadian Swingline Loans at such times as it shall determine, in its discretion.
(ii)    The Canadian Swingline Lender shall, at the Lead Borrower’s request,
make Canadian Swingline Loans (A) in reliance upon the Borrowers’ actual or
deemed representations under Section 4.2 that the applicable conditions for
borrowing are satisfied and (B) for Permitted Overadvances. If the conditions
for borrowing under Section 4.2 cannot be fulfilled, the Lead Borrower shall
give a Noncompliance Notice to the Agent and the Canadian Swingline Lender prior
to requesting further Canadian Swingline Loans, and the Agent shall promptly
provide each Canadian Lender with a copy of the Noncompliance Notice. If the
conditions for borrowing under Section 4.2 cannot be fulfilled, the Required
Lenders may direct the Canadian Swingline Lender to, and the Canadian Swingline
Lender thereupon shall, cease making Canadian Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with Section 9.3. Unless the Required Lenders otherwise direct the
Canadian Swingline Lender, the Canadian Swingline Lender may, but is not
obligated to, continue to make Canadian Swingline Loans beginning one Business
Day after the Noncompliance Notice is furnished to the Lenders. Notwithstanding
the foregoing, no Canadian Swingline Loans shall be made pursuant to this
subsection (a) (other than Permitted Overadvances) if the aggregate Credit
Extensions would exceed the limitations set forth in Section 2.1(a)(i), (iii) or
(v).
(c)    UK Swingline Loans.
(i)    The UK Swingline Lender is authorized by the UK Lenders and shall,
subject to the provisions of this Section, make UK Swingline Loans up to the UK
Swingline Sublimit in the aggregate outstanding at any time consisting of only
UK Base Rate Loans, upon a Notice of Borrowing (which may be sent
electronically) received by the Agent and the UK Swingline Lender (which Notice
of Borrowing, at the UK Swingline Lender’s discretion, may be submitted prior to
11:00 a.m., Local Time, on the Business Day on which such UK Swingline Loan is
requested) provided further that the UK Swingline Lender shall not be obligated
to make any UK Swingline Loan at any time when any UK Lender is at such time a
Defaulting Lender hereunder, unless the UK Swingline Lender has entered into
satisfactory arrangements with the Borrowers or such UK Lender to eliminate the
UK Swingline Lender’s Fronting Exposure. UK Swingline Loans shall be subject to
periodic settlement with the UK Lenders under Section 2.7 below in the sole
discretion of the UK Swingline Lender.
(ii)    The UK Swingline Lender shall, at the Lead Borrower’s request, make UK
Swingline Loans (A) in reliance upon the Borrowers’ actual or deemed
representations under Section 4.2 that the applicable conditions for borrowing
are satisfied and (B) for Permitted Overadvances. If the conditions for
borrowing under Section 4.2 cannot be fulfilled, the UK Borrower shall give a
Noncompliance Notice to the Agent and the UK Swingline Lender prior to
requesting further UK Swingline Loans. If the conditions for borrowing under
Section 4.2 cannot be fulfilled, the Required Lenders may direct the UK
Swingline Lender to, and the UK Swingline Lender thereupon shall, cease making
UK Swingline Loans (other than Permitted Overadvances) until such conditions can
be satisfied or are waived in accordance with Section





--------------------------------------------------------------------------------

Exhibit 10.1




9.3. Unless the Required Lenders otherwise direct the UK Swingline Lender, the
UK Swingline Lender may, but is not obligated to, continue to make UK Swingline
Loans beginning one Business Day after the Noncompliance Notice is furnished to
the Agent. Notwithstanding the foregoing, no UK Swingline Loans shall be made
pursuant to this subsection (b) (other than Permitted Overadvances) if the
aggregate Credit Extensions would exceed the limitations set forth in Section
2.1(a)(i), (iv) or (v).
2.6    Letters of Credit.
(a)    Upon the terms and subject to the conditions herein set forth, the Lead
Borrower on behalf of the Domestic Borrowers, or the Canadian Borrower, or the
UK Borrower, may request the Issuing Bank, at any time and from time to time
after the date hereof and prior to the Termination Date, to issue, and subject
to the terms and conditions contained herein, the Issuing Bank shall issue, for
the account of the relevant Borrower, one or more Letters of Credit; provided
that no Letter of Credit shall be issued if after giving effect to such issuance
(i) the aggregate Domestic Letter of Credit Outstandings would exceed the
Domestic Letter of Credit Sublimit, (ii) the aggregate Canadian Letter of Credit
Outstandings would exceed the Canadian Letter of Credit Sublimit, (iii) the
aggregate UK Letter of Credit Outstandings would exceed the UK Letter of Credit
Sublimit or (iv) the aggregate Credit Extensions would exceed the limitations
set forth in Section 2.1; and provided, further, that no Letter of Credit shall
be issued if the Issuing Bank shall have received notice from the Agent or the
Required Lenders that the conditions to such issuance have not been met.
(b)    The Issuing Bank shall not issue any Letter of Credit, if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Applicable Law or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally (and the Issuing
Bank shall furnish prompt notice to the Lead Borrower of any such change in
policy);
(iii)    such Letter of Credit is to be denominated in a currency other than
Dollars, Canadian Dollars or Optional Currency; provided that the Issuing Bank
may, in its discretion, issue a Letter of Credit denominated in any other
currency, and all reimbursements by the Borrowers of the honoring of any drawing
under any Letter of Credit shall be paid in the currency in which such Letter of
Credit was denominated;
(iv)    such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
(v)    a default of any Lender’s obligations to fund under Section 2.3 exists or
any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Bank has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the Issuing Bank’s Fronting Exposure.





--------------------------------------------------------------------------------

Exhibit 10.1




(c)    Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five (5) Business
Days prior to the Maturity Date, provided that each Letter of Credit may, upon
the request of the Lead Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less unless the Issuing Bank which issued such Letter of
Credit notifies the beneficiary thereof at least thirty (30) days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed
(but no Letter of Credit shall expire subsequent to the date that is five (5)
Business Days prior to the Maturity Date unless the Borrowers shall have
deposited cash into the Cash Collateral Account in an amount equal to 102% of
such Letter of Credit).
(d)    Drafts drawn under any Letter of Credit shall be reimbursed by the
Borrowers in Dollars, Canadian Dollars or the applicable Optional Currency, as
applicable, on the same Business Day of any such payment thereof by the Issuing
Bank by paying to the Agent an amount equal to such drawing (together with
interest as provided in Section 2.6(e)) not later than 12:00 noon, Local Time,
on (i) the date that the Lead Borrower shall have received notice of such
drawing, if such notice is received prior to 10:00 a.m., Local Time, on such
date, or (ii) the Business Day immediately following the day that the Lead
Borrower receives such notice, if such notice is received after 10:00 a.m.,
Local Time on the day of drawing, provided that the Lead Borrower, the Canadian
Borrower or the UK Borrower, as applicable, may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with a Revolving Loan consisting of a Domestic Prime Rate
Loan or a Swingline Loan, or a Canadian Prime Rate Loan or U.S. Index Rate Loan
or a Canadian Swingline Loan, or a UK Swingline Loan, as applicable, in an
equivalent amount and, to the extent so financed, the applicable Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting Domestic Prime Rate Loan or a Swingline Loan, a Canadian Prime Rate
Loan or U.S. Index Rate Loan or a Canadian Swingline Loan, or a UK Swingline
Loan, as applicable. The Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by the Issuing Bank. The Issuing Bank shall
promptly give electronic notice the Agent and the Lead Borrower, the Canadian
Borrower or the UK Borrower, as applicable, of such demand for payment and
whether the Issuing Bank has made or will make payment thereunder (which payment
shall not be made until two (2) Business Days after such notice from the Issuing
Bank to the Lead Borrower, the Canadian Borrower or the UK Borrower, as
applicable), provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Issuing
Bank and the Lenders with respect to any such payment.
(e)    If the Issuing Bank shall make any L/C Disbursement, then, unless the
Borrowers shall reimburse the Issuing Bank in full on the date such payment is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Domestic Prime Rate Loans, Canadian Prime Rate Loans, U.S. Index
Rate Loans or UK Swingline Loans, as applicable, provided that if the Borrowers
fail to reimburse the Issuing Bank when such reimbursement is due pursuant to
paragraph (c) of this Section, then Section 2.10 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (g) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(f)    Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the





--------------------------------------------------------------------------------

Exhibit 10.1




part of the Issuing Bank, the Issuing Bank shall be deemed to have sold to each
Domestic Lender, Canadian Lender or UK Lender, as applicable, and each such
Lender shall be deemed unconditionally and irrevocably to have purchased from
the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Domestic Commitment Percentage,
Canadian Commitment Percentage or UK Commitment Percentage, as applicable, in
such Letter of Credit, each drawing thereunder and the obligations of the
Borrowers under this Agreement and the other Loan Documents with respect
thereto. Upon any change in the Commitments pursuant to Section 2.1(c), Section
2.15, and/or 9.6, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and any new Lenders. Any action taken or omitted by the Issuing
Bank under or in connection with a Letter of Credit issued by the Issuing Bank,
if taken or omitted in the absence of gross negligence, bad faith or willful
misconduct, shall not create for the Issuing Bank any resulting liability to any
Lender.
(g)    In the event that the Issuing Bank makes any L/C Disbursement and the
Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.6(d), the Issuing Bank shall promptly notify the Agent,
which shall promptly notify each applicable Lender of such failure, and each
such Lender shall promptly and unconditionally pay to the Agent for the account
of the Issuing Bank at the Agent’s Office the amount of such Lender’s Domestic
Commitment Percentage, Canadian Commitment Percentage or UK Commitment
Percentage, as applicable, of such unreimbursed payment in the applicable
currency in which such Letter of Credit was issued and in same day funds. If the
Issuing Bank so notifies the Agent, and the Agent so notifies the applicable
Lenders prior to 11:00 a.m., Local Time, on any Business Day, each such Lender
shall make available to the Issuing Bank such Lender’s Domestic Commitment
Percentage, Canadian Commitment Percentage or UK Commitment Percentage, as
applicable, of the amount of such payment on such Business Day in same day funds
(or if such notice is received by the applicable Lenders after 11:00 a.m., Local
Time on the day of receipt, payment shall be made on the immediately following
Business Day). If and to the extent any Lender shall not have so made its
Domestic Commitment Percentage, Canadian Commitment Percentage or UK Commitment
Percentage, as applicable, of the amount of such payment available to the
Issuing Bank, such Lender agrees to pay to the Issuing Bank, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Agent for the account of the Issuing Bank at
the Federal Funds Effective Rate or the Bank of Canada Overnight Rate, as
applicable. Each Lender agrees to fund its Domestic Commitment Percentage,
Canadian Commitment Percentage or UK Commitment Percentage, as applicable, of
such unreimbursed payment notwithstanding a failure to satisfy any applicable
lending conditions or the provisions of Sections 2.1 or 2.6, or the occurrence
of the Termination Date. The failure of any Lender to make available to the
Issuing Bank its Domestic Commitment Percentage, Canadian Commitment Percentage
or UK Commitment Percentage, as applicable, of any payment under any Letter of
Credit shall neither relieve any Lender of its obligation hereunder to make
available to the Issuing Bank its Domestic Commitment Percentage, Canadian
Commitment Percentage or UK Commitment Percentage, as applicable, of any payment
under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Lender. Whenever any Lender has made
payments to the Issuing Bank in respect of any reimbursement obligation in
respect of any Letter of Credit, such Lender shall be entitled to share ratably,
based on its Domestic Commitment Percentage, Canadian Commitment Percentage or
UK Commitment Percentage, as applicable, in all payments and collections
thereafter received on account of such reimbursement obligation.
(h)    Whenever any Borrower desires that the Issuing Bank issue a Letter of
Credit (or amend, renew or extend an outstanding Letter of Credit), the Lead
Borrower, the Canadian Borrower or





--------------------------------------------------------------------------------

Exhibit 10.1




the UK Borrower, as applicable, shall give to the Issuing Bank and the Agent at
least two (2) Business Days’ prior written (including telegraphic, telex,
facsimile, cable or other electronic communication) notice (or such shorter
period as may be agreed upon by the Issuing Bank and such Borrower) specifying
the date on which the proposed Letter of Credit is to be issued, amended,
renewed or extended (which shall be a Business Day), the Stated Amount of the
Letter of Credit so requested, the expiration date of such Letter of Credit, the
name and address of the beneficiary thereof, and the provisions thereof. If
requested by the Issuing Bank, the applicable Borrower shall also submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for the issuance, amendment, renewal or extension of a Letter
of Credit.
(i)    The obligations of the Borrowers to reimburse the Issuing Bank for any
L/C Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit issued by the Issuing Bank against presentation of a demand, draft or
certificate or other document which appears on its face to be in order but in
fact does not comply with the terms of such Letter of Credit; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Agent, the Lenders, the
Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank, provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
Applicable Law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, the Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.
(j)    If any Event of Default shall occur and be continuing, on the Business
Day that the Lead Borrower, the Canadian Borrower or the UK Borrower, as
applicable, receives notice from the Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the applicable Borrowers
shall deposit in the Cash Collateral Account an amount in cash equal to 102% of
the





--------------------------------------------------------------------------------

Exhibit 10.1




Letter of Credit Outstandings as of such date plus any accrued and unpaid
interest thereon. Each such deposit shall be held by the Agent as collateral for
the payment and performance of the Obligations, or for the Canadian Liabilities
and the UK Liabilities, as applicable. The Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such Cash
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Agent at the request of the Lead Borrower, the Canadian Borrower or the UK
Borrower, as applicable, and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such Cash Collateral Account shall be
applied by the Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the applicable Letter of Credit
Outstandings at such time or, if the Loans have matured or the maturity of the
Loans has been accelerated, be applied to satisfy other Obligations or the
Canadian Liabilities and the UK Liabilities, as applicable.
(k)    The Borrowers, the Agent and the Lenders agree that the Existing Letters
of Credit shall be deemed Letters of Credit hereunder as if issued by the
Issuing Bank.
(l)    The Issuing Bank, on a daily basis (unless otherwise agreed by the
Agent), shall provide to the Agent an accurate report that details the activity
with respect to each Letter of Credit issued by the Issuing Bank (including an
indication of the maximum amount then in effect with respect to such Letter of
Credit). The Agent, on a quarterly basis, shall provide the Lenders with a
summary of the outstanding Letters of Credit in form and substance customarily
provided by the Agent in transactions of this nature.
(m)    Unless otherwise expressly agreed by the Issuing Bank and the Lead
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Domestic Letter of Credit, Canadian Letter of Credit or UK Letter of
Credit that is a Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Domestic Letter of Credit, Canadian Letter of Credit or UK Letter of Credit that
is a Commercial Letter of Credit.
2.7    Settlements Among Lenders.
(a)    The Swingline Lender may (but shall not be obligated to), at any time,
but not less than weekly, on behalf of the Domestic Borrowers (which hereby
authorize the Swingline Lender to act in their behalf in that regard) request
the Agent to cause the Domestic Lenders to make a Revolving Loan (which shall be
a Domestic Prime Rate Loan) in an amount equal to such Domestic Lender’s
Domestic Commitment Percentage of the outstanding amount of Swingline Loans made
in accordance with Section 2.5(a), which request may be made regardless of
whether the conditions set forth in Section 4 have been satisfied. Upon such
request, each Domestic Lender shall make available to the Agent at the Agent’s
Office the proceeds of such Revolving Loan for the account of the Swingline
Lender. If the Swingline Lender requires a Revolving Loan to be made by the
Domestic Lenders and the request therefor is received prior to 12:00 Noon, Local
Time, on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m., Local Time, that day; and, if the request
therefor is received after 12:00 Noon, Local Time, then such transfers shall be
made no later than 3:00 p.m., Local Time, on the next Business Day. The
obligation of each Domestic Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Agent or the Swingline
Lender. If and to the extent any Domestic Lender shall not have so made its
transfer to the Agent, such Domestic





--------------------------------------------------------------------------------

Exhibit 10.1




Lender agrees to pay to the Agent, forthwith on demand, such amount together
with interest thereon for each day from such date until the date such amount is
paid to the Agent at the rate of interest applicable to such Domestic Loan.
(b)    The Canadian Swingline Lender may (but shall not be obligated to), at any
time, but not less than weekly, on behalf of the Canadian Borrower (which hereby
authorizes the Canadian Swingline Lender to act in its behalf in that regard)
request the Agent to cause the Canadian Lenders to make a Revolving Loan (which
shall be a Canadian Prime Rate Loan or a U.S. Index Rate Loan) in an amount
equal to such Canadian Lender’s Canadian Commitment Percentage of the
outstanding amount of Canadian Swingline Loans made in accordance with Section
2.5(b), which request may be made regardless of whether the conditions set forth
in Section 4 have been satisfied. Upon such request, each Canadian Lender shall
make available to the Agent at the Agent’s Office the proceeds of such Revolving
Loan for the account of the Canadian Swingline Lender. If the Canadian Swingline
Lender requires a Revolving Loan to be made by the Canadian Lenders and the
request therefor is received prior to 12:00 Noon, Local Time, on a Business Day,
such transfers shall be made in immediately available funds no later than 3:00
p.m., Local Time, that day; and, if the request therefor is received after 12:00
Noon, Local Time, then such transfers shall be made no later than 3:00 p.m.,
Local Time, on the next Business Day. The obligation of each Canadian Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent or the Canadian Swingline Lender. If and to the extent any
Canadian Lender shall not have so made its transfer to the Agent, such Canadian
Lender agrees to pay to the Agent, forthwith on demand, such amount together
with interest thereon for each day from such date until the date such amount is
paid to the Agent at the rate of interest applicable to such Canadian Loan.
(c)    The UK Swingline Lender may (but shall not be obligated to), at any time,
in its sole discretion, on behalf of the UK Borrower (which hereby authorizes
the UK Swingline Lender to act in its behalf in that regard) request the Agent
to cause the UK Lenders to make a UK Loan (which, for clarity, shall be a LIBO
Loan) in an amount equal to such UK Lender’s UK Commitment Percentage of the
outstanding amount of UK Swingline Loans made in accordance with Section 2.5(c),
which request may be made regardless of whether the conditions set forth in
Section 4 have been satisfied. Such request shall be made to the UK Lenders with
a copy to the UK Borrower four (4) Business Days prior to the making of any such
UK Loan. Upon such request, each UK Lender shall make available to the Agent at
the Agent’s Office the proceeds of such UK Loan for the account of the UK
Swingline Lender by 3 p.m., Local Time, four (4) Business Days following such
request. The obligation of each UK Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Agent or the UK
Swingline Lender. If and to the extent any UK Lender shall not have so made its
transfer to the Agent, such UK Lender agrees to pay to the Agent, forthwith on
demand, such amount together with interest thereon for each day from such date
until the date such amount is paid to the Agent at the rate of interest
applicable to such UK Loan.
(d)    The amount of each Lender’s Domestic Commitment Percentage, Canadian
Commitment Percentage and UK Commitment Percentage of outstanding Revolving
Loans shall be computed weekly (or more frequently in the Agent’s discretion)
and shall be adjusted upward or downward as required to reflect all Revolving
Loans and repayments of Revolving Loans received by the Agent as of 3:00 p.m.,
Local Time, on the Business Day specified by the Agent (such date, the
“Settlement Date”).
(e)    The Agent shall deliver to each of the Lenders promptly after the
Settlement Date a statement of the then current amount of outstanding Revolving
Loans for the period. As reflected on such statement: (x) the Agent shall
transfer to each Domestic Lender, Canadian Lender and UK Lender its





--------------------------------------------------------------------------------

Exhibit 10.1




applicable Domestic Commitment Percentage, Canadian Commitment Percentage or UK
Commitment Percentage, as applicable, of repayments, and (y) each Domestic
Lender, Canadian Lender and UK Lender shall transfer to the Agent (as provided
below), or the Agent shall transfer to each Domestic Lender, Canadian Lender or
UK Lender, as applicable, such amounts as are necessary to ensure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender shall be equal to such Lender’s applicable Commitment Percentage of
Revolving Loans outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Agent by the Domestic Lenders, the Canadian
Lenders or the UK Lenders, as applicable, and is received prior to 12:00 Noon,
Local Time, on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m., Local Time, that day; and, if received
after 12:00 Noon, Local Time, then such transfers shall be made no later than
3:00 p.m., Local Time, on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on
demand, such amount together with interest thereon for each day from such date
until the date such amount is paid to the Agent at the rate applicable to such
borrowing.
2.8    Notes; Repayment of Loans.
(a)    The Credit Extensions of each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. Absent manifest error, the accounts or records maintained by
the Agent and each Lender shall be presumed to reflect correctly the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Loans made by such Lender
(including the Swingline Lender, with respect to Swingline Loans, the Canadian
Swingline Lender, with respect to the Canadian Swingline Loans, and the UK
Swingline Lender, with respect to the UK Swingline Loans) shall be evidenced by
a Note duly executed on behalf of the Domestic Borrowers, the Canadian Borrower
or the UK Borrower, as applicable, dated the Effective Date, in substantially
the form attached hereto as Exhibit B‑1, Exhibit B-2, Exhibit B-3, Exhibit B-4,
Exhibit B-5 or Exhibit B-6, as applicable, payable to the order of each such
Lender (or the Swingline Lender, the Canadian Swingline Lender, or the UK
Swingline Lender, as applicable) in an aggregate principal amount equal to such
Lender’s Domestic Commitment , Canadian Commitment or UK Commitment, as
applicable (or, in the case of the Note evidencing the Swingline Loans,
$45,000,000, in the case of the Note evidencing the Canadian Swingline Loans,
$5,000,000 and in the case of the Note evidencing the UK Swingline Loans,
$10,000,000).
(b)    Each Lender is hereby authorized by the Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.





--------------------------------------------------------------------------------

Exhibit 10.1




(c)    Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and an indemnity in form and
substance reasonably satisfactory to the Lead Borrower, and upon cancellation of
such Note, the Domestic Borrowers, the Canadian Borrower or the UK Borrower, as
applicable, will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.
2.9    Interest on Loans.
(a)    Subject to Section 2.10, (i) each Domestic Prime Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 (or 366, as the case may be) days), at a rate per annum that shall be
equal to the then Base Rate, plus the Applicable Margin for Domestic Prime Rate
Loans, (ii) each Canadian Prime Rate Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 days), at a rate
per annum that shall be equal to the then Canadian Prime Rate, plus the
Applicable Margin for Canadian Prime Rate Loans, and (iii) each UK Swingline
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 (or 366, as the case may be) days), at a rate per
annum that shall be equal to the then UK Base Rate, plus the Applicable Margin
for UK Swingline Loans.
(b)    Subject to Section 2.10, (i) each LIBO Loan (other than a UK Loan) shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBO Rate for such Interest Period, plus the
Applicable Margin for LIBO Loans, (ii) each LIBO Loan that is a UK Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 days with respect to UK Loans made in Pounds Sterling and over a
year of 360 days with respect to other UK Loans) at a rate per annum equal,
during each Interest Period applicable thereto, to the Adjusted LIBO Rate for
such Interest Period, plus the Applicable Margin for LIBO Loans, and (iii) each
BA Equivalent Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 days) at a rate per annum equal,
during each Interest Period applicable thereto, to the BA Rate for such Interest
Period, plus the Applicable Margin for BA Equivalent Loans.
(c)    Subject to Section 2.10, each U.S. Index Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the then U.S. Index Rate, plus the Applicable
Margin for U.S. Index Rate Loans.
(d)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date, after the
Termination Date on demand and (with respect to LIBO Loans and BA Equivalent
Loans) upon any repayment or prepayment thereof (on the amount prepaid).
For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 360 or such other period of time, as the case may be.
Calculations of interest shall be made using the nominal rate method of
calculation, and will not be calculated using the effective rate method of
calculation or any other basis that gives effect to the principle of deemed
reinvestment of interest.
2.10    Default Interest. Effective upon the occurrence of any Event of Default
and at all times thereafter while such Event of Default is continuing, at the
option of the Agent or upon the direction of





--------------------------------------------------------------------------------

Exhibit 10.1




the Required Lenders, interest shall accrue on all outstanding Loans (including
Swingline Loans, Canadian Swingline Loans and UK Swingline Loans) (after as well
as before judgment, as and to the extent permitted by law), and all fees payable
under Sections 2.11, 2.12 and 2.13 shall accrue, at a rate per annum equal to
the applicable rate (including the Applicable Margin) otherwise in effect from
time to time plus 2.00% per annum, and such interest shall be payable on demand.
2.11    Certain Fees. The Borrowers shall pay to the Agent, for the account of
the Agent and the Lenders, the fees set forth in the Fee Letter as and when
payment of such fees is due as therein set forth.
2.12    Unused Commitment Fee. (a) The Domestic Borrowers shall pay to the Agent
for the account of the Lenders in accordance with their respective Domestic
Commitment Percentages, a commitment fee (the “Commitment Fee”) computed at the
Commitment Fee Rate per annum (on the basis of actual days elapsed in a year of
360 days), of the average daily balance of the Unused Commitment for each day
commencing on and including the Effective Date and ending on but excluding the
Termination Date.
(a)    Upon the occurrence of an Event of Default, at the option of the Agent or
at the direction of the Required Lenders, the Commitment Fee shall be determined
in the manner set forth in Section 2.10.
(b)    The Commitment Fee accrued in any calendar quarter shall be payable on
the first day of the next calendar quarter, in arrears for the immediately
preceding calendar quarter, commencing with the first such date occurring after
the Effective Date, except that all Commitment Fees so accrued as of the
Termination Date shall be payable on the Termination Date. The Agent shall pay
the Commitment Fee to the Lenders based upon their Domestic Commitment
Percentage.
2.13    Letter of Credit Fees. The Borrowers shall pay the Agent, for the
account of the Domestic Lenders, the Canadian Lenders or the UK Lenders, as
applicable, on first day of each calendar quarter, in arrears for the
immediately preceding calendar quarter, a fee (each, a “Letter of Credit Fee”)
equal to the following per annum percentages of the Stated Amount of the
following categories of Letters of Credit outstanding during the subject
quarter:
(a)    Each Standby Letter of Credit: The then Applicable Margin per annum for
LIBO Loans based upon the average Stated Amount of such Standby Letter of Credit
for such period.
(b)    Each Banker’s Acceptance and Commercial Letter of Credit: Fifty percent
(50%) of the then Applicable Margin per annum for LIBO Loans based upon the
average Stated Amount of such Banker’s Acceptance or Commercial Letter of Credit
for such period.
(c)    After the occurrence and during the continuance of an Event of Default,
at the option of the Agent or upon the direction of the Required Lenders, the
Letter of Credit Fee set forth in clauses (a) and (b) above shall be increased
by an amount equal to two percent (2%) per annum.
(d)    The Borrowers shall pay to the Issuing Bank for its own account a
fronting fee with respect to each Letter of Credit, at a rate equal to 0.125%
per annum, computed on the daily amount available to be drawn under such Letter
of Credit and on a quarterly basis in arrears.
(e)    The Borrowers shall pay to the Issuing Bank, in addition to the Letter of
Credit Fees otherwise provided for hereunder, fees and charges in connection
with the issuance, negotiation, settlement, amendment and processing of each
Letter of Credit issued by the Issuing Bank as are





--------------------------------------------------------------------------------

Exhibit 10.1




customarily imposed by the Issuing Bank and agreed to by the Lead Borrower from
time to time in connection with letter of credit transactions.
(f)    All Letter of Credit Fees shall be calculated on the basis of a 360-day
year and actual days elapsed.
2.14    Nature of Fees. All fees shall be paid on the dates due, in immediately
available funds, to the Agent, for the respective accounts of the Agent, the
Arrangers, MLPFS, the Issuing Bank, and the Lenders, as provided herein. All
fees shall be fully earned on the date when due and shall not be refundable
under any circumstances. For greater certainty, the Canadian Borrower and the UK
Borrower shall not be liable for any fees which form part of the Obligations
unless they are Canadian Liabilities or UK Liabilities (including as provided in
Section 2.12(b), Section 2.11, or Section 9.4).
2.15    Termination or Reduction of Commitments.
(a)    Upon at least three (3) Business Days’ prior written notice to the Agent,
the Lead Borrower may at any time or from time to time in part permanently
reduce the Domestic Commitments. Each such reduction shall be in the principal
amount of $10,000,000 or any integral multiple of $1,000,000 in excess thereof.
Each such reduction shall (i) be applied ratably to the Domestic Commitments of
each Lender and (ii) be irrevocable when given. At the effective time of each
such reduction, the Domestic Borrowers shall pay to the Agent for application as
provided herein (i) all Commitment Fees accrued on the amount of the Domestic
Commitments so reduced through the date thereof, (ii) any amount by which the
Domestic Credit Extensions outstanding on such date exceed the amount to which
the Domestic Commitments are to be reduced effective on such date, in each case
pro rata based on the amount prepaid, and (iii) any Breakage Costs, if
applicable.
(b)    Upon at least three (3) Business Days’ prior written notice to the Agent,
the Canadian Borrower may at any time or from time to time in part permanently
reduce the Canadian Commitments to an amount not less than CD$5,000,000. Each
such reduction shall be in the principal amount of CD$1,000,000 or any integral
multiple of CD$1,000,000 in excess thereof. Each such reduction shall (i) be
applied ratably to the Canadian Commitments of each Canadian Lender and (ii) be
irrevocable when given. At the effective time of each such reduction, the
Canadian Borrower shall pay to the Agent for application as provided herein (i)
any amount by which the Canadian Credit Extensions outstanding on such date
exceed the amount to which the Canadian Commitments are to be reduced effective
on such date, in each case pro rata based on the amount prepaid, and (ii) any
Breakage Costs, if applicable.
(c)    Upon at least three (3) Business Days’ prior written notice to the Agent,
the UK Borrower may at any time or from time to time in part permanently reduce
the UK Commitments to an amount not less than $5,000,000. Each such reduction
shall be in the principal amount of $1,000,000 or any integral multiple of
$1,000,000 in excess thereof. Each such reduction shall (i) be applied ratably
to the UK Commitments of each UK Lender and (ii) be irrevocable when given. At
the effective time of each such reduction, the UK Borrower shall pay to the
Agent for application as provided herein (i) any amount by which the UK Credit
Extensions outstanding on such date exceed the amount to which the UK
Commitments are to be reduced effective on such date, in each case pro rata
based on the amount prepaid, and (ii) any Breakage Costs, if applicable.
(d)    Upon at least three (3) Business Days’ prior written notice to the Agent,
the Lead Borrower may at any time terminate the Domestic Commitments, the
Canadian Commitments and/or the UK Commitments. At the effective time of each
such termination specified in such notice, the applicable





--------------------------------------------------------------------------------

Exhibit 10.1




Borrowers shall repay to the Agent, in each case for application as provided
herein to all Obligations, the Canadian Liabilities or the UK Liabilities, as
applicable. The Canadian Commitments and the UK Commitments shall be
automatically terminated upon any termination of the Domestic Commitments.
2.16    Alternate Rate of Interest. Subject to Section 2.29, if prior to the
commencement of any Interest Period for a LIBO Borrowing or a BA Equivalent Loan
Borrowing:
(a)    the Agent determines (which determination shall be presumed correct
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or BA Rate for such Interest Period; or
(b)    the Agent is advised by the Required Lenders that the Adjusted LIBO Rate
or BA Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Agent shall give electronic notice thereof to the Lead Borrower, the
Canadian Borrower or the UK Borrower, as applicable, and the Lenders as promptly
as practicable thereafter (but in any event, within two (2) Business Days after
such determination or advice) and, until the Agent notifies the Lead Borrower,
the Canadian Borrower or the UK Borrower, as applicable, and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Borrowing or a BA Equivalent Loan Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBO Borrowing or a BA
Equivalent Loan Borrowing, such Borrowing shall be made as a Borrowing of
Domestic Prime Rate Loans, U.S. Index Rate Loans, Canadian Prime Rate Loans or
UK Swingline Loans, as applicable.
2.17    Conversion and Continuation of Loans. The Lead Borrower on behalf of the
Domestic Borrowers, or the Canadian Borrower or the UK Borrower, as applicable,
shall have the right at any time,
(a)    on three (3) Business Days’ prior irrevocable notice to the Agent (which
notice, to be effective, must be received by the Agent not later than 11:00
a.m., Local Time, on the third Business Day preceding the date of any
conversion), (x) to convert any outstanding Borrowings of Domestic Prime Rate
Loans (but in no event Swingline Loans) to Borrowings of LIBO Loans, (y) to
convert any outstanding Borrowings of Canadian Prime Rate Loans or U.S. Index
Rate Loans (but in no event Canadian Swingline Loans) to Borrowings of BA
Equivalent Loans or LIBO Loans, as applicable, or (z) to continue an outstanding
Borrowing of LIBO Loans or BA Equivalent Loans, as applicable, for an additional
Interest Period,
(b)    on irrevocable notice to the Agent (which notice, to be effective, must
be received by the Agent not later than 11:00 a.m., Local Time, on the same
Business Day of any conversion), to convert any outstanding Borrowings of LIBO
Loans to a Borrowing of Domestic Prime Rate Loans or U.S. Index Rate Loans (or,
in the case of the Canadian Borrower, Borrowings of BA Equivalent Loans to a
Borrowing of Canadian Prime Rate Loans, and in the case of the UK Borrower,
Borrowings of LIBO Loans to a Borrowing of UK Swingline Loans),
subject to the following:
(i)    no Borrowing of Loans may be converted into, or continued as, LIBO Loans
or BA Equivalent Loans at any time when an Event of Default has occurred and is
continuing;





--------------------------------------------------------------------------------

Exhibit 10.1




(ii)    if less than a full Borrowing of Loans is converted, such conversion
shall be made pro rata among the Domestic Lenders, the Canadian Lenders or UK
Lenders, as applicable, in accordance with the respective principal amounts of
the Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;
(iii)    the aggregate principal amount of Loans being converted into or
continued as LIBO Loans shall be in an integral of $100,000 and at least
$1,000,000, and the aggregate principal amount of Loans being converted into or
continued as BA Equivalent Loans shall be in an integral of CD$100,000 and at
least CD$1,000,000;
(iv)    each Domestic Lender shall effect each conversion by applying the
proceeds of its new LIBO Loan or Domestic Prime Rate Loan, as the case may be,
to its Loan being so converted, each Canadian Lender shall effect each
conversion by applying the proceeds of its new BA Equivalent Loan or Canadian
Prime Rate Loan, as the case may be, to its Loan being so converted, and each
conversion of UK Loans from LIBO Loans to a Borrowing of UK Swingline Loans
shall be effected by the UK Swingline Lender applying the proceeds of its new UK
Swingline Loan to the LIBO Loan of the UK Lenders being so converted;
(v)    the Interest Period with respect to a Borrowing of LIBO Loans or BA
Equivalent Loans effected by a conversion or with respect to a Borrowing of LIBO
Loans or BA Equivalent Loans being continued as LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continued Borrowing, as the
case may be;
(vi)    a Borrowing of LIBO Loans or BA Equivalent Loans may be converted only
on the last day of an Interest Period applicable thereto;
(vii)    each request for a conversion or continuation of a Borrowing of LIBO
Loans or BA Equivalent Loans which fails to state an applicable Interest Period
shall be deemed to be a request for an Interest Period of one month; and
(viii)    no more than ten (10) Borrowings of LIBO Loans and BA Equivalent Loans
may be outstanding at any time.
If the applicable Borrower does not give notice to convert any Borrowing of
Domestic Prime Rate Loans or Canadian Prime Rate Loans, or does not give notice
to continue, or does not have the right to continue, any Borrowing as LIBO Loans
or BA Equivalent Loans, in each case as provided above, such Borrowing shall
automatically be converted to, or continued as, as applicable, a Borrowing of
Domestic Prime Rate Loans, Canadian Prime Rate Loans or UK Swingline Loans, as
applicable, at the expiration of the then current Interest Period. The Agent
shall, after it receives notice from the applicable Borrower, promptly give each
Lender notice of any conversion, in whole or part, of any Loan made by such
Lender.
2.18    Mandatory Prepayment; Cash Collateral; Commitment Termination. The
outstanding Obligations shall be subject to mandatory prepayment as follows:
(a)    If at any time the amount of the Canadian Credit Extensions to the
Canadian Borrower exceeds Canadian Availability, the Canadian Borrower will
immediately (A) prepay the Canadian Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Canadian Loans such excess has not been eliminated, deposit cash
into the Cash Collateral Account in an amount equal to 102% of the Canadian
Letter of Credit Outstandings.





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    If at any time the amount of the Domestic Credit Extensions to the
Domestic Borrowers exceeds Domestic Availability, the Domestic Borrowers will
immediately (A) prepay the Domestic Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Domestic Loans such excess has not been eliminated, deposit cash
into the applicable Cash Collateral Account in an amount equal to 102% of the
Domestic Letter of Credit Outstandings.
(c)    If at any time the amount of the Canadian Credit Extensions to the
Canadian Borrower plus the amount of the UK Credit Extensions to the UK Borrower
exceed 50% of the Loan Cap, the UK Borrower or the Canadian Borrower will
immediately (i) (A) prepay the Canadian Loans and/or the UK Loans, as the case
may be, in an amount necessary to eliminate such excess, and (B) if, after
giving effect to the prepayment in full of all outstanding Canadian Loans and/or
the UK Loans such excess has not been eliminated, deposit cash into the Cash
Collateral Account in an amount equal to 102% of the Canadian Letter of Credit
Outstandings and/or the UK Letter of Credit Outstandings.
(d)    If at any time the amount of the UK Credit Extensions to the UK Borrower
exceeds the UK Loan Cap, the UK Borrower will immediately (A) prepay the UK
Loans in an amount necessary to eliminate such excess, and (B) if, after giving
effect to the prepayment in full of all outstanding UK Loans such excess has not
been eliminated, deposit cash into the Cash Collateral Account in an amount
equal to 102% of the UK Letter of Credit Outstandings.
(e)    If at any time following one or more fluctuations in the exchange rate of
the Canadian Dollar against the Dollar, the amount of the Canadian Credit
Extensions to the Canadian Borrower exceeds Canadian Availability, the Canadian
Borrower shall (x) if such excess is in an aggregate amount that is greater than
or equal to $500,000 within two (2) Business Days of notice from the Agent, (y)
if such excess is an aggregate amount that is less than $500,000 and such excess
continues to exist in an aggregate amount less than $500,000 for at least five
(5) Business Days, within two (2) Business Days of notice from the Agent or (z)
if an Event of Default has occurred and is continuing, immediately (i) make the
necessary payments or repayments to reduce such Canadian Liabilities to an
amount necessary to eliminate such excess or (ii) maintain or cause to be
maintained with the Agent deposits as continuing collateral security for the
Obligations of the Canadian Borrower in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Agent. Without in any way limiting the foregoing
provisions, the Agent shall, weekly or more frequently in the sole discretion of
the Agent, make the necessary exchange rate calculations to determine whether
any such excess exists on such date and advise the Borrowers if such excess
exists.
(f)    If at any time following one or more fluctuations in the exchange rate of
any Optional Currency against the Dollar, the amount of the UK Credit Extensions
to the UK Borrower exceeds the UK Loan Cap, the UK Borrower shall (x) if such
excess is in an aggregate amount that is greater than or equal to $500,000
within two (2) Business Days of notice from the Agent, (y) if such excess is an
aggregate amount that is less than $500,000 and such excess continues to exist
in an aggregate amount less than $500,000 for at least five (5) Business Days,
within two (2) Business Days of notice from the Agent or (z) if an Event of
Default has occurred and is continuing, immediately (i) make the necessary
payments or repayments to reduce such UK Liabilities to an amount necessary to
eliminate such excess or (ii) maintain or cause to be maintained with the Agent
deposits as continuing collateral security for the Obligations of the UK
Borrower in an amount equal to or greater than the amount of such excess, such
deposits to be maintained in such form and upon such terms as are reasonably
acceptable to the Agent. Without in any way limiting the foregoing provisions,
the Agent shall, weekly or more





--------------------------------------------------------------------------------

Exhibit 10.1




frequently in the reasonable discretion of the Agent, make the necessary
exchange rate calculations to determine whether any such excess exists on such
date and advise the Borrowers if such excess exists.
(g)    To the extent required pursuant to Section 2.21, the Revolving Loans
shall be repaid daily in accordance with the provisions of said Section 2.21.
(h)    [Reserved].
(i)    Subject to the foregoing, outstanding Prime Rate Loans and U.S. Index
Rate Loans shall be prepaid before outstanding LIBO Loans or BA Equivalent Loans
are prepaid. Each partial prepayment of LIBO Loans shall be in an integral
multiple of $100,000, and each partial prepayment of BA Equivalent Loans shall
be in an integral multiple of CD$100,000. No prepayment of LIBO Loans or BA
Equivalent Loans shall be permitted pursuant to this Section 2.18 other than on
the last day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. In order to avoid such Breakage Costs, as long as no Event
of Default has occurred and is continuing, at the request of the Lead Borrower,
the Agent shall hold all amounts required to be applied to LIBO Loans or BA
Equivalent Loans in the applicable Cash Collateral Account and will apply such
funds to the applicable LIBO Loans or BA Equivalent Loans at the end of the then
pending Interest Period therefor and such LIBO Loans and BA Equivalent Loans
shall continue to bear interest at the rate set forth in Section 2.9 until the
amounts in the applicable Cash Collateral Account have been so applied (provided
that the foregoing shall in no way limit or restrict the Agent’s rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans or BA Equivalent Loans shall result in the aggregate
principal amount of the LIBO Loans remaining outstanding pursuant to such
Borrowing being less than $1,000,000 or the aggregate principal amount of the BA
Equivalent Loans remaining outstanding pursuant to such Borrowing being less
than CD$1,000,000 (unless all such outstanding LIBO Loans or BA Equivalent Loans
are being prepaid in full). Any prepayment of the Revolving Loans shall not
permanently reduce the Commitments.
(j)    All amounts required to be applied to Loans hereunder (other than
Swingline Loans, Canadian Swingline Loans and UK Swingline Loans) shall be
applied ratably in accordance with each Domestic Lender’s Domestic Commitment
Percentage, or Canadian Lender’s Canadian Commitment Percentage, or UK Lender’s
UK Commitment Percentage, as applicable.
(k)    Upon the Termination Date, the Commitments and the credit facility
provided hereunder shall be terminated in full and the Domestic Borrowers shall
pay, in full and in cash, all outstanding Loans and all other outstanding
Obligations owing by them, the Canadian Borrower shall pay in full and in cash,
all outstanding Loans to it and all Canadian Liabilities, and the UK Borrower
shall pay in full and in cash, all outstanding Loans to it and all UK
Liabilities.
(l)    All Obligations shall be payable to the Agent in the currency in which
they are denominated.
2.19    Optional Prepayment of Loans; Reimbursement of Lenders.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay outstanding Loans in whole or in part, (x) with respect to LIBO Loans and
BA Equivalent Loans, upon at least two Business Days’ prior written, telex or
facsimile notice to the Agent prior to 11:00 a.m., Local Time, and (y) with
respect to Domestic Prime Rate Loans, Canadian Prime Rate Loans, U.S. Index Rate
Loans or UK Swingline Loans, upon written, telex or facsimile notice to the
Agent, which notice shall be





--------------------------------------------------------------------------------

Exhibit 10.1




received prior to 11:00 a.m., Local Time on the same Business Day of such
prepayment, subject to the following limitations:
(i)    All prepayments under this Section 2.19 shall be paid to the Agent for
application, first, solely with respect to payments made by the Domestic
Borrowers, to the prepayment of outstanding Swingline Loans, second, solely with
respect to payments made by the Canadian Borrower, to the prepayment of
outstanding Canadian Swingline Loans, third, solely with respect to payments
made by the UK Borrower, to the prepayment of outstanding UK Swingline Loans,
fourth, to the prepayment of other outstanding Loans at the direction of the
Borrowers, as the case may be, in accordance with each Lender’s Domestic
Commitment Percentage on a ratable basis, Canadian Commitment Percentage on a
ratable basis or UK Commitment Percentage on a ratable basis, as applicable, and
fourth, to the funding of a cash collateral deposit in the applicable Cash
Collateral Account in an amount equal to 102% of the applicable Letter of Credit
Outstandings.
(ii)    Subject to the foregoing, outstanding Prime Rate Loans and U.S. Index
Rate Loans shall be prepaid before outstanding LIBO Loans or BA Equivalent Loans
are prepaid. Each partial prepayment of LIBO Loans shall be in an integral
multiple of $100,000, and each partial prepayment of BA Equivalent Loans shall
be in an integral multiple of CD$100,000. No prepayment of LIBO Loans or BA
Equivalent Loans shall be permitted pursuant to this Section 2.19 other than on
the last day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. No partial prepayment of a Borrowing of LIBO Loans or BA
Equivalent Loans shall result in the aggregate principal amount of the LIBO
Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000 or the aggregate principal amount of the BA Equivalent Loans
remaining outstanding pursuant to such Borrowing being less than CD$1,000,000
(unless all such outstanding LIBO Loans or BA Equivalent Loans are being prepaid
in full).
(iii)    Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans or BA Equivalent Loans, the Borrowing or Borrowings pursuant to which such
Loans were made. Each notice of prepayment shall be irrevocable and shall commit
the Borrowers to prepay such Loan by the amount and on the date stated therein.
The Agent shall, promptly after receiving notice from the Lead Borrower
hereunder, notify each Lender of the principal amount and Type of the Loans held
by such Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.
(b)    The Borrowers shall reimburse each Lender on demand for any loss incurred
or to be incurred by it in the reemployment of the funds released (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
conversion to a Domestic Prime Rate Loan, a Canadian Prime Rate Loan, a U.S.
Index Rate Loan or a UK Swingline Loan or acceleration by virtue of, and after,
the occurrence of an Event of Default) of any LIBO Loan or BA Equivalent Loan
required or permitted under this Agreement, if such Loan is prepaid other than
on the last day of the Interest Period for such Loan or (ii) in the event that
after the Lead Borrower delivers a notice of borrowing under Section 2.3 in
respect of LIBO Loans or BA Equivalent Loans, such Loans are not borrowed on the
first day of the Interest Period specified in such notice of borrowing for any
reason. Such loss shall be the amount as reasonably determined by such Lender as
the excess, if any, of (A) the amount of interest which would have accrued to
such Lender on the amount so paid or not borrowed at a rate of interest equal to
the Adjusted LIBO Rate or the BA Rate for such Loan, for the period from the
date of such payment or failure to borrow to the last day (x) in the case of a
payment or refinancing of a LIBO Loan or a BA Equivalent Loan other than on the
last day of the Interest Period for such Loan, of the then current Interest
Period for such Loan or (y) in the case of such failure to borrow, of the
Interest Period for such LIBO





--------------------------------------------------------------------------------

Exhibit 10.1




Loan or BA Equivalent Loan which would have commenced on the date of such
failure to borrow, over (B) in the case of a LIBO Loan, the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
market, or, in the case of a BA Equivalent Loan, the amount of interest which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with Bank of America-Canada Branch
(collectively, “Breakage Costs”). Any Lender demanding reimbursement for such
loss shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.
(c)    In the event the Borrowers fail to prepay any Loan on the date specified
in any prepayment notice delivered pursuant to Section 2.19(a), the Borrowers on
demand by any Lender shall pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any actual loss incurred by such
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment. Any Lender demanding such payment shall deliver
to the Lead Borrower from time to time one or more certificates setting forth
the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined.
(d)    Whenever any partial prepayment of Loans is to be applied to LIBO Loans
or BA Equivalent Loans, such LIBO Loans or BA Equivalent Loans shall be prepaid
in the chronological order of their Interest Payment Dates.
2.20    Maintenance of Loan Account; Statements of Account.
(a)    The Agent shall maintain an account on its books in the name of the
Borrowers (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrowers or for the Borrowers’ account,
(ii) all L/C Disbursements, fees and interest that have become payable as herein
set forth, and (iii) any and all other monetary Obligations that have become
payable.
(b)    The Loan Account will be credited with all amounts received by the Agent
from the Borrowers or otherwise for the Borrowers’ account, including all
amounts received in the Bank of America Concentration Account from the
Controlled Account Banks, and the amounts so credited shall be applied as set
forth in Sections 2.22(a), (b), (c) and (d) or 7.4, as applicable. After the end
of each month, the Agent shall send to the Lead Borrower, the Canadian Borrower
or the UK Borrower, as applicable, a statement accounting for the charges,
loans, advances and other transactions occurring among and between the Agent,
the Lenders and the Borrowers during that month. The monthly statements shall,
absent manifest error, be an account stated, which is final, conclusive and
binding on the Borrowers.
2.21    Cash Receipts.
(a)    The Borrowers shall deliver to the Agent (i) on the Effective Date and
thereafter annually (or at such times as the Agent may reasonably request
following the occurrence and during the continuance of a Cash Dominion Event), a
list of all present DDAs maintained by the Credit Parties, which list includes,
with respect to each depository (A) the name of that depository; (B) the account
number(s) maintained with such depository; and (C) to the extent known, a
contact person at such depository (the “DDA List”), (ii) upon the occurrence of
an Event of Default at the request of the Agent, notifications executed on
behalf of the Credit Parties to each depository institution identified on the
DDA List in form and substance reasonably satisfactory to the Agent, of the
Agent’s interest in such DDA as





--------------------------------------------------------------------------------

Exhibit 10.1




described more fully in Section 2.21(d) and substantially in the form of Exhibit
G (each, a “DDA Notification”), and (iii) on or prior to the Effective Date and
periodically thereafter notifications (the “Credit Card Notifications”) executed
on behalf of the Credit Parties with each of the Credit Parties’ major credit
card and debit card processors in form and substance reasonably satisfactory to
the Agent.
(b)    Annexed hereto as Schedule 2.21(b) is a list describing all arrangements
to which any Credit Party is a party with respect to the payment to any Credit
Party of the proceeds of all credit card and debit card charges for sales by
such Credit Party.
(c)    Annexed hereto as Schedule 2.21(c) is a list describing all Concentration
Accounts and Investment Accounts maintained by the Credit Parties. On or prior
to the Effective Date, the Credit Parties shall enter into an Account Control
Agreement with the Controlled Account Banks for the Concentration Accounts and
the Investment Accounts, in each case in form and substance reasonably
satisfactory to the Agent.
(d)    The DDA Notifications and Credit Card Notifications shall require, after
the occurrence and during the continuance of a Cash Dominion Event, the sweep on
each Business Day of all available cash receipts and other proceeds from the
sale or disposition of any Collateral, including, without limitation, the
proceeds of all credit card and debit card charges (all such cash receipts and
proceeds, “Cash Receipts”), to (x) a concentration account maintained by the
Agent at Bank of America (the “Bank of America Concentration Account”), or (y) a
Controlled Account, as the Agent may direct.
(e)    The Account Control Agreements shall require, in respect of DDAs
maintained by the Domestic Credit Parties or Canadian Credit Parties, after the
occurrence and during the continuance of a Cash Dominion Event, the sweep on
each Business Day of all Cash Receipts to the Bank of America Concentration
Account or to such other account as the Agent may direct, and with respect to
the Canadian Credit Parties, to a Concentration Account established by the
Canadian Credit Parties or as the Agent may otherwise direct. Notwithstanding
any provision of this Agreement or any other Loan Document to the contrary, the
Agent shall not send a notice of exclusive control regarding or otherwise
exercise control over (i) any DDA maintained by the Domestic Credit Parties or
Canadian Credit Parties subject to an Account Control Agreement unless a Cash
Dominion Event shall have occurred and be continuing and will withdraw such
notice of exclusive control and relinquish such control at such time as a Cash
Dominion Event is no longer in effect, if requested in writing, by the Lead
Borrower, or (ii) any Excluded DDA.
(f)    If at any time after the occurrence and during the continuance of a Cash
Dominion Event, any cash or cash equivalents owned by the Credit Parties are
deposited to any account (other than an Excluded DDA or a DDA for which a DDA
Notification has been delivered), or held or invested in any manner, otherwise
than in a Controlled Account that is subject to an Account Control Agreement as
required herein, then the Agent may require such Credit Parties to have all
funds held in such account transferred to the Bank of America Concentration
Account or such other Controlled Account as the Agent may direct, and with
respect to the Canadian Credit Parties, to a Concentration Account established
by the Canadian Credit Parties or as the Agent may otherwise direct.
(g)    The Credit Parties may close DDAs or Controlled Accounts and/or open new
DDAs or Controlled Accounts, subject to the execution and delivery to the Agent
of appropriate DDA Notifications or Account Control Agreements consistent with
the provisions of this Section 2.21. Unless consented to in writing by the
Agent, the Credit Parties may not enter into any agreements with additional





--------------------------------------------------------------------------------

Exhibit 10.1




credit card processors unless contemporaneously therewith, a Credit Card
Notification is executed and delivered to the Agent.
(h)    The Bank of America Concentration Account and the Concentration Accounts
established by the Canadian Credit Parties are and shall remain under the sole
dominion and control of the Agent. Each Credit Party acknowledges and agrees
that, subject to the provisions of subparagraph (i) below, (i) such Credit Party
has no right of withdrawal from the Bank of America Concentration Account and
the Concentration Accounts established by the Canadian Credit Parties, (ii) the
funds on deposit in the Bank of America Concentration Account shall continue to
be collateral security for all of the Obligations (including the Canadian
Liabilities and the UK Liabilities), (iii) the funds on deposit in the
Concentration Accounts established by the Canadian Credit Parties shall continue
to be collateral security for all of the Canadian Liabilities and the UK
Liabilities, and (iv) the funds on deposit in the Bank of America Concentration
Account shall be applied as provided in Sections 2.22(a) or 7.4, as applicable.
(i)    So long as no Cash Dominion Event has occurred and is continuing, the
Domestic Credit Parties and Canadian Credit Parties may direct, and shall have
sole control over, the manner of disposition of its funds in the DDAs and the
Controlled Accounts.
(j)    After the occurrence and during the continuation of a Cash Dominion
Event, the Credit Parties shall cause the ACH or wire transfer to, upon the
Agent’s instruction, any Controlled Account, no less frequently than daily
(unless the Commitments have been terminated hereunder and the Obligations have
been paid in full) of the then current contents of each such DDA (other than any
Excluded DDA), each such transfer to be net of any minimum balance, not to
exceed with respect to any DDA (other than any Excluded DDA) $2,500, as may be
required to be maintained in the subject DDA by the bank at which such DDA is
maintained, and, in connection with each such transfer, the Credit Parties shall
also provide the Agent with an accounting of the contents of each DDA (other
than any Excluded DDA).
(k)    After the occurrence and during the continuation of a Cash Dominion
Event, whether or not any Obligations are then outstanding, the Credit Parties
shall cause the ACH or wire transfer, upon the Agent’s instruction, to the Bank
of America Concentration Account of the then current entire ledger balance of
each Controlled Account, net of such minimum balance, not to exceed $10,000, as
may be required to be maintained in the subject Controlled Account by the bank
at which such Controlled Account is maintained; provided that amounts in
Controlled Accounts established by the Canadian Credit Parties shall be
delivered only to a concentration account at Bank of America-Canada Branch or as
the Agent may otherwise direct.
(l)    In the event that, notwithstanding the provisions of this Section 2.21,
after the occurrence of a Cash Dominion Event in respect of the Domestic Credit
Parties or the Canadian Credit Parties, a Credit Party receives or otherwise has
dominion and control of any such proceeds or collections (other than proceeds
deposited in any Excluded DDA), such proceeds and collections shall be held in
trust by such Credit Party for the Agent, and shall not be commingled with any
of such Credit Party’s other funds or deposited in any account of such Credit
Party other than as instructed by the Agent.
(m)    After the occurrence and during the continuation of a Cash Dominion
Event, the Credit Parties shall deliver to the Agent on each anniversary of the
Effective Date (or at such other times as the Agent may reasonably request), a
list of all Account Debtors, which list includes, with respect to each Account
Debtor (i) the name, address, and telephone number of that Account Debtor; (ii)
the





--------------------------------------------------------------------------------

Exhibit 10.1




account/reference numbers for such Account Debtor; and (iii) to the extent
known, a contact person at such Account Debtor.
(n)    Notwithstanding anything contained herein to the contrary, the provisions
of this Section 2.21 shall not apply to the UK Credit Parties until the
establishment of the UK Borrowing Base. Upon the establishment of the UK
Borrowing Base, and as a condition precedent to the establishment of the UK
Borrowing Base, the UK Credit Parties will comply with all of the provisions of
this Section 2.21 in a manner reasonably determined by the Agent and the Lead
Borrower.
2.22    Application of Payments.
(a)    As long as the time for payment of the Obligations has not been
accelerated, all amounts received in the Bank of America Concentration Account
from any source (other than proceeds received from the Canadian Borrower or the
UK Borrower or their respective assets), including the Controlled Account Banks
following the occurrence and during the continuance of a Cash Dominion Event,
and other amounts received by the Agent, shall be applied, on the day of
receipt, in the following order: first, to pay any fees and expense
reimbursements and indemnification then due and payable to the Agent and the
Issuing Bank (other than on account of Canadian Letters of Credit and UK Letters
of Credit); second, to pay interest then due and payable on Credit Extensions to
the Domestic Borrowers; third, to repay any outstanding Swingline Loans; fourth,
to repay any outstanding Revolving Loans that are Domestic Prime Rate Loans and
any outstanding reimbursement obligations under Letters of Credit and Banker’s
Acceptances other than Canadian Letters of Credit and UK Letters of Credit or
Banker’s Acceptances arising from Canadian Letters of Credit and UK Letters of
Credit; fifth, to repay any outstanding Revolving Loans that are LIBO Loans and
all Breakage Costs due in respect of such repayment pursuant to Section 2.19(b)
or, at the Lead Borrower’s option, to fund a cash collateral deposit to the Cash
Collateral Account sufficient to pay, and with direction to pay, all such
outstanding LIBO Loans on the last day of the then-pending Interest Period
therefor from such Cash Collateral Account (in each case, other than Canadian
Loans and UK Loans); sixth, if an Event of Default exists, to fund a cash
collateral deposit in the Cash Collateral Account in an amount equal to 102% of
all Letter of Credit Outstandings other than Canadian Letter of Credit
Outstandings and UK Letter of Credit Outstandings; seventh, to pay fees and
expense reimbursements and indemnification then due and payable to the Issuing
Bank issuing Canadian Letters of Credit and UK Letters of Credit (other than
fees, expense reimbursements and indemnification payable in connection with
Other Canadian Liabilities of the Canadian Borrower and Other UK Liabilities of
the UK Borrower); eighth, to pay interest due and payable on Credit Extensions
to the Canadian Borrower and the UK Borrower; ninth, to repay any outstanding
Canadian Swingline Loans; tenth, to repay any outstanding UK Swingline Loans;
eleventh, to repay pro rata outstanding Revolving Loans that are Canadian Prime
Rate Loans or U.S. Index Rate Loans and all outstanding reimbursement
obligations under Canadian Letters of Credit and UK Letters of Credit; twelfth,
to repay outstanding Revolving Loans that are BA Equivalent Loans of the
Canadian Borrower or LIBO Loans of the Canadian Borrower or the UK Borrower and
all Breakage Costs due in respect of such repayment pursuant to Section 2.19(b)
or, at the Canadian Borrower’s or UK Borrower’s option, as applicable, to fund a
cash collateral deposit to the GCO Canada Cash Collateral Account or the Genesco
(UK) Limited Cash Collateral Account, as applicable, sufficient to pay, and with
direction to pay, all such outstanding BA Equivalent Loans or LIBO Loans of the
UK Borrower, as applicable, on the last day of the then-pending Interest Period
therefor from such GCO Canada Cash Collateral Account or the Genesco (UK)
Limited Cash Collateral Account, as applicable; thirteenth, if an Event of
Default exists, to fund a cash collateral deposit in the GCO Canada Cash
Collateral Account or the Genesco (UK) Limited Cash Collateral Account, as
applicable in an amount equal to 102% of all Canadian Letter of Credit
Outstandings or UK Letter of Credit Outstandings, as applicable; fourteenth, to
pay all other Obligations





--------------------------------------------------------------------------------

Exhibit 10.1




and all Other Domestic Liabilities of the Domestic Borrowers, all Other Canadian
Liabilities of the Canadian Borrower and all Other UK Liabilities of the UK
Borrower that are then outstanding and then due and payable. If all amounts set
forth in clauses first through and including fourteenth above are paid, any
excess amounts shall be deposited in a separate cash collateral account, and
shall be released to the Lead Borrower on the day of receipt. So long as no
Event of Default has occurred and is continuing, the Agent shall release the
funds held in the Cash Collateral Account pursuant to clauses fifth and twelfth
above to the Borrowers upon the Lead Borrower’s request.
(b)    As long as the time for payment of the Obligations has not been
accelerated, all amounts received in the Concentration Accounts established by
the Canadian Borrower constituting proceeds from the Canadian Borrower or its
assets, and other amounts received by the Agent on behalf of the Canadian
Borrower, shall be applied, on the day of receipt, in the following order:
first, to pay any fees and expense reimbursements and indemnification then due
and payable to the Agent and the Issuing Bank (on account of Canadian Letters of
Credit); second, to pay interest then due and payable on Credit Extensions to
the Canadian Borrower; third, to repay any outstanding Canadian Swingline Loans;
fourth, to repay pro rata outstanding Revolving Loans that are Canadian Prime
Rate Loans or U.S. Index Rate Loans and all outstanding reimbursement
obligations under Canadian Letters of Credit; fifth, to repay outstanding
Revolving Loans that are LIBO Loans or BA Equivalent Loans made to the Canadian
Borrower and all Breakage Costs due in respect of such repayment pursuant to
Section 2.19(b) or, at the Canadian Borrower’s option, to fund a cash collateral
deposit to the GCO Canada Cash Collateral Account sufficient to pay, and with
direction to pay, all such outstanding LIBO Loans or BA Equivalent Loans on the
last day of the then-pending Interest Period therefor from such GCO Canada Cash
Collateral Account; sixth, if an Event of Default exists, to fund a cash
collateral deposit in the GCO Canada Cash Collateral Account in an amount equal
to 102% of all Canadian Letter of Credit Outstandings; seventh, to pay all other
Canadian Liabilities that are then outstanding and then due and payable; eighth,
to pay any fees and expense reimbursements and indemnification then due and
payable to the Agent and the Issuing Bank (on account of UK Letters of Credit);
ninth, to pay interest then due and payable on Credit Extensions to the UK
Borrower; tenth, to repay pro rata outstanding Revolving Loans that are UK
Swingline Loans and all outstanding reimbursement obligations under UK Letters
of Credit; eleventh, to repay outstanding Revolving Loans that are LIBO Loans
made to the UK Borrower and all Breakage Costs due in respect of such repayment
pursuant to Section 2.19(b) or, at the UK Borrower’s option, to fund a cash
collateral deposit to the Genesco (UK) Limited Cash Collateral Account
sufficient to pay, and with direction to pay, all such outstanding LIBO Loans on
the last day of the then-pending Interest Period therefor from such Genesco (UK)
Limited Cash Collateral Account; twelfth, if an Event of Default exists, to fund
a cash collateral deposit in the Genesco (UK) Limited Cash Collateral Account in
an amount equal to 102% of all UK Letter of Credit Outstandings; and thirteenth,
to pay all other UK Liabilities that are then outstanding and then due and
payable. If all amounts set forth in clauses first through and including
thirteenth above are paid, any excess amounts shall be deposited in a separate
cash collateral account, and shall be released to the Canadian Borrower on the
day of receipt. So long as no Event of Default has occurred and is continuing,
the Agent shall release the funds held in the GCO Canada Cash Collateral Account
pursuant to clause fifth above to the Canadian Borrower upon the Canadian
Borrower’s request and in the Genesco (UK) Limited Cash Collateral Account
pursuant to clause eleventh above to the UK Borrower upon the UK Borrower’s
request.
(c)    As long as the time for payment of the Obligations has not been
accelerated, all amounts received in by the Agent on behalf of the UK Borrower
shall be applied, on the day of receipt, in the following order: first, to pay
any fees and expense reimbursements and indemnification then due and payable to
the Agent and the Issuing Bank (on account of UK Letters of Credit); second, to
pay interest then due and payable on Credit Extensions to the UK Borrower;
third, to repay pro rata outstanding





--------------------------------------------------------------------------------

Exhibit 10.1




Revolving Loans that are UK Swingline Loans and all outstanding reimbursement
obligations under UK Letters of Credit; fourth, to repay outstanding Revolving
Loans that are LIBO Loans made to the UK Borrower and all Breakage Costs due in
respect of such repayment pursuant to Section 2.19(b) or, at the UK Borrower’s
option, to fund a cash collateral deposit to the Genesco (UK) Limited Cash
Collateral Account sufficient to pay, and with direction to pay, all such
outstanding LIBO Loans on the last day of the then-pending Interest Period
therefor from such Genesco (UK) Limited Cash Collateral Account; fifth, if an
Event of Default exists, to fund a cash collateral deposit in the Genesco (UK)
Limited Cash Collateral Account in an amount equal to 102% of all UK Letter of
Credit Outstandings; sixth, to pay all other UK Liabilities that are then
outstanding and then due and payable; seventh, to pay any fees and expense
reimbursements and indemnification then due and payable to the Agent and the
Issuing Bank (on account of Canadian Letters of Credit); eighth, to pay interest
then due and payable on Credit Extensions to the Canadian Borrower; ninth, to
repay pro rata outstanding Revolving Loans that are Canadian Prime Rate Loans or
U.S. Index Rate Loans and all outstanding reimbursement obligations under
Canadian Letters of Credit; tenth, to repay outstanding Revolving Loans that are
LIBO Loans or BA Equivalent Loans made to the Canadian Borrower and all Breakage
Costs due in respect of such repayment pursuant to Section 2.19(b) or, at the
Canadian Borrower’s option, to fund a cash collateral deposit to the GCO Canada
Cash Collateral Account sufficient to pay, and with direction to pay, all such
outstanding LIBO Loans or BA Equivalent Loans on the last day of the
then-pending Interest Period therefor from such GCO Canada Cash Collateral
Account; eleventh, if an Event of Default exists, to fund a cash collateral
deposit in the GCO Canada Cash Collateral Account in an amount equal to 102% of
all Canadian Letter of Credit Outstandings; and twelfth, to pay all other
Canadian Liabilities that are then outstanding and then due and payable. If all
amounts set forth in clauses first through and including twelfth above are paid,
any excess amounts shall be deposited in a separate cash collateral account, and
shall be released to the UK Borrower on the day of receipt. So long as no Event
of Default has occurred and is continuing, the Agent shall release the funds
held in the Genesco (UK) Limited Cash Collateral Account pursuant to clause
fourth above to the UK Borrower upon the UK Borrower’s request and in the GCO
Canada Cash Collateral Account pursuant to clause tenth above to the Canadian
Borrower upon the Canadian Borrower’s request.
(d)    All credits against the Obligations shall be effective on the day of
receipt thereof, and shall be conditioned upon final payment to the Agent of the
items giving rise to such credits. If any item deposited to the Bank of America
Concentration Account or any Concentration Account established by the Canadian
Borrower and credited to the Loan Account is dishonored or returned unpaid for
any reason, whether or not such return is rightful or timely, the Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrowers shall indemnify the Agent, the Issuing Bank and
the Lenders against all claims and losses resulting from such dishonor or
return.
2.23    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement already reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or





--------------------------------------------------------------------------------

Exhibit 10.1




(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or LIBO Loans or BA Equivalent
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan or BA Equivalent Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) other than Taxes, which shall be governed by Section 2.26 and Section
1.7 hereof, then, as long as the Borrowers are treated in the same manner as all
similarly situated customers, the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital or liquidity of such Lender’s or the Issuing Bank’s holding company,
if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity),
then, as long as the Borrowers are treated in the same manner as all similarly
situated customers, the Borrowers will pay to such Lender or the Issuing Bank,
as the case may be, from time to time, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts were determined shall be delivered to the Lead Borrower and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section within ninety (90) days of the effective
date of the relevant Change in Law shall constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation.
2.24    Change in Legality.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or BA Equivalent Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan or BA Equivalent
Loan or (y) at any time any Lender determines that the making or continuance of
any of its LIBO Loans or BA Equivalent Loans has become impracticable as a
result of a contingency occurring after the date hereof which adversely affects
the London interbank market or other relevant markets for the BA Rate or the
position of such Lender in the London interbank market or such other market,
then, by written notice to the Lead Borrower, such Lender may (i) declare that
LIBO Loans or BA Equivalent





--------------------------------------------------------------------------------

Exhibit 10.1




Loans will not thereafter be made by such Lender hereunder, whereupon any
request by the Borrowers for a LIBO Borrowing or BA Equivalent Loan Borrowing
shall, as to such Lender only, be deemed a request for a Domestic Prime Rate
Loan, a Canadian Prime Rate Loan, a U.S. Index Rate Loan or a UK Swingline Loan,
as applicable, unless such declaration shall be subsequently withdrawn; and (ii)
require that all outstanding LIBO Loans or BA Equivalent Loans made by it be
converted to Prime Rate Loans, UK Swingline Loans or U.S. Index Rate Loans, as
applicable, in which event all such LIBO Loans or BA Equivalent Loans shall be
automatically converted to Prime Rate Loans, UK Swingline Loans or U.S. Index
Rate Loans, as applicable, as of the effective dates of such notice as provided
in paragraph (b) below. In the event any Lender shall exercise its rights under
clause (i) or (ii) of this paragraph (a), all payments and prepayments of
principal which would otherwise have been applied to repay the LIBO Loans or BA
Equivalent Loans that would have been made by such Lender or the converted LIBO
Loans or BA Equivalent Loans of such Lender shall instead be applied to repay
the Prime Rate Loans, UK Swingline Loans or U.S. Index Rate Loans, as
applicable, made by such Lender or UK Swingline Lender, as applicable, in lieu
of, or resulting from the conversion of, such LIBO Loans or BA Equivalent Loans.
(b)    For purposes of this Section 2.24, a notice to the Lead Borrower by any
Lender pursuant to paragraph (a) above shall be effective, if any LIBO Loans or
BA Equivalent Loans shall then be outstanding, on the last day of each
then-current Interest Period; and otherwise such notice shall be effective on
the date of receipt by the Lead Borrower.
2.25    Payments; Sharing of Setoff.
(a)    Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, or of amounts payable under
Sections 1.7, 2.19(b), 2.23, 2.26 or 9.4, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Agent’s Office, except payments to be made directly to the
Issuing Bank, the Swingline Lender, the Canadian Swingline Lender or the UK
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 1.7, 2.19(b), 2.23, 2.26 or 9.4 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document (other than payments with respect to LIBO Borrowings or BA Equivalent
Loan Borrowings) shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBO Borrowings or BA Equivalent Loan Borrowings
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, unless that succeeding Business
Day is in the next calendar month, in which event, the date of such payment
shall be on the last Business Day of the subject calendar month, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
the currency specified therein.
(b)    If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, unreimbursed drawings under Letters
of Credit, interest and fees then due hereunder, such funds shall be applied
ratably among the parties entitled thereto in accordance with the provisions of
Sections 2.22(a) and 2.22(b) hereof.





--------------------------------------------------------------------------------

Exhibit 10.1




(c)    If any Domestic Lender, Canadian Lender or UK Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in drawings
under Letters of Credit, Swingline Loans, Canadian Swingline Loans or UK
Swingline Loans resulting in such Domestic Lender’s, Canadian Lender’s or UK
Lender’s receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in drawings under Letters of Credit, Swingline
Loans, Canadian Swingline Loans and UK Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Domestic
Lender, Canadian Lender or UK Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in drawings under Letters of Credit, Swingline Loans, Canadian Swingline Loans
and UK Swingline Loans of other Domestic Lenders, Canadian Lenders or UK
Lenders, as applicable, to the extent necessary so that the benefit of all such
payments shall be shared by the Domestic Lenders, Canadian Lenders or UK
Lenders, as applicable, ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in drawings under Letters of Credit, Swingline Loans, Canadian Swingline Loans
and UK Swingline Loans, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Domestic Lender, Canadian Lender or UK
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in drawings under Letters of Credit to any
assignee or participant, other than to the Borrowers or any Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
Notwithstanding the foregoing, any amounts of the Canadian Borrower so offset
shall be applied solely to the Canadian Liabilities and the UK Liabilities and
any adjustments with respect thereto shall be made solely amongst Lenders having
a Canadian Commitment and a UK Commitment, and any amounts of the UK Borrower so
offset shall be applied solely to the UK Liabilities and the Canadian
Liabilities and any adjustments with respect thereto shall be made solely
amongst Lenders having a UK Commitment and a Canadian Commitment.
(d)    Unless the Agent shall have received notice from the Lead Borrower prior
to the date on which any payment is due to the Agent for the account of the
Lenders or the Issuing Bank hereunder that the Borrowers will not make such
payment, the Agent may assume that the Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the Federal Funds Effective Rate
in the case of payments made in Dollars and Optional Currency and the Bank of
Canada Overnight Rate in the case of payments made in Canadian Dollars.
(e)    Without limiting the provisions of Section 8.13, if any Lender shall fail
to make any payment required to be made by it pursuant to this Agreement, then
the Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Agent for





--------------------------------------------------------------------------------

Exhibit 10.1




the account of such Lender to satisfy such Lender’s obligations under this
Agreement until all such unsatisfied obligations are fully paid.
2.26    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes except as required in
accordance with Applicable Law. If the Borrowers shall be required (as
determined by the Lead Borrower in good faith) to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent, any Lender
or the Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions, and (iii) the Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.
(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
(c)    The Borrowers shall indemnify the Agent, each Lender and the Issuing
Bank, and the Canadian Borrower shall indemnify the Agent, each Canadian Lender
and the Issuing Bank in respect of any Canadian Letter of Credit within ten (10)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent or Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the
Issuing Bank, or by the Agent on its own behalf or on behalf of a Lender or the
Issuing Bank setting forth in reasonable detail the manner in which such amount
was determined, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrowers shall deliver
to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.
(e)    Any Domestic Lender that is a Foreign Lender that is entitled to an
exemption from or reduction in United States withholding tax shall deliver to
the Lead Borrower and the Agent two copies of either United States Internal
Revenue Service Form W-8BEN or W8BEN-E, as applicable, or Form W-8ECI, or any
subsequent versions thereof or successors thereto, or, in the case of a Domestic
Lender that is a Foreign Lender’s claiming exemption from or reduction in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a Form W-8BEN or W8BEN-E, as applicable, or
any subsequent versions thereof or successors thereto (and, if such Domestic
Lender that is a Foreign Lender delivers a Form W-8BEN or W8BEN-E, as
applicable, a certificate representing that such Domestic Lender that is a
Foreign Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrowers and is not a controlled foreign corporation related to
the Borrowers (within





--------------------------------------------------------------------------------

Exhibit 10.1




the meaning of Section 864(d)(4) of the Code)), properly completed and duly
executed by such Domestic Lender that is a Foreign Lender claiming complete
exemption from or reduced rate of, United States federal withholding tax on
payments by the Borrowers under this Agreement and the other Loan Documents, or
in the case of a Domestic Lender that is a Foreign Lender claiming exemption for
“portfolio interest” certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Domestic
Lender that is a Foreign Lender other than a Canadian Lender or UK Lender on or
before the date it becomes a party to this Agreement and on or before the date,
if any, such Domestic Lender that is a Foreign Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”). In addition, each Domestic Lender that is a Foreign Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Domestic Lender that is a Foreign Lender.
Notwithstanding any other provision of this Section 2.26(e), a Domestic Lender
that is a Foreign Lender shall not be required to deliver any form pursuant to
this 2.26(e) that such Domestic Lender that is a Foreign Lender is not legally
able to deliver.
(f)    The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of United States
federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that the obligation to pay such additional amounts would not have arisen but for
a failure by such Foreign Lender to comply with the provisions of paragraph (e)
above or (g) below. Should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Lead Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Agent as may be
necessary for the Lead Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(h)    Each Lender does hereby severally indemnify, and shall make payment in
respect thereof within 10 days after demand therefor, the Agent (x) against any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Borrower has not already indemnified the Agent for such
Indemnified Taxes or Other Taxes and without limiting (or expanding) the
obligation of the Borrowers to do so), (y) against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.6(f) relating
to the maintenance of a Participant Register and (z) against any Excluded Taxes
attributable to such Lender that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the Agent under
this Section 2.26(h).





--------------------------------------------------------------------------------

Exhibit 10.1




(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrowers and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(j)    Notwithstanding anything in this Section 2.26 to the contrary, for the
avoidance of doubt, the UK Borrower and the other UK Credit Parties shall be
excluded from the provisions of this Section 2.26 and instead shall be governed
with respect to tax matters by Section 1.7.
(k)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Agent, at the time or times reasonably
requested by the Borrowers or the Agent, such property completed and executed
documentation reasonably requested by the Borrowers or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Agent, shall deliver such other documentation prescribed by Applicable
Law or reasonably requested by the Borrowers or the Agent as will enable the
Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.26(g) or required to be provided pursuant to Section
2.26(e)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Each Lender agrees that any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Agent in writing of its legal inability to do so.
(l)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.26 or Section 1.7 (including by the payment of
additional amounts pursuant to this Section 2.26 or Section 1.7), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.26 or Section 1.7 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (l) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (l), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (l) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns, computations, or any other information relating to its Taxes that
it deems confidential to the indemnifying party or any other Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.
(m)    Each party’s obligations under this Section 2.26 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination





--------------------------------------------------------------------------------

Exhibit 10.1




of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
2.27    Security Interests in Collateral. To secure their Obligations under this
Agreement and the other Loan Documents, each Credit Party (other than the UK
Credit Parties unless the UK Borrowing Base has been established) shall grant,
and the Lead Borrower shall cause each Domestic Credit Party to grant, to the
Agent, for its benefit and the ratable benefit of the other Secured Parties, and
shall cause each Canadian Credit Party to grant, to the Agent, for its benefit
and the ratable benefit of the other Canadian Secured Parties and the UK Secured
Parties, a first-priority security interest in, and hypothec of, all of the
Collateral pursuant hereto and to the Security Documents; provided that the
security interest in, and hypothec of, the Collateral granted by the Canadian
Borrower shall secure only the Canadian Liabilities and the UK Liabilities.
2.28    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.23 or 2.26, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers (in the case of the Canadian Borrower and the UK Borrower,
only in respect of any Canadian Lender or UK Lender, as applicable) hereby agree
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment; provided, however, that the Borrowers
shall not be liable for such costs and expenses of a Lender requesting
compensation if (i) such Lender becomes a party to this Agreement after the
Effective Date and (ii) any relevant Change in Law occurred prior to the date
such Lender becomes a party hereto.
(b)    If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Sections 1.7 or
2.26, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) except in the case of an assignment
to another Lender, the Borrowers shall have received the prior written consent
of the Agent, the Issuing Bank, the Swingline Lender, the Canadian Swingline
Lender and the UK Swingline Lender, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed drawings
under Letters of Credit, Swingline Loans, Canadian Swingline Loans and UK
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.23 or payments required to be made
pursuant to Sections 1.7 or 2.26, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if,





--------------------------------------------------------------------------------

Exhibit 10.1




prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
2.29    LIBO Successor Rate.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Lead Borrower or Required Lenders notify the
Agent (with, in the case of the Required Lenders, a copy to Lead Borrower) that
the Lead Borrower or Required Lenders (as applicable) have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any requested Interest Period, including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)     the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBO Rate or the LIBO Screen Rate shall no longer be
made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBO Rate,
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice , as applicable, the Agent and the Lead Borrower may
amend this Agreement to replace the LIBO Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (any such proposed rate, a “LIBO Successor Rate”),
together with any proposed LIBO Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York City time) on the fifth
Business Day after the Agent shall have posted such proposed amendment to all
Lenders and the Lead Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders do not accept such amendment.
If no LIBO Successor Rate has been determined and the circumstances under clause
(a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Lead Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain LIBO
Loans shall be suspended, (to the extent of the affected Eurodollar Rate Loans
or Interest Periods), and (y) the LIBO Rate component shall no longer be
utilized in determining the Base Rate or the U.S. Index Rate.  Upon receipt of
such notice, the Lead Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBO Loans (to the extent of the affected
LIBO Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Domestic Prime Rate
Loans or U.S. Index Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.
Notwithstanding anything else herein, any definition of LIBO Successor Rate
shall provide that in no event shall such LIBO Successor Rate be less than zero
for purposes of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1




2.30    UK Borrowing Base.
(a)    Request for the Establishment of a UK Borrowing Base. The Lead Borrower
and the UK Borrower may at any time following the Effective Date request that a
UK borrowing base be established with advance rates and asset classes consistent
with the Domestic Borrowing Base and the Canadian Borrowing Base, and with
eligibility criteria to be agreed by the Lead Borrower and the Agent, which
shall become part of the Combined Borrowing Base and which shall include the
assets of the UK Credit Parties that have been pledged to the Agent and that
would otherwise be eligible for inclusion in the Combined Borrowing Base (the
“UK Borrowing Base”); provided that the amount available to be borrowed by the
UK Borrower based solely on availability under the UK Borrowing Base shall not
exceed $100,000,000 at any time, subject to the Commitment Increase pursuant to
Section 2.1(c); and provided further that upon the establishment of the UK
Borrowing Base, the total amount of outstanding Canadian Credit Extensions plus
the UK Credit Extensions shall not at any time exceed fifty (50%) percent of the
Loan Cap.
(b)    In order to add a UK Borrowing Base and include the UK Borrowing Base in
the Combined Borrowing Base,
(i)    the Lead Borrower shall provide a notice to the Agent (who shall provide
a copy of such notice to each of the Lenders) (the “UK Borrowing Base Request”)
setting forth the proposed terms of the UK Borrowing Base (which shall be
determined in consultation with the Agent); and
(ii)    the UK Borrower shall cause all direct and indirect wholly-owned
Material Subsidiaries of the UK Borrower to become UK Guarantors, including,
without limitation, Excluded UK Subsidiaries that are Material Subsidiaries,
(or, with respect to any such subsidiaries that own assets of the type that
would be included in the UK Borrowing Base, they shall become UK Borrowers), and
the UK Credit Parties shall enter into security documentation under applicable
law in order to grant the Agent (A) a first priority lien on and security
interest in all assets of the UK Credit Parties that would constitute Collateral
(the “Principal UK Collateral”), and (B) a qualifying floating charge on all
assets of the UK Credit Parties; provided that if a UK Credit Party desires to
grant a lien on its assets in favor of another creditor to whom Permitted Senior
Debt under this Agreement may be issued, the Agent agrees to (x) subordinate its
qualifying floating charge on assets that do not comprise the Principal UK
Collateral and (y) permit a second lien on the Principal UK Collateral, and the
rights and obligations of the Agent and such creditor shall be set forth in a
customary intercreditor agreement.
(c)    UK Borrowing Base Amendment. The UK Borrowing Base shall be established
pursuant to an amendment to, or amendment and restatement of, this Agreement
among the Borrowers, the Agent and the UK Lenders, which shall be consistent
with the provisions set forth in Section 2.30(a) above. The effectiveness of any
such amendment shall be subject to (i) reasonably satisfactory due diligence
review by the Agent and the UK Lenders, including without limitation, a field
examination and inventory appraisal with respect to the UK Credit Parties, the
results of which shall be reasonably satisfactory to the Agent, (ii) approval of
the Agent, and credit approval of the UK Lenders, and (iii) receipt by the Agent
of (x) legal opinions, board resolutions and officers’ certificates
substantially consistent with those delivered on the Effective Date and (y) such
amendments to the then existing Security Documents, and the execution of new
Security Documents by the UK Credit Parties, as may be reasonably requested by
the Agent. The Agent shall promptly notify each Lender as to the effectiveness
of such amendment. Each of the parties hereto hereby agrees that this Agreement
and the other Loan Documents may be amended pursuant to such an amendment,
without the consent of any other Lenders (except as set forth above), to the
extent (but only to the extent) necessary to (i) reflect the existence and





--------------------------------------------------------------------------------

Exhibit 10.1




terms of the UK Borrowing Base (to the extent consistent with this Section 2.30,
including, but not limited to, amendments to the eligibility criteria and
reserves) and (ii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Agent and the Lead Borrower, to effect the provisions of this Section, and
the Required Lenders hereby expressly authorize the Agent to enter into any such
amendment.
3.    REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Agent and the Lenders that:
3.1    Organization; Powers. Each of the Credit Parties and each Material
Foreign Subsidiary is, duly organized, incorporated, validly existing and in
good standing (as appropriate) under the laws of the jurisdiction of its
organization or incorporation, and each such Person has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
3.2    Authorization; Enforceability. The transactions contemplated hereby and
by the other Loan Documents to be entered into by each of the Credit Parties are
within such Person’s corporate powers and have been duly authorized by all
necessary corporate, and, if required, stockholder action. This Agreement has
been duly executed and delivered by each of the Borrowers and constitutes, and
each other Loan Document to which any of the Credit Parties is a party, when
executed and delivered by such Credit Party, will constitute, a legal, valid and
binding obligation of such Credit Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
3.3    Governmental Approvals; No Conflicts. The transactions to be entered into
contemplated by the Loan Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) for such as have been obtained or made and are in full
force and effect, (ii) for those for which a failure to obtain same could not be
reasonably be expected to have a Material Adverse Effect, and (iii) for filings
and recordings necessary to perfect Liens created under the Loan Documents, (b)
will not violate any Applicable Law or regulation or the charter, by laws,
memorandum and articles of association or other organizational documents of any
Borrower, any of the other Credit Parties, or any Material Foreign Subsidiary or
any order of any Governmental Authority, except for such violations as could not
reasonably be expected to have a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Borrower, any of the other Credit Parties, or any Material
Foreign Subsidiary, or their respective assets, except for such violations or
defaults as could not reasonably be expected to have a Material Adverse Effect,
or give rise to a right thereunder to require any material payment to be made by
any Borrower, any of the other Credit Parties, or any Material Foreign
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any material asset of any Borrower, any of the other Credit Parties, or any
Material Foreign Subsidiary, except Liens created under the Loan Documents or
otherwise permitted hereby or thereby.
3.4    Financial Condition.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower Consolidated Group as of





--------------------------------------------------------------------------------

Exhibit 10.1




the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.
(b)    The unaudited Consolidated and consolidating balance sheet of the
Borrower Consolidated Group dated October 28, 2017, and the related Consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for the Fiscal Quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Borrower Consolidated Group as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
3.5    Properties.
(a)    Each of the Credit Parties has good title to, or valid leasehold
interests in, all of such Person’s real and personal property material to its
business, except where lack of title or other interests or defects could not
reasonably be expected to have a Material Adverse Effect.
(b)    Schedule 3.5(b)(i) sets forth the address (including county) of all Real
Estate that is owned by each of the Credit Parties as of the Effective Date,
together with a list of the holders of any mortgage or other Lien (other than
Permitted Encumbrances) thereon. Schedule 3.5(b)(ii) sets forth the address of
all Real Estate (including retail store locations) that is leased by each of the
Credit Parties as of the Effective Date. To the knowledge of the Credit Parties,
each of such leases is in full force and effect and no Credit Party is in
default of the terms thereof, except for such defaults which would not
reasonably be expected to have a Material Adverse Effect.
(c)    Schedule 6.1 sets forth a complete and accurate list of all Indebtedness
of each Credit Party in excess of $100,000 on the Effective Date, showing the
amount, obligor or issuer and maturity thereof.
(d)    Schedule 6.2 sets forth a complete and accurate list of all Liens on the
property or assets of each Credit Party as of the Effective Date, showing as of
the Effective Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Credit Party
subject thereto. The property of each Credit Party is subject to no Liens, other
than as permitted by Section 6.2.
(e)    Schedule 6.4 sets forth a complete and accurate list of all Investments
held by any Credit Party in excess of $100,000 on the Effective Date, showing
the amount, obligor or issuer and maturity, if any, thereof.
3.6    Litigation and Environmental Matters.
(a)    There are no actions, suits, investigations, or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any of the Credit Parties, threatened in writing against or affecting any such
Person or any Material Foreign Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined,





--------------------------------------------------------------------------------

Exhibit 10.1




could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than those set forth on Schedule 3.6) or (ii)
that involve any of the Loan Documents.
(b)    Except for the matters set forth on Schedule 3.6, and except as could not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
the Credit Parties, none of the Credit Parties nor any Material Foreign
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c)    Since the Effective Date, there has been no change in the status of the
matters set forth on Schedule 3.6 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
3.7    Compliance with Laws and Agreements. Except as set forth in Schedule 3.7,
each of the Credit Parties is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to such Person or its property
and all indentures, material agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
3.8    Investment Company or Holding Company Status. None of the Credit Parties
is an (a) “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940 or (b) a “holding company,” an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company,” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
2005, as amended.
3.9    Taxes. Except as set forth in Schedule 3.9, each of the Credit Parties
and each Material Foreign Subsidiary has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid prior to delinquency all taxes required to have been paid by it, except (a)
taxes that are being contested in good faith by appropriate proceedings, for
which such Person has set aside on its books adequate reserves, and as to which
no Lien (other than an inchoate Lien) secures such obligation, and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation, or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
3.10    ERISA/Canadian Pension Plan/ UK Pension Plan. Except as set forth in
Schedule 3.10, none of the Credit Parties nor any Material Foreign Subsidiary is
party to a Plan. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as set forth in Schedule 3.10, the present value
of all accumulated benefit obligations under each Plan and each Canadian Pension
Plan (based on, inter alia, the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan or Canadian Pension Plan. Schedule 3.10 sets
forth the amount of underfunding on such basis for all Plans and Canadian
Pension Plans as of the date of the most recent financial statements, and
nothing is reasonably expected to occur that could increase the amount of such
underfunding to an amount that, in either case, could reasonably be expected to
result in a Material Adverse Effect.





--------------------------------------------------------------------------------

Exhibit 10.1




(a)    The Canadian Borrower and its Subsidiaries are in compliance with the
requirements of the Pension Benefits Act (Ontario) or similar legislation of
another Canadian province or territory and the Income Tax Act (Canada), except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. No fact or situation that may reasonably be expected to
result in a Material Adverse Effect exists in connection with any Canadian
Pension Plan. No Termination Event has occurred, which could reasonably be
expected to result in a Material Adverse Effect. No Lien has arisen, choate or
inchoate, in respect of the Canadian Borrower or its Subsidiaries or their
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due), which could reasonably be expected to result in a Material
Adverse Effect. Other than as disclosed on Schedule 3.10, neither the Canadian
Borrower nor any of its Subsidiaries maintain, administer, contribute to or have
any liability in respect of any Canadian Defined Benefit Pension Plan. No
Canadian Defined Benefit Pension Plan has a solvency or wind-up deficiency
greater than $1,000,000 Canadian Dollars as evidenced by the most recent
actuarial report prepared for such Canadian Defined Benefit Pension Plan and
provided to Agent.
(b)    No Credit Party is or has at any time been (a) an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pensions Schemes Act 1993); or (b) “connected” with or an “associate” (as
those terms are used in sections 38 and 43 of the Pensions Act 2004) of such an
employer.
3.11    ERISA Compliance.
Assuming the accuracy of Lenders’ representation in Section 8.16, Borrowers
represent and warrant as of the Effective Date that the Borrowers are not and
will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments.
3.12    Disclosure. The Borrowers have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which any of the Credit
Parties or any Material Foreign Subsidiary is subject, and all other matters
known to any such Person, that, individually or in the aggregate, in each case,
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any of the Credit Parties or any Material Foreign Subsidiary to the
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information and other forward-looking information, the Borrowers represent only
that such information was prepared in good faith on the basis of assumptions
believed to be reasonable at the time.
3.13    Subsidiaries. On and as of the Effective Date, the authorized capital
stock or other equity interests, and the number of issued and outstanding shares
of capital stock or other equity interests of the Borrowers and each other
member of the Borrower Consolidated Group is as described in Schedule 3.13 and,
as to Subsidiaries, Schedule 3.13 indicates whether such Subsidiary is a
Material Subsidiary, and, if not a Material Subsidiary, whether such Subsidiary
is active or inactive. All such outstanding shares of capital stock or other
equity interests of the Borrowers, each of the other Credit Parties and each
Material Foreign Subsidiary have been duly and validly issued in material
compliance with all legal requirements relating to the authorization and
issuance of shares of capital stock or other





--------------------------------------------------------------------------------

Exhibit 10.1




equity interests, and (except in the case of the options for shares of the
common stock of the Lead Borrower described on Schedule 3.13) are fully paid and
non-assessable. Except as set forth on the Perfection Certificate, as of the
Effective Date, none of the Credit Parties is party to any joint venture,
general or limited partnership, or limited liability company, agreements or any
other business ventures or entities.
3.14    Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Credit Parties and each Material Foreign
Subsidiary as of the Effective Date. To the knowledge of the Credit Parties,
each of such policies is in full force and effect. As of the Effective Date, all
premiums in respect of such insurance that are due and payable have been paid.
3.15    Labor Matters. There are no strikes, lockouts or slowdowns against any
of the Credit Parties or any Material Foreign Subsidiary pending or, to the
knowledge of the Borrowers, threatened, that could reasonably be expected to
result in a Material Adverse Effect. The hours worked by and payments made to
employees of the Credit Parties or any Material Foreign Subsidiary have not been
in violation of the Fair Labor Standards Act, if applicable, or any other
applicable federal, state, local or foreign law dealing with such matters to the
extent that any such violations could reasonably be expected to have a Material
Adverse Effect. All material payments due from any of the Credit Parties or any
Material Foreign Subsidiary, or for which any material claim may be made against
any such Person, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Credit Party or such Material Foreign Subsidiary. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any of the Credit Parties or any
Material Foreign Subsidiary is bound.
3.16    [Reserved]Restrictions on the Credit Parties
3.17    Security Documents.
The Security Documents create in favor of the Agent, for the ratable benefit of
the applicable Secured Parties, a legal, valid and enforceable security interest
in the Collateral, and the Security Documents constitute, or will upon the
filing of financing statements and the obtaining of “control”, in each case with
respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or PPSA, the creation of a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Borrowers and
each Guarantor thereunder in such Collateral, in each case prior and superior in
right to any other Person (other than Permitted Encumbrances having priority
under Applicable Law), except as permitted hereunder or under any other Loan
Document.
3.18    Federal Reserve Regulations.
(a)    None of the Credit Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to buy or carry Margin Stock or to extend credit to others for the
purpose of buying or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose or for any other purpose, in any case that entails a
violation of, or that is not permitted by the provisions of the Regulations of
the Board, including Regulation U or X and the Credit Parties agree to comply
with the Agent’s, and the Lenders’, requests for information relating to any
transactions involving Margin Stock to the extent relevant to comply with such
regulations.





--------------------------------------------------------------------------------

Exhibit 10.1




3.19    Solvency. Before and after giving effect to each Credit Extension, (a)
the Credit Parties, taken as a whole, are and will be Solvent, and (b) the
Credit Parties and the Material Foreign Subsidiaries, taken as a whole, are and
will be Solvent. No transfer of property is being made by any Borrower and no
obligation is being incurred by any Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Borrower.
3.20    Franchises, Patents, Copyrights, Etc. Except as otherwise set forth on
Schedule 3.21 hereto, each of the Credit Parties owns, or is licensed to use,
all franchises, patents, copyrights, trademarks, tradenames, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of its business as substantially now conducted, and to its knowledge,
without conflict with any rights of any other Person (and, in each case, free of
any Lien that is not a Permitted Encumbrance), except to the extent that a
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
3.21    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Credit Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
3.22    Casualty. Neither the businesses nor the properties of any Credit Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
3.23    Intellectual Property; Licenses, Etc. The Credit Parties own, or possess
the right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses, to the knowledge of the Credit Parties, without conflict
with the rights of any other Person, except as would not be reasonably expected
to have a Material Adverse Effect.
3.24    Ranking.
The UK Borrower’s payment obligations under the Loan Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.


3.25    EEA Financial Institution.
None of the Borrowers is an EEA Financial Institution.


3.26    Sanctions Concerns and Anti-Corruption Laws.
(a)    No Credit Party, nor any Subsidiary, nor, to the knowledge of the Credit
Parties, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction.





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    The Credit Parties and their Subsidiaries have conducted their business
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, the Corruption of Foreign Public Officials Act (Canada) and
other similar anti-corruption legislation in other jurisdictions to the extent
applicable to the Credit Parties and their Subsidiaries, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws and applicable Sanctions, and to the knowledge of each Borrower,
the Credit Parties and their Subsidiaries are in compliance with such applicable
anti-corruption laws and applicable Sanctions in all material respects.
4.    CONDITIONS.
4.1    Effective Date. The effectiveness of this Agreement on the Effective Date
is subject to the following conditions precedent:
(a)    The Agent (or its counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement and all other Loan Documents
(including, without limitation, the Security Documents) to be delivered on or
before the Effective Date, signed on behalf of such party or (ii) written
evidence satisfactory to the Agent (which may include telecopy transmission or
electronic transmission of a pdf formatted copy of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
all other Loan Documents to be delivered on or before the Effective Date.
(b)    The Agent shall have received a favorable written opinion (addressed to
the Agent and the Lenders on the Effective Date and dated the Effective Date) of
(i) Bass Berry & Sims PLC, counsel for the Credit Parties, (ii) Hodgson Russ
LLP, (iii) Larkin Hoffman Daly & Lindgren Ltd., (iv) McCarthy Tétrault LLP, (v)
Norton Rose Fulbright LLP, and (vi) applicable local counsel, each in form
reasonably satisfactory to the Agent, covering such matters relating to the
Credit Parties, the Loan Documents or the transactions contemplated thereby as
the Required Lenders shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinions.
(c)    The Agent shall have received such documents and certificates as the
Agent or its counsel may reasonably request relating to the incorporation,
organization, existence and good standing (if applicable) of each of the Credit
Parties, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Credit Parties, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agent and its counsel.
(d)    The Agent shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the Fiscal Month ended immediately prior to the
Effective Date, and executed by a Financial Officer of the Lead Borrower.
(e)    The Agent shall have received a certificate from a Financial Officer of
the Lead Borrower, together with such other evidence reasonably requested by the
Agent, in each case reasonably satisfactory in form and substance to the Agent,
certifying that as of the Effective Date (i) the Credit Parties, on a
Consolidated basis, are Solvent, (ii) there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, and (iii) the representations and warranties made by the
Borrowers in the Loan Documents are true and correct in all material respects
and that no event has occurred (or failed to occur) which is or which, solely
with the giving of notice or passage of time (or both) would be a Default or an
Event of Default.





--------------------------------------------------------------------------------

Exhibit 10.1




(f)    All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the
Agent, including, without limitation, consents from all requisite material
Governmental Authorities and, except as would not reasonably be expected to have
or result in a Material Adverse Effect, all third parties shall have approved or
consented to the transactions contemplated hereby, to the extent required, all
applicable waiting periods shall have expired and there shall be no material
governmental or judicial action, actual or threatened, that would reasonably be
expected to materially restrain, prevent or impose burdensome conditions on the
transactions contemplated hereby.
(g)    The Agent shall be reasonably satisfied that any financial statements
delivered to it and the Lenders fairly present the business and financial
condition of the Borrower Consolidated Group (subject, in the case of interim
financial statements, to year-end adjustments and the absence of footnotes) and
that there has been no Material Adverse Effect since January 28, 2017.
(h)    Except as set forth on Schedule 3.6, there shall not be pending any
litigation or other proceeding, the result of which could reasonably be expected
to have a Material Adverse Effect.
(i)    There shall not have occurred any event of default, nor shall any event
exist which is, or solely with the passage of time, the giving of notice or
both, would be an event of default under any Material Indebtedness.
(j)    The Agent shall have received results of searches from such jurisdictions
as may be reasonably required by the Agent or other evidence reasonably
satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of Liens on the Collateral,
including, without limitation, receivables from credit card processors and check
processors, except for Liens permitted by Section 6.2 and Liens for which
termination statements, estoppel certificates and releases reasonably
satisfactory to the Agent are being tendered on the Effective Date.
(k)    The Agent shall have received all documents and instruments, including
Uniform Commercial Code and PPSA financing statements, and certified statements
issued by the Quebec Register of Personal and Movable Real Rights, required by
law or reasonably requested by the Agent to be filed, registered or recorded to
create or perfect the first priority Liens intended to be created under the Loan
Documents (or to extend such filings) and, to the extent required by the Agent,
all such documents and instruments shall have been so filed, registered or
recorded to the satisfaction of the Agent.
(l)    The Agent shall have received Account Control Agreements, the Credit Card
Notifications, Collateral Control Agreements, and other similar third party
agreements required to be delivered hereunder on or before the Effective Date.
(m)    All fees due to the Agent and Lenders at or immediately after the
Effective Date and all reasonable costs and expenses incurred by the Agent in
connection with the establishment of the credit facility contemplated hereby
(including the reasonable and documented out-of-pocket fees and expenses of
counsel to the Agent) shall have been paid in full.
(n)    The consummation of the transactions contemplated hereby shall not (a)
violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other Credit
Party, taken as a whole (and the Agent and the Lenders shall receive a
satisfactory opinion of Borrowers’ counsel to that effect). No event shall exist
which is, or solely with the passage of time, the giving of notice or both,
would be an event of default under any





--------------------------------------------------------------------------------

Exhibit 10.1




agreement of any of the Credit Parties if such event of default could reasonably
be expected to have a Material Adverse Effect.
(o)    There shall be no Default or Event of Default on the Effective Date.
(p)    The Agent shall have received, and be reasonably satisfied with, evidence
of the Borrowers’ insurance, together with such endorsements as are required by
the Loan Documents.
(q)    The Agent shall have received all of the items set forth on the Closing
Agenda attached hereto as Exhibit F.
(r)    The Agent and the Lenders shall have received and be satisfied with (a) a
detailed forecast for the period commencing with the Fiscal Year beginning
January 29, 2017 and ending on the Maturity Date, which shall include a
Consolidated income statement, profit and loss statement, balance sheet, and
statement of cash flow, prepared on an annual basis, each prepared in conformity
with GAAP and consistent with the Borrowers’ then current practices, (b) a
monthly Excess Availability analysis for the thirteen (13) month period
following the Effective Date, and (c) such other information (financial or
otherwise) reasonably requested by the Agent.
(s)    The Borrowers shall have Excess Availability on the Effective Date, after
giving effect to any Credit Extensions made on the Effective Date, of not less
than $150,000,000.
(t)    The Agent and each Lender shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act and the Proceeds of Crime Act.
(u)    There shall have been delivered to the Agent such additional instruments
and documents as the Agent or counsel to the Agent reasonably may require or
request.
The Agent shall notify the Lead Borrower and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.
4.2    Conditions Precedent to Each Loan and Each Letter of Credit. In addition
to those conditions described in Section 4.1, the obligation of the Lenders to
make each Loan and of the applicable Issuing Bank to issue each Letter of Credit
subsequent to the Effective Date is subject to the following conditions
precedent:
(a)    Notice. The Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Section 2.3.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, (i) other than representations and warranties that relate solely to
an earlier date and (ii) in the case of any representation and warranty
qualified by materiality, they shall be true and correct in all respects.
(c)    No Default. On the date of each Borrowing hereunder and the issuance of
each Letter of Credit, no Default or Event of Default shall have occurred and be
continuing.





--------------------------------------------------------------------------------

Exhibit 10.1




(d)    Borrowing Base Certificate. The Agent shall have received the most
recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as required by the Agent.
(e)    Optional Currencies. In the case of a UK Credit Extension to be
denominated in an Optional Currency, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Agent, the Required Lenders (in the case of any UK Loans to be denominated
in an Optional Currency) or the Issuing Bank (in the case of any UK Letter of
Credit to be denominated in an Optional Currency) or the UK Swingline Lender (in
the case of any UK Swingline Loan to be denominated in an Optional Currency)
would make it impracticable for such UK Credit Extension to be denominated in
the relevant Optional Currency.
(f)    Excess Availability. After giving effect to the Credit Extension
requested to be made on any such date and the use of proceeds thereof, Excess
Availability shall be greater than zero.
The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with Section 2.1(a). The
conditions set forth in this Section 4.2 are for the sole benefit of the Agent
and the Lenders and, unless the Required Lenders otherwise direct, may be waived
by the Agent in whole or in part without prejudice to the Agent or any Lender.
5.    AFFIRMATIVE COVENANTS.
Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or have been terminated and
all L/C Disbursements shall have been reimbursed, each of the Credit Parties
covenants and agrees with the Agent and the Lenders that:
5.1    Financial Statements and Other Information. The Borrowers will furnish to
the Agent:
(a)    within ninety (90) days after the end of each Fiscal Year of the Lead
Borrower, a Consolidated balance sheet and the related Consolidated statements
of income, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all audited and reported on by Ernst & Young or another
independent public accountant of recognized national standing (without a “going
concern” or like qualification or exception and without a qualification or
exception as to the scope of such audit) to the effect that as of the date(s)
thereof and for the period(s) covered thereby, such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Lead Borrower on a Consolidated basis in accordance
with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each Fiscal Quarter of the
Lead Borrower, a Consolidated balance sheet and the related Consolidated
statements of income, stockholders’ equity and cash flows, as of the end of and
for such Fiscal Quarter and the elapsed portion of the Fiscal Year, with
comparative results to the same fiscal periods of the prior Fiscal Year, all
certified by a Financial Officer of the Lead Borrower as presenting in all
material respects the financial condition and results of operations of the Lead
Borrower on a Consolidated basis in accordance with GAAP consistently applied,
subject to normal year end audit adjustments and the absence of footnotes,





--------------------------------------------------------------------------------

Exhibit 10.1




(c)    during the continuance of Cash Dominion Event, within fifteen (15) days
after the end of each Fiscal Month, a Consolidated and consolidating balance
sheet and related Consolidated and consolidating statements of income,
stockholders’ equity and cash flows for the Lead Borrower and its Subsidiaries
as of the end of and for such Fiscal Month and the elapsed portion of the Fiscal
Year, with comparative results to the same fiscal periods of the prior Fiscal
Year, all certified by a Financial Officer of the Lead Borrower as presenting in
all material respects the financial condition and results of operations of the
Lead Borrower and its Subsidiaries on a Consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause (a),
(b), or, if applicable, (c) above, and immediately upon the occurrence of a
Covenant Compliance Event, a certificate of a Financial Officer of the Lead
Borrower in the form of Exhibit E hereto (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, and (ii) only if
a Covenant Compliance Event shall then be in existence, setting forth reasonably
detailed calculations with respect to the Fixed Charge Coverage Ratio for such
period, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Lead Borrower’s financial statements
referred to in Section 3.4 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
(e)    within ninety (90) days after the commencement of each Fiscal Year of the
Lead Borrower, a detailed Consolidated budget by quarter for such Fiscal Year
(including a projected Consolidated balance sheet and related statements of
projected Consolidated operations and cash flow as of the end of and for such
Fiscal Year, and an availability analysis for such Fiscal Year), provided that
such Consolidated budget shall be prepared on a month-by-month basis for any
budget submitted after a Cash Dominion Event has occurred and while such Cash
Dominion Event continues;
(f)    within ten (10) Business Days after the end of each Fiscal Month, a
certificate in the form of Exhibit D (a “Borrowing Base Certificate”) showing
the Domestic Borrowing Base and Canadian Borrowing Base as of the close of
business on the last day of the immediately preceding month, each such Borrowing
Base Certificate to be certified as true and correct on behalf of the Borrowers
by a Financial Officer of the Lead Borrower, provided, however, if a Cash
Dominion Event has occurred and is continuing, the Agent may require that
Borrowers furnish such Borrowing Base Certificate (showing the Domestic
Borrowing Base and Canadian Borrowing Base as of the close of business on the
last day of the immediately preceding week) weekly on Wednesday of each week;
(g)    within thirty (30) days of the end of each Fiscal Quarter, the Lead
Borrower will notify the Agent of the opening or closing of any of Borrower’s
stores in Pennsylvania, Virginia or Washington;
(h)    promptly after the same become publicly available, copies of all periodic
reports filed by the Lead Borrower with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC;
(i)    the financial and collateral reports described on Schedule 5.1(i) hereto,
at the times set forth in such Schedule;
(j)    No later than five (5) days prior the anticipated consummation of a
Permitted Acquisition, (A) copies of the then draft purchase and sale agreements
or other material acquisition





--------------------------------------------------------------------------------

Exhibit 10.1




documents to be executed in connection with the Permitted Acquisition (and
furnish the final executed documentation promptly after consummation of such
Permitted Acquisition), and (B) with respect to any Permitted Acquisition for
aggregate consideration of equal to or greater than $25,000,000 (excluding
consideration consisting of capital stock or other equity interests of the
Borrowers), (i) copies of the most recent audited (if any), and if later,
unaudited financial statements of the Person which is the subject of the
Permitted Acquisition, and (ii) an unaudited pro forma Consolidated balance
sheet and income statement of the Lead Borrower as of the end of the most
recently completed Fiscal Quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
average Excess Availability for the subsequent four Fiscal Quarters period;
(k)    notice of any (i) sale or other disposition of assets of any Borrower
permitted under Section 6.5(d) hereof promptly following the date of
consummation such sale or disposition or (ii) incurrence of any Indebtedness
permitted under Section 6.1(d) or (e) promptly following the incurrence of such
Indebtedness;
(l)    promptly upon receipt thereof, copies of all reports submitted to the
Lead Borrower or any of the other Credit Parties by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Credit Parties made by such accountants, including any management
letter commenting on the Borrowers’ internal controls submitted by such
accountants to management in connection with their annual audit; provided that
the delivery of such reports and management letter shall only be required to the
extent that any such information relates to a weakness in collateral reporting
or would reasonably be expected to have a Material Adverse Effect;
(m)    promptly upon execution thereof, a copy of any material (or that would be
materially adverse to the Agent or the other Secured Parties) amendment,
restatement or other modification of the Macy’s License Agreement; and
(n)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Lead Borrower or
any of the other Credit Parties, or compliance with the terms of any Loan
Document, as the Agent or any Lender, acting through the Agent, may reasonably
request.
Documents required to be delivered pursuant to Sections 5.1(a), (b), (c), (f)
and (h) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System.
The Credit Parties hereby acknowledge that (a) the Agent, the Arrangers and/or
MLPFS will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Credit Parties or
their securities) (each, a “Public Lender”). The Credit Parties hereby agree
that they will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the Agent, the
Arrangers, MLPFS, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Credit Parties or their
securities for purposes of United





--------------------------------------------------------------------------------

Exhibit 10.1




States Federal and state securities laws; (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Agent, the Arrangers and MLPFS shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
5.2    Notices of Material Events. The Borrowers will, and the Lead Borrower
will cause each of the other Credit Parties to, furnish to the Agent (which in
turn shall furnish to the Issuing Bank, the Agent and each Lender) prompt
written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any of the Credit
Parties that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;
(c)    the occurrence of any ERISA Event or Termination Event that, alone or
together with any other ERISA Events or Termination Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(d)    by no later than five (5) Business Days after the sending or filing
thereof, copies of any financial statements and actuarial valuation reports to
be filed in connection with each Canadian Defined Benefit Pension Plan for which
the Canadian Borrower or any Canadian Subsidiary is sponsor or administrator to
a Governmental Authority;
(e)    by no later than three (3) Business Days after receipt thereof by
Canadian Borrower or any Canadian Subsidiary, (i) copies of any notices of any
Governmental Authorities’ intention to terminate a Canadian Defined Benefit
Pension Plan for which the Canadian Borrower or any Canadian Subsidiary is
sponsor or administrator or to have a third party appointed to administer such
Canadian Defined Benefit Pension Plan or determination that a whole or partial
termination has occurred in respect of any Canadian Defined Benefit Pension
Plan; and (ii) copies of any material notices of non-compliance in respect of a
Canadian Defined Benefit Pension Plan for which the Canadian Borrower or any
Canadian Subsidiary is sponsor or administrator received from any Governmental
Authority;
(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(g)    any collective bargaining agreement or other material labor contract to
which any of the Credit Parties becomes a party, or the application for the
certification of a collective bargaining agent;
(h)    the filing of any Lien for unpaid taxes in an aggregate amount in excess
of $1,000,000 against any of the Credit Parties;
(i)    the discharge by any of the Credit Parties of its present independent
accountants or any withdrawal or resignation by such independent accountants;
and
(j)    any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary thereof.





--------------------------------------------------------------------------------

Exhibit 10.1




Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.
5.3    Information Regarding Collateral.
(a)    The Lead Borrower will furnish to the Agent, unless indicated otherwise
herein, thirty (30) days’ prior written notice of any change (i) in any Credit
Party’s corporate or legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) within the
time period specified in Section 5.1(b) hereof for the delivery of financial
statements, in the location of any Credit Party’s chief executive office, its
principal place of business or any office in which it maintains books or records
relating to Accounts, (iii) in any Credit Party’s organizational structure, (iv)
in any Credit Party’s jurisdiction of incorporation or formation, Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization, or (v) of the opening of any store or
location of any Collateral in any province or territory in Canada in which the
Canadian Borrower did not conduct previously business and for which PPSA
registration statements in favor of the Agent have not been filed and other
action required to perfect the Agent’s Liens on assets of the Credit Parties
located in such province or territory has not been taken.
(b)    Prior to opening any DDA (other than a store-level DDA or Excluded DDA)
into which any amount is deposited that would result in the aggregate balance in
all DDAs not subject to an Account Control Agreement to exceed $500,000, the
Borrowers will give written notice of the opening of such account to the Agent.
At the option of the Agent, the applicable Borrower shall enter into an Account
Control Agreement with the financial institution at which such DDA is opened,
which Account Control Agreement shall be in form and substance reasonably
satisfactory to the Agent.
5.4    Existence; Conduct of Business. Except to the extent that a failure to do
so could not reasonably be expected to have a Material Adverse Effect, the Lead
Borrower will, and will cause each of the other Credit Parties and each Material
Foreign Subsidiary to, do or cause to be done all things necessary to comply
with its respective charter, certificate of incorporation, and/or other
organizational documents, as applicable, and by-laws and/or other instruments
which deal with corporate governance, and to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, provided that the foregoing shall not prohibit
any merger, amalgamation, consolidation, liquidation or dissolution permitted
under Section 6.3 or any sale, lease, transfer or other disposition permitted by
Section 6.5.
5.5    Payment of Obligations. Each Borrower will, and the Lead Borrower will
cause each other Credit Party and each Material Foreign Subsidiary to, pay its
Indebtedness and other obligations, including tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate actions, (b) such
Borrower, such other Credit Party, or such Material Foreign Subsidiary has set
aside on its books adequate reserves with respect thereto to the extent required
by and in accordance with GAAP, (c) such contest effectively suspends collection
of the contested obligation, and (d) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
Nothing contained herein shall be deemed to limit the rights of the Agent under
Section 2.2(b).
5.6    Maintenance of Properties. Except to the extent that a failure to do so
could not reasonably be expected to have a Material Adverse Effect, the Lead
Borrower will, and will cause each of





--------------------------------------------------------------------------------

Exhibit 10.1




the other Credit Parties and each Material Foreign Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and with the exception of
asset dispositions permitted hereunder.
5.7    Insurance.
(a)    The Lead Borrower will, and will cause each of the Credit Parties and
each Material Foreign Subsidiary to, (i) maintain insurance with financially
sound and reputable insurers reasonably acceptable to the Agent (or, to the
extent consistent with prudent business practice, a program of self-insurance
consistent with current practices) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) maintain such other insurance as may be required by
law; and (iii) furnish to the Agent, upon written request, full information as
to the insurance carried. The Agent shall not, by the fact of approving,
disapproving, accepting, obtaining or failing to obtain any such insurance,
incur liability for the form or legal sufficiency of insurance contracts,
solvency of insurance companies or payment of lawsuits, and each Borrower hereby
expressly assumes full responsibility therefor and liability, if any,
thereunder. The Lead Borrower shall, and shall cause each of the other Credit
Parties and each Material Foreign Subsidiary to, furnish to the Agent
certificates or other evidence satisfactory to the Agent of compliance with the
foregoing insurance provisions.
(b)    Fire and extended coverage or “all-risk” policies maintained with respect
to any Collateral shall be endorsed or otherwise amended to include (i) a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Lead Borrower and the Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Borrowers under the policies directly to the Agent,
(ii) a provision to the effect that none of the Borrowers, the Agent, or any
other party shall be a coinsurer and (iii) such other provisions as the Agent
may reasonably require from time to time to protect the interests of the
Lenders. Commercial general liability policies shall be endorsed to name the
Agent as additional insureds. Business interruption policies, if any, shall name
the Agent as an additional loss payee and shall be endorsed or amended to
include (i) a provision that, from and after the Effective Date, the insurer
shall pay all proceeds in excess of $5,000,000 otherwise payable to the
Borrowers under the policies directly to the Agent, provided, however, that the
Agent hereby agrees that prior to the occurrence a Cash Dominion Event, the
Agent shall remit all proceeds received by Agent under the policies to
Borrowers, provided further that after the occurrence and during the continuance
of a Cash Dominion Event, the Agent shall apply any proceeds received in
accordance with Sections 2.22 or 7.4 hereof, as applicable, (ii) a provision to
the effect that none of the Borrowers, the Agent or any other party shall be a
co-insurer and (iii) such other provisions as the Agent may reasonably require
from time to time to protect the interests of the Lenders. Each such policy
referred to in this paragraph also shall provide that it shall not be canceled,
modified or not renewed except upon not less than 30 days’ prior written notice
thereof by the insurer to the Agent (giving the Agent the right to cure defaults
in the payment of premiums). The Borrowers shall, and the Lead Borrower shall
cause each Material Foreign Subsidiary to, deliver to the Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Agent) together with evidence satisfactory to the
Agent of payment of the premium therefor.





--------------------------------------------------------------------------------

Exhibit 10.1




5.8    Casualty and Condemnation. Each Borrower will furnish to the Agent and
the Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any
material part thereof or material interest therein under power of eminent domain
or by condemnation or similar proceeding.
5.9    Books and Records; Inspection and Audit Rights.
(a)    Each Borrower will, and the Lead Borrower will cause each of the other
Credit Parties and each Material Foreign Subsidiary to, keep proper books of
record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities. Each Borrower will permit any representatives designated by
Agent on its own behalf or on behalf of the Lenders, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
(b)    Each Borrower will, and the Lead Borrower will cause each of the other
Credit Parties and each Material Foreign Subsidiary to, from time to time upon
the reasonable request and reasonable prior notice of the Agent or the Required
Lenders through the Agent, permit the Agent or professionals (including
consultants, accountants, lawyers and appraisers) retained by the Agent during
normal business hours to conduct appraisals, commercial finance examinations and
other evaluations as they deem necessary or appropriate, including, without
limitation, of (i) the Borrowers’ practices in the computation of the Domestic
Borrowing Base or Canadian Borrowing Base, as applicable and (ii) the assets
included in the Domestic Borrowing Base or Canadian Borrowing Base, as
applicable and related financial information such as, but not limited to, sales,
gross margins, payables, accruals and reserves, and pay the reasonable fees and
expenses of the Agent or such professionals with respect to such evaluations and
appraisals, provided that (1) no more than one such Inventory appraisal and one
commercial finance examination shall be required during any twelve month period
following the Effective Date, and (2) so long as Excess Availability, at any
time tested, is less than twenty percent (20%) of the Loan Cap, no more than two
such Inventory appraisals and two commercial finance examinations shall be
required during any twelve month period following the Effective Date, all of the
foregoing appraisals and commercial finance examinations at the expense of the
Borrowers and (3) following the occurrence and during the continuance of any
Event of Default, the Agent may undertake such additional appraisals and
commercial finance examinations as it deems appropriate, each at Borrowers’
expense. Notwithstanding the foregoing, the Agent may undertake up to one
additional commercial finance examination and up to one additional appraisal in
any twelve month period as it deems appropriate, each at the expense of the
Lenders.
(c)    The Borrowers and each Material Foreign Subsidiary shall, at all times,
retain Ernst & Young or other independent certified public accountants of
national standing, and instruct such accountants to cooperate with, and be
available to, the Agent or its representatives to discuss the Borrowers’ and
each Material Foreign Subsidiary’s financial performance, financial condition,
operating results, controls and such other matters within the scope of the
retention of such accountants as may be raised by the Agent; provided that Lead
Borrower will be given the opportunity to participate in any such discussions
between the Agent and such accountants.





--------------------------------------------------------------------------------

Exhibit 10.1




5.10    Fiscal Year. Each of the Borrowers, each of the other Credit Parties and
each Material Foreign Subsidiary shall have a Fiscal Year ending on the Saturday
closest to January 31 of each year and shall notify the Agent of any change in
such Fiscal Year.
5.11    Physical Inventories/ Cycle Counts.
(a)    The Agent, at the expense of the Borrowers, may participate in and/or
observe any physical count and/or inventory of so much of the Collateral as
consists of Inventory which is undertaken on behalf of the Borrowers so long as
such participation does not disrupt the normal inventory schedule or process,
provided that such participation shall be limited to no more than one, if any,
in any twelve month period after the Effective Date (unless a Cash Dominion
Event shall have occurred and be continuing).
(b)    The Borrowers, at their own expense, shall perform periodic physical
inventories and/or rolling cycle counts of the Borrowers’ inventory, conducted
by the Borrowers and using methodology and practices consistent with methodology
and practices in effect on the Effective Date or such other methods or practices
as may be reasonably adopted by the Borrowers and accepted by Borrowers’
independent public accountants.
(c)    Within forty-five (45) days following the Agent’s written request, the
Borrowers shall provide the Agent with a reconciliation of the results of the
most recent physical inventory and/or rolling cycle counts. The Borrowers shall
promptly post the results of each such inventory and count to the Borrowers’
stock ledger and general ledger, as applicable.
(d)    If and so long as there are any Loans outstanding, the Agent, in its
discretion, if any Event of Default exists, may cause such additional
inventories and/or cycle counts to be taken as the Agent determines (each, at
the expense of the Borrowers). The Agent shall use its best efforts to schedule
any such inventories/counts so as to not unreasonably disrupt the operation of
the Borrowers’ business.
5.12    Compliance with Laws. Each Borrower will, and the Lead Borrower will
cause each other Credit Party and each Material Foreign Subsidiary to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
5.13    Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) for
Restricted Payments, Investments permitted under Section 6.4 hereof and
Permitted Acquisitions, (b) to finance the acquisition of working capital assets
of the Borrowers and the Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers and the Subsidiaries, (d) for refinancing
of the Indebtedness under the Existing Credit Agreement, (e) to pay transaction
costs in connection with this Agreement and the other Loan Documents, and
(f) for general corporate purposes, including without limitation the issuance of
Letters of Credit, all to the extent permitted herein. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.
5.14    Additional Subsidiaries.
(a)    If any additional Material Domestic Subsidiary of any Domestic Borrower
is formed or acquired after the Effective Date, or if any Subsidiary of any
Domestic Borrower that is not a Material Domestic Subsidiary on the Effective
Date becomes a Material Domestic Subsidiary following





--------------------------------------------------------------------------------

Exhibit 10.1




the Effective Date, the Lead Borrower will promptly notify the Agent and the
Lenders thereof and if a Material Domestic Subsidiary of which a Domestic
Borrower owns directly or indirectly, at least 80% of the Voting Stock or
ownership interest, as applicable, the Domestic Borrowers will cause such
Material Domestic Subsidiary to become a Domestic Borrower or Guarantor
hereunder, as the Agent may request, and under each applicable Security Document
in the manner provided therein, within thirty (30) days after such Material
Domestic Subsidiary is formed, acquired or becomes a Material Domestic
Subsidiary, and (A) execute and deliver to the Agent a Joinder Agreement, (B)
deliver to the Agent documents of the types referred to in clauses (b), (c),
(j), (k), (l), (p) and (u) of Section 4.1, together with such other documents as
the Agent may request in its Permitted Discretion, (C) deliver to the Agent and
the Lenders documents of the types referred to in clause (t) of Section 4.1 and
(D) promptly take such actions to create and perfect Liens on such Material
Domestic Subsidiary’s assets to secure the Obligations as the Agent shall
reasonably request.
(b)    If any additional Material Foreign Subsidiary (other than the Excluded UK
Subsidiaries) of any Domestic Borrower is formed or acquired after the Effective
Date or if a Foreign Subsidiary (other than any Excluded UK Subsidiary) becomes
a Material Foreign Subsidiary of any Domestic Borrower, the Lead Borrower will
notify the Agent and the Lenders thereof.
(c)    If any additional Material Foreign Subsidiary (other than the Excluded UK
Subsidiaries) of the Canadian Borrower is formed or acquired after the Effective
Date or if a Foreign Subsidiary (other than any Excluded UK Subsidiary) becomes
a Material Foreign Subsidiary of the Canadian Borrower, the Canadian Borrower
will notify the Agent and the Lenders thereof. In addition, the Canadian
Borrower will cause any such Material Foreign Subsidiary that is a Canadian
Subsidiary to become a guarantor of the Canadian Liabilities and the UK
Liabilities hereunder and under each applicable Canadian Security Document in
the manner provided therein, within thirty (30) days after such Canadian
Subsidiary is formed or acquired, and (A) execute and deliver to the Agent a
Joinder Agreement, (B) deliver to the Agent documents of the types referred to
in clauses (b), (c), (k), (l) and (q) of Section 4.1, together with such other
documents as the Agent may request in its Permitted Discretion and (C) promptly
take such actions to create and perfect Liens on such Canadian Subsidiary’s
assets to secure the Canadian Liabilities and the UK Liabilities as the Agent
shall reasonably request.
(d)    If any additional Material Foreign Subsidiary (other than the Excluded UK
Subsidiaries) of the UK Borrower is formed or acquired after the Effective Date
or if a Foreign Subsidiary (other than any Excluded UK Subsidiary) becomes a
Material Foreign Subsidiary of the UK Borrower, the UK Borrower will notify the
Agent and the Lenders thereof. In addition, the UK Borrower will cause any such
Material Foreign Subsidiary (other than the Excluded UK Subsidiaries) that is a
UK Subsidiary to become a guarantor of the Canadian Liabilities and the UK
Liabilities hereunder and, solely if the UK Borrowing Base has been established,
under each applicable Security Document in the manner provided therein, within
thirty (30) days after such UK Subsidiary is formed or acquired, and (A) execute
and deliver to the Agent a Joinder Agreement, (B) deliver to the Agent documents
of the types referred to in clauses (b), (c), (k) (solely if the UK Borrowing
Base has been established), (l) (solely if UK Borrowing Base has been
established), and (q) (but with respect to any Security Documents, solely if the
UK Borrowing Base has been established) of Section 4.1, together with such other
documents as the Agent may request in its Permitted Discretion and (C) solely if
the UK Borrowing Base has been established, promptly take such actions to create
and perfect Liens on such UK Subsidiary’s assets to secure the Canadian
Liabilities and the UK Liabilities as the Agent shall reasonably request.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, the Borrowers, the Material Domestic Subsidiaries and the Material
Foreign Subsidiaries (i) will not be





--------------------------------------------------------------------------------

Exhibit 10.1




required to take any action to grant or perfect a security interest in or Lien
on any asset where the Agent and the Lead Borrower agree that the cost of
obtaining such a security interest in or Lien on or perfection thereof is
excessive in relation to the benefit afforded thereby, and (ii) will not be
required to take any action to grant or perfect a security interest in or Lien
on any asset or serve as a Guarantor if granting or perfecting such security
interest or serving as a Guarantor would cause any of the Material Foreign
Subsidiaries to be treated as holding United States property under Code Section
956 and U.S. Treasury Regulations Section 1.956-2(c).


5.15    Further Assurances. Each Borrower will, and the Lead Borrower will cause
each of the other Credit Parties and each Material Foreign Subsidiary to execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents), that may be required under any
Applicable Law, or which the Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Borrowers, provided however, that neither the Excluded UK
Subsidiaries nor any other Material Foreign Subsidiary will be required to take
any of the foregoing actions if and to the extent such action would cause an
adverse tax consequence. The Borrowers also agree to provide to the Agent, from
time to time upon request, evidence reasonably satisfactory to the Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.
5.16    Compliance with Terms of Leaseholds.
The Borrowers shall perform all obligations in respect of all Leases of real
property to which any Credit Party is a party and keep such Leases in full force
and effect, except (a) for store closures in the ordinary course of business or
(b) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
5.17    [Reserved].
5.18    Centre of Main Interests.
Each UK Credit Party shall maintain its centre of main interests in England and
Wales for the purposes of the Insolvency Regulation.
5.19    UK “Know your customer” checks.
(a)    If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a UK Credit Party after the
date of this Agreement; or (iii) a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer, obliges the Agent or any Lender
(or, in the case of paragraph (iii) above, any prospective new Lender) to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, each UK Credit
Party shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all





--------------------------------------------------------------------------------

Exhibit 10.1




necessary “know your customer” or other similar checks under all Applicable Laws
and regulations pursuant to the transactions contemplated in the Loan Documents.
(b)    Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all Applicable Laws and regulations pursuant to the
transactions contemplated in the Loan Documents.
5.20    UK Pension Plans.
(a)    The UK Borrower and its UK Subsidiaries shall to the extent applicable
ensure that all pension schemes operated by or maintained for the benefit of the
UK Borrower, its UK Subsidiaries and/or any of their employees are fully funded
based on the statutory funding objective under sections 221 and 222 of the
Pensions Act 2004 and that no action or omission is taken by any company in
relation to such a pension scheme which has or is reasonably likely to have a
Material Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme).
(b)    The UK Borrower shall ensure that none of its UK Subsidiaries is or has
been at any time an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are defined in sections 38
or 43 of the Pensions Act 2004) such an employer.
(c)    The UK Borrower shall deliver to the Agent to the extent applicable: (i)
the usual scheme report and accounts at such times as the same is prepared in
order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes or to the UK Borrower
or any of its UK Subsidiaries); and (ii) at any other time if the Agent
reasonably believes that any relevant statutory or auditing requirements are not
being complied with, actuarial reports in relation to all pension schemes
mentioned in (a) above.
(d)    The UK Borrower shall promptly notify the Agent of any material change in
the rate of contributions to any pension scheme mentioned in (a) above paid or
recommended to be paid by the scheme actuary or required (by law or otherwise).
5.21    Canadian Pension Plans.
The Canadian Borrower shall cause each of its and its Canadian Subsidiaries’
Canadian Pension Plans for which the Canadian Borrower or any Canadian
Subsidiary is sponsor or administrator to be duly registered and administered in
material compliance with Applicable Laws and the terms of the Canadian Pension
Plans. The Canadian Borrower shall ensure that it and its Canadian Subsidiaries:
(a) file with all applicable Governmental Authorities each required actuarial
valuation report prepared for funding purposes in respect of each Canadian
Defined Benefit Pension Plan; (b) pay all amounts required to be paid by it or
them in respect of such Canadian Pension Plan when due; (c) have no Lien on any
of its or their property that arises or exists in respect of any Canadian
Pension Plan except a Permitted Encumbrance; (d) do not permit the wind-up
and/or termination of any Canadian Pension Plan during the term of this
Agreement without the prior written consent of Agent.


6.    NEGATIVE COVENANTS.





--------------------------------------------------------------------------------

Exhibit 10.1




Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been terminated and all L/C
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Agent and the Lenders that:
6.1    Indebtedness. The Borrowers will not, nor will the Lead Borrower permit
any of the other Credit Parties to, create, incur, assume or permit to exist any
Indebtedness of such Credit Parties, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness set forth in Schedule 6.1 and Permitted Refinancings
thereof;
(c)    Indebtedness of any Credit Party to any other Credit Party;
(d)    Indebtedness of the Credit Parties incurred to finance the acquisition of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancings thereof, provided that the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $30,000,000 at any
time outstanding;
(e)    Indebtedness incurred for the construction or acquisition or improvement
of, or to finance or refinance any Real Estate owned by any of the Credit
Parties or incurred in connection with any sale-leaseback transaction, provided
that if any Inventory of any Credit Party is or is to be located at or on such
Real Estate, the Agent shall have received a mortgagee waiver from the lender of
any such Indebtedness relating to such Real Estate so financed in form and
substance reasonably satisfactory to the Agent;
(f)    Indebtedness under Hedging Agreements, other than those entered into for
speculative purposes, entered into in the ordinary course of business;
(g)    Contingent liabilities under surety bonds, letters of credit, bankers’
acceptances, bank guarantees or similar instruments incurred in the ordinary
course of business;
(h)    Guarantees by any of the Credit Parties of Indebtedness of any of the
other Credit Parties, provided that such Indebtedness is otherwise permitted by
this Section 6.1;
(i)    Indebtedness of any Person that becomes a Credit Party after the
Effective Date, provided that (i) such Indebtedness exists at the time such
Person becomes a Credit Party and is not created in contemplation of or in
connection with such Person becoming a Credit Party and (ii) the aggregate
outstanding principal amount of Indebtedness permitted by this subsection (i)
shall not, without duplication, exceed $50,000,000 at any time;
(j)    financed insurance premiums not past due;
(k)    Permitted Senior Debt;
(l)    Indebtedness with respect to deferred purchase price, earnouts, purchase
price adjustments or indemnification obligations for any Permitted Acquisition
or other Permitted Investment;





--------------------------------------------------------------------------------

Exhibit 10.1




(m)    Indebtedness representing deferred compensation to officers, directors
and employees of the Borrowers or any of the Credit Parties incurred in the
ordinary course of business;
(n)    cash management obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements, in each case incurred in
the ordinary course of business; and
(o)    other unsecured Indebtedness in an aggregate principal amount, together
with any Indebtedness incurred under clause (k) above, not exceeding the greater
of (i) $500,000,000 at any time outstanding and (ii) such amount as would not
cause the Total Leverage Ratio to exceed 5.00:1.00.
6.2    Liens. The Borrowers will not, nor will the Lead Borrower permit any of
the other Credit Parties to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of any Borrower or any of the other
Credit Parties set forth in Schedule 6.2, provided that (i) such Lien shall not
apply to any other property or asset of such Person and (ii) such Lien shall
secure only those obligations that it secures as of the Effective Date, and
Permitted Refinancings thereof;
(d)    Liens on fixed or capital assets acquired by any Borrower or by any of
the other Credit Parties, provided that (i) such Liens secure Indebtedness
permitted by Section 6.1(d), (ii) such Liens and the Indebtedness secured
thereby are incurred on or prior to or within 180 days after such acquisition or
the completion of such construction or improvement (except in the case of
Permitted Refinancing), (iii) the Indebtedness secured thereby does not exceed
100% of the cost of acquiring such fixed or capital assets, (iv) such Liens
shall not apply to any other property or assets of the Borrowers or of any of
the other Credit Parties, and (v) at the Agent’s option with respect to material
Liens which arise after the Effective Date, the Credit Parties shall have used
commercially reasonable efforts to ensure that the Agent shall have entered into
an intercreditor agreement with the holder of such Lien on terms reasonably
satisfactory to the Agent to allow, among other things, the Agent to exercise
rights and remedies as a secured party with respect to the Collateral;
(e)    Liens to secure Indebtedness permitted by Section 6.1(e), provided that
such Liens shall not apply to any property or assets of the Borrowers other than
the Real Estate so financed or which is the subject of a sale-leaseback
transaction, provided that if any Inventory of any Credit Party is or is to be
located at or on such Real Estate, the Agent shall have received a mortgagee
waiver from the lender of any such Indebtedness relating to such Real Estate so
financed in form and substance reasonably satisfactory to the Agent;
(f)    Security interests existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) prior to the acquisition thereof
by any of the Credit Parties or existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) of any Person that becomes a
Credit Party after the Effective Date prior to the time such Person becomes a
Credit Party, provided that (i) such security interests secure Indebtedness
permitted by Section 6.1(i), (ii) such security interests are not created in
contemplation of or in connection with such acquisition or such





--------------------------------------------------------------------------------

Exhibit 10.1




Person becoming a Credit Party, as applicable, (iii) such security interests
shall not apply to any other property or assets of any Borrower or any Credit
Party and (iv) such security interests shall secure only the Indebtedness that
such security interests secure on the date of such acquisition or the date such
Person becomes a Credit Party, as applicable, and any Permitted Refinancings
thereof;
(g)    Liens on assets other than Inventory, Accounts and cash Proceeds thereof
securing Indebtedness permitted pursuant to Section 6.1 up to an aggregate
amount not to exceed $5,000,000 that are not otherwise contemplated by this
Section 6.2; and
(h)    Liens to secure Permitted Senior Debt as described in the definition
thereof.
6.3    Fundamental Changes. The Borrowers shall not, nor shall the Lead Borrower
permit any of the other Credit Parties or any Material Foreign Subsidiary to,
liquidate, merge, amalgamate or consolidate into or with any other Person or
enter into or undertake any plan or agreement of liquidation, merger,
amalgamation, or consolidation with any other Person, provided that (i) a
Borrower may merge or amalgamate with another company in connection with a
Permitted Acquisition if such Borrower is the surviving company, (ii) any
wholly-owned Subsidiary may merge, amalgamate, or consolidate into or with a
Borrower or any other wholly-owned Subsidiary of a Borrower if no Default or
Event of Default has occurred and is continuing or would result from such merger
or amalgamation and if a Borrower is the surviving company in any merger,
amalgamation, or consolidation to which it is a party, (iii) a Subsidiary may
merge, amalgamate or consolidate into or with another entity in connection with
a Permitted Acquisition if, upon consummation of such merger, amalgamation, or
consolidation, the surviving entity shall be a direct or indirect wholly-owned
Subsidiary and, if the surviving entity is a Material Domestic Subsidiary or a
Material Foreign Subsidiary that is a Canadian Subsidiary or a UK Subsidiary
(other than an Excluded UK Subsidiary), such Material Domestic Subsidiary or
Material Foreign Subsidiary, as applicable, becomes a party to the Security
Documents, (iv) any Domestic Subsidiary may merge or consolidate into or with
any other Domestic Subsidiary, and, if the surviving entity is a Material
Domestic Subsidiary, such Material Domestic Subsidiary becomes a party to the
Security Documents, (v) any Foreign Subsidiary may merge into or amalgamate with
any other Foreign Subsidiary and, if the surviving entity is a Material Foreign
Subsidiary that is a Canadian Subsidiary or a UK Subsidiary (other than an
Excluded UK Subsidiary), such Material Foreign Subsidiary becomes a party to the
applicable Loan Documents; provided that if a Credit Party is part of such
merger or amalgamation, either such Credit Party shall be the survivor of such
merger or amalgamation or the Borrowers shall cause the survivor to become a
Credit Party hereunder (unless such action would cause any such Material Foreign
Subsidiary to be treated as holding United States property under Code Section
956 and U.S. Treasury Regulations Section 1.956-2(c)) and (vi) any Subsidiary
(other than a Borrower) may liquidate or dissolve if the Lead Borrower
determines in good faith that such liquidation is in the best interests of the
Borrowers and would not have a Material Adverse Effect.
(a)    The Lead Borrower shall not, and shall not permit any of the other Credit
Parties to, engage to any material extent in any business other than businesses
of the type conducted by the Credit Parties on the date of execution of this
Agreement, reasonable extensions thereof and businesses reasonably related or
complementary thereto, except that the Borrowers or any of the other Credit
Parties may withdraw from any business activity which such Person’s board of
directors reasonably deems unprofitable or unsound, provided that promptly after
such withdrawal, the Lead Borrower shall provide the Agent with written notice
thereof.
6.4    Investments, Loans, Advances, Guarantees and Acquisitions. The Borrowers
shall not, nor shall the Lead Borrower permit any of the other Credit Parties
to, purchase, hold or acquire





--------------------------------------------------------------------------------

Exhibit 10.1




(including pursuant to any merger or amalgamation with any Person that was not a
wholly owned Subsidiary prior to such merger or amalgamation) any capital stock
or other equity interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(each of the foregoing, an “Investment”), except for:
(a)    Permitted Acquisitions;
(b)    Permitted Investments;
(c)    Investments existing on the Effective Date and set forth on Schedule 6.4;
(d)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(e)    Investments in Subsidiaries, provided, however, that the aggregate amount
of Investments pursuant to this paragraph (e) in Subsidiaries that are not
Borrowers or Guarantors may not at any time exceed $10,000,000 from time to time
in the aggregate from and after the Effective Date, further provided that no
Default or Event of Default has occurred and is continuing or would result from
such Investment, and further provided that to the extent such Investment
includes Intellectual Property material and necessary for the operation of the
assets of the Credit Parties and their Subsidiaries, taken as a whole, which
constitute Collateral and related assets and proceeds thereof, such Intellectual
Property shall be subject to a limited, non-exclusive, royalty-free, worldwide
(solely to the extent the Credit Parties and their Subsidiaries have worldwide
rights in such Intellectual Property) license in favor of the Agent for the sole
purpose of the Agent’s exercise of rights and remedies under this Agreement in
connection with the Collateral;
(f)    loans or advances to employees for the purpose of travel, entertainment
or relocation in the ordinary course of business and consistent with past
practices, not exceeding $1,000,000 in the aggregate at any time outstanding;
provided, that no such advances to any single employee shall exceed $500,000 in
the aggregate;
(g)    Permitted Joint Venture Investments;
(h)    Investments consisting of amounts potentially due from a seller of assets
in a Permitted Acquisition that relate to customary post-closing adjustments
with respect to accounts receivable, accounts payable and similar items
typically subject to post-closing adjustments in similar transactions;
(i)    the Credit Parties may make and own loans or advances to the trustee of
various employee incentive and stock purchase plans of the Credit Parties, not
to exceed $500,000 in the aggregate at any one time outstanding;
(j)    the Credit Parties may engage in transactions permitted by Section 6.3;





--------------------------------------------------------------------------------

Exhibit 10.1




(k)    except while a Cash Dominion Event is in existence, the Credit Parties
may make other Investments (including acquisitions of stock or assets of another
Person other than Acquisitions) not to exceed in the aggregate $10,000,000 in
any Fiscal Year of Borrower;
(l)    Investments by the Credit Parties in the form of Hedging Agreements
entered into in the ordinary course of business and not for speculative
purposes;
(m)    Guarantees by the Credit Parties with respect to the lease of property
(whether real or personal) by such Person as lessee that is not a Capital Lease
Obligation and guarantees by the Credit Parties with respect to obligations that
do not constitute Indebtedness entered into in the ordinary course of business;
and
(n)    Guarantees constituting Indebtedness permitted by Section 6.1.
6.5    Asset Sales. The Borrowers will not, nor will the Lead Borrower permit
any of the other Credit Parties to, sell, transfer, lease or otherwise dispose
of any asset, including any capital stock or other equity interests except:
(a)    (i)    sales of Inventory in each case in the ordinary course of
business, or (ii) used or surplus equipment, or (iii) Permitted Investments;
(b)    sales, transfers and dispositions among the Credit Parties;
(c)    sales or other transfers of assets pursuant to store closures; provided
that in any Fiscal Year, Borrowers shall not close more than ten percent (10%)
of the total number of Borrowers’ stores open at the beginning of such Fiscal
Year;
(d)    other sales, transfers, or dispositions of assets not in the ordinary
course of business and not pursuant to store closures; provided that (y) no
Default or Event of Default then exists or would arise therefrom, and (z) in the
event that the aggregate amount of any such sale, transfer or disposition
exceeds $15,000,000, the Payment Conditions shall be satisfied after giving
effect to such sale, transfer or disposition, and the Lead Borrower shall
deliver an updated Borrowing Base Certificate relating to the Fiscal Month ended
immediately prior to such sale, transfer or disposition, calculated after giving
effect to the sale, transfer or disposition of such Collateral and the
application of the proceeds thereof; provided further that if such sales,
transfers or dispositions include the sales, transfers or dispositions of
Intellectual Property material and necessary for the operation of the assets of
the Credit Parties and their Subsidiaries, taken as a whole, to the extent the
Credit Parties or one of their Subsidiaries retains rights in such transferred
Intellectual Property solely for the purpose of use with the Collateral, such
rights shall be subject to a limited, non-exclusive, royalty-free, worldwide
(solely to the extent worldwide rights are retained) license of such
Intellectual Property in favor of the Agent for use in connection with the
exercise of the rights and remedies of the Secured Parties in connection with
the Collateral;
(e)    sales or issuances by the Lead Borrower of any of its capital stock or
other equity interests that do not result in a Change in Control;
(f)    sales or issuances of capital stock or other equity interests to any
Borrower;





--------------------------------------------------------------------------------

Exhibit 10.1




(g)    the sale of any Real Property; provided that (i) the consideration for
such sale is not less than the fair value of such Real Property and (ii) a
Credit Party in connection with such sale enters into a lease of such Real
Property on terms reasonably acceptable to the Agent; and
(h)    the sale, transfer or disposition of accounts receivable in connection
with the compromise, settlement or collection thereof.
provided that all sales, transfers, leases and other dispositions of Inventory
and the proceeds thereof shall be made for cash consideration or on customary
terms, and further provided that that all sales, transfers, leases and other
dispositions permitted by clauses (a)(i), (a)(ii), (c) and (d) above shall be
made at arm’s length and for fair value; and further provided that the authority
granted hereunder may be terminated in whole or in part by the Agent upon the
occurrence and during the continuance of any Event of Default.
6.6    Restrictive Agreements. The Borrowers will not, nor will the Lead
Borrower permit any of the other Credit Parties to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any of the
Credit Parties to create, incur or permit to exist any Lien upon any of its
property or assets or (b) the ability of any of the Credit Parties to pay
dividends or other distributions with respect to any shares of its capital stock
or other equity interests or to make or repay loans or advances to the Borrowers
or any of the other Credit Parties or to guarantee Indebtedness of the Borrowers
or any of the other Credit Parties, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing restrictions shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (iv) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment or subleasing thereof.
6.7    Restricted Payments; Certain Payments of Indebtedness. The Borrowers will
not, nor will the Lead Borrower permit any of the other Credit Parties to
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment or any payments on the Guarantees set forth in Section 6.1(h)(i), except
that the Borrowers and the other Credit Parties shall be permitted to:
(a)    make Restricted Payments consisting of cash dividends on preferred stock
of the Credit Parties in an amount not to exceed $500,000 in any Fiscal Year so
long as no Event of Default has occurred and is continuing;
(b)    make Restricted Payments to any other Credit Party;
(c)    make Restricted Payments as long as after giving effect thereto the
Payment Conditions are then satisfied;
(d)    pay regularly scheduled interest, principal and other payments as and
when due on a non-accelerated basis and prior to maturity in respect of any
Indebtedness permitted under Section 6.1 at such times as no Event of Default is
in existence or would arise as a result of such payment; provided that with
respect to any earnout consideration payable by any Borrower for any Permitted
Acquisition or other Permitted Investment, permitted by Section 6.1(l), in an
aggregate amount greater than $10,000,000, the Payment Conditions shall be
satisfied after giving effect to such payment;





--------------------------------------------------------------------------------

Exhibit 10.1




(e)    pay any principal payments required to be paid in respect of the
Permitted Senior Debt solely as permitted to be paid pursuant to clause (a) of
the definition of the Permitted Senior Debt; and
(f)    Permitted Refinancings of Indebtedness.
6.8    Transactions with Affiliates. The Borrowers will not, nor will the Lead
Borrower permit any other Credit Party to at any time sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the
Borrowers than could be obtained on an arm’s-length basis from unrelated third
parties, and (b) transactions between or among the Borrowers and one or more
Subsidiaries, not involving any other Affiliate, that would not otherwise
violate the provisions of the Loan Documents.
6.9    Additional Subsidiaries. The Borrowers will not, nor will the Lead
Borrower permit any of the other Credit Parties to, create any additional
Subsidiary unless no Default or Event of Default would arise therefrom and the
requirements of Section 5.14 are satisfied to the extent applicable.
6.10    Amendment of Material Documents. The Borrowers will not, nor will the
Lead Borrower permit any other Credit Party or any Material Foreign Subsidiary
to, amend, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws or other organizational documents to the extent that such
amendment, modification or waiver would result in a Material Adverse Effect, or
(b) any Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents or would result in a Material Adverse Effect.
6.11    Fixed Charge Coverage Ratio. After the occurrence and during the
continuance of a Covenant Compliance Event, the Borrowers shall not permit the
Fixed Charge Coverage Ratio to be less than 1.0:1.0 tested at the end of each
Applicable Fiscal Period.
6.12    Environmental Laws. The Borrowers shall not, nor will the Lead Borrower
permit any other Credit Party or any Material Foreign Subsidiary to (a) fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or (b)
become subject to any Environmental Liability, in each case which is reasonably
likely to have a Material Adverse Effect.
6.13    Fiscal Year. The Borrowers shall not change their Fiscal Year without
the prior written consent of the Agent, which consent shall not be unreasonably
withheld.
6.14    Canadian Pension Plans.
Except in connection with a Permitted Acquisition or with the prior consent of
the Agent, the Borrowers shall not maintain, administer, contribute or have any
liability in respect of any Canadian Defined Benefit Pension Plan or acquire an
interest in any Person if such Person sponsors, maintains, administers or
contributes to, or has any liability in respect of, any Canadian Defined Benefit
Pension Plan.


6.15    Sanctions.





--------------------------------------------------------------------------------

Exhibit 10.1




The Borrowers will not, nor will the Lead Borrower permit any other Credit Party
to directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Arranger, Agent,
Issuing Bank or otherwise) of Sanctions.


6.16    Anti-Corruption Laws.
The Borrowers will not, nor will the Lead Borrower permit any other Credit Party
directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Corruption of Foreign Public
Officials Act (Canada), and other similar anti-corruption legislation in other
jurisdictions to the extent applicable to the Borrowers or any other Credit
Party.


7.    EVENTS OF DEFAULT.
7.1    Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, within three
(3) Business Days after the same shall become due and payable;
(c)    any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Credit Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any
certificate or financial statement (including, without limitation, any Borrowing
Base Certificate) furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;
(d)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.21, 5.1(f), 5.2(a), 5.3(b), 5.4, 5.7, 5.13, or
in Section 6 (other than Section 6.12);
(e)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d), 5.1(e), 5.1(i),
5.2(b)-(i), 5.9, or 5.14 within three (3) Business Days after notice from the
Agent to the Lead Borrower that the Borrowers have failed to observe or perform
such covenant, condition or agreement;
(f)    any Borrower or any of the other Credit Parties shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b), (c), (d) or (e) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Agent to the Lead Borrower;





--------------------------------------------------------------------------------

Exhibit 10.1




(g)    any Borrower or any of the other Credit Parties shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness when and as the same shall become due and payable
(after giving effect to the expiration of any grace or cure period set forth
therein);
(h)    any Borrower, any of the other Credit Parties, or any Material Foreign
Subsidiary shall fail to perform any covenant or condition contained in any
contract or agreement to which it is party as and when such performance is
required (after giving effect to the expiration of any grace or cure period set
forth therein) if such failure could reasonably be expected to have a Material
Adverse Effect;
(i)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;
(j)    an involuntary proceeding shall be commenced or an involuntary petition
or proposal shall be filed seeking (i) liquidation, reorganization or other
relief in respect of any Borrower, any of the other Credit Parties or any
Material Foreign Subsidiary or its debts, or of a substantial part of its
assets, under any Debtor Relief Law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver, trustee, custodian, monitor,
administrator, sequestrator, conservator or similar official for any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered and continue unstayed and in
effect for 60 days;
(k)    any Borrower, any of the other Credit Parties or any Material Foreign
Subsidiary shall (i) voluntarily commence any proceeding or file any petition or
proposal seeking liquidation, reorganization or other relief under any Debtor
Relief Law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (j) of this Section, (iii) apply for or consent to the
appointment of a receiver, interim receiver, trustee, custodian, monitor,
administrator, sequestrator, conservator or similar official for any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(l)    any Borrower, any of the other Credit Parties or any Material Foreign
Subsidiary shall become unable, or admit in writing its inability or fail
generally to pay its debts as they become due;
(m)    one or more uninsured final judgments for the payment of money in an
aggregate amount in excess of $25,000,000 shall be rendered against any
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary or
any combination thereof or any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and, in each case, the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed, or any action shall be successfully legally taken by a
judgment creditor to attach or levy upon any material assets of any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary to enforce
any such judgment;





--------------------------------------------------------------------------------

Exhibit 10.1




(n)    any challenge is asserted by or on behalf of any Borrower or any of the
other Credit Parties to the validity of any Loan Document or the applicability
or enforceability of any Loan Document strictly in accordance with the subject
Loan Document’s terms or which seeks to void, avoid, limit, or otherwise
adversely affect any security interest created by or in any Loan Document or any
payment made pursuant thereto;
(o)    any challenge is asserted by or on behalf of any other Person to the
validity of any Loan Document or the applicability or enforceability of any Loan
Document strictly in accordance with the subject Loan Document’s terms or which
seeks to void, avoid, limit, or otherwise adversely affect any security interest
created by or in any Loan Document or any payment made pursuant thereto, in each
case, as to which an order or judgment has been entered adverse to the Agent and
the Lenders.
(p)    any Lien purported to be created under any Security Document shall be
asserted by any Borrower or any of the other Credit Parties not to be a valid
and perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents;
(q)    a Change in Control shall occur;
(r)    an ERISA Event or Termination Event shall have occurred that when taken
together with all other ERISA Events and Termination Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect, or any Lien
arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
(s)    [Reserved];
(t)    [Reserved];
(u)    [Reserved];
(v)    except as otherwise permitted hereunder, the determination by the
Borrower Consolidated Group, whether by vote of its board of directors or
otherwise to: terminate the operation of their business in the ordinary course,
to liquidate all or substantially all of the Borrower Consolidated Group’s’
assets or store locations, or to employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Borrower Consolidated Group’s’ store
locations; or
(w)    the termination or attempted termination of any Effective Date Guaranty
or any Facility Guaranty except as expressly permitted hereunder or under any
other Loan Document.
then, and in every such event (other than an event with respect to each
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary
described in clause (j) or (k) of this Section), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Lead Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and no
Lender shall thereafter be obligated to make any Loans, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers





--------------------------------------------------------------------------------

Exhibit 10.1




accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and (iii) require the Borrowers to furnish cash
collateral in an amount equal to 102% of the Letter of Credit Outstandings, and
in case of any event with respect to any Borrower described in clause (j) or (k)
of this Section, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.
7.2    When Continuing. For all purposes under this Agreement, each Default and
Event of Default that has occurred shall be deemed to be continuing at all times
thereafter unless it either (a) is cured or corrected to the reasonable written
satisfaction of the Lenders in accordance with Section 9.3, or (b) is waived in
writing by the Lenders in accordance with Section 9.3.
7.3    Remedies on Default. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the maturity of the
Loans shall have been accelerated pursuant hereto, the Agent may, and at the
direction of the Required Lenders, shall, proceed to protect and enforce its
rights and remedies under this Agreement, the Notes or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Agent or the Lenders. No remedy herein is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.
7.4    Application of Proceeds. (a)After the exercise of remedies provided for
in Section 7.3 or upon the acceleration of the time for payment of the
Obligations following an Event of Default (or after the Loans have automatically
become immediately due and payable and the Letter of Credit Outstandings have
automatically been required to be Cash Collateralized as set forth in Section
7.1), any amounts received from any Domestic Credit Party, from the liquidation
of any Collateral of any Domestic Credit Party, or on account of the Obligations
(other than the Canadian Liabilities and the UK Liabilities), shall be applied
by the Agent against the Obligations in the following order:
First, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities, the Canadian Liabilities and the UK Liabilities)
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Agent and amounts payable under
Section 9.4) payable to the Agent, in its capacity as such;
Second, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities, the Canadian Liabilities and the UK Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) then currently payable to the Domestic Lenders and the
Issuing Bank (on account of Domestic Letters of Credit) (including fees, charges
and disbursements of counsel to the respective Domestic Lenders and the Issuing
Bank on account of Domestic Letters of Credit), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the Domestic Lenders, to
payment to the Domestic Lenders of that portion of the Obligations constituting
principal and accrued and unpaid





--------------------------------------------------------------------------------

Exhibit 10.1




interest on any Permitted Overadvances, ratably among the Domestic Lenders in
proportion to the amounts described in this clause Third payable to them;
Fourth, to the extent that Swingline Loans made to the Domestic Borrowers have
not been refinanced by a Domestic Loan, payment to the Swingline Lender of that
portion of the Obligations constituting accrued and unpaid interest on the
Swingline Loans made to the Domestic Borrowers;
Fifth, to the extent that Swingline Loans made to the Domestic Borrowers have
not been refinanced by a Domestic Loan, payment to the Swingline Lender of that
portion of the Obligations constituting unpaid principal on the Swingline Loans
made to the Domestic Borrowers;
Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Domestic Loans and other Obligations (other than the
Canadian Liabilities and the UK Liabilities), and fees (including Letter of
Credit Fees, other than any fees due on account of any Canadian Letter of Credit
or UK Letter of Credit), ratably among the Domestic Lenders and the Issuing Bank
in proportion to the respective amounts described in this clause Sixth payable
to them;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Domestic Loans, ratably among the Domestic Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Seventh held by them;
Eighth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
the aggregate undrawn amount of Domestic Letters of Credit;
Ninth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the UK Lenders as cash collateral for payment of that
portion of the Canadian Liabilities and UK Liabilities (excluding the Other
Canadian Liabilities and the Other UK Liabilities) constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Section 9.4)
payable to the Agent, in its capacity as such;
Tenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
(excluding the Other Canadian Liabilities and the Other UK Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) payable to the Canadian Lenders, the UK Lenders and the
Issuing Bank (on account of Canadian Letters of Credit and UK Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Canadian
Lenders, the UK Lenders and the Issuing Bank on account of Canadian Letters of
Credit and UK Letters of Credit) and amounts payable under Section 9.4), ratably
among them in proportion to the amounts described in this clause Tenth payable
to them;
Eleventh, to the extent not previously reimbursed by the Canadian Lenders and
the UK Lenders, to the Agent to be held by the Agent, for the ratable benefit of
the Canadian Lenders and the UK Lenders as cash collateral to payment to the
Canadian Lenders and UK Lenders of that portion of the Canadian Liabilities and
UK Liabilities constituting principal and accrued and unpaid interest on any
Permitted Overadvances, ratably among the Canadian Lenders and UK Lenders in
proportion to the amounts described in this clause Eleventh payable to them;
Twelfth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion





--------------------------------------------------------------------------------

Exhibit 10.1




of the Obligations constituting accrued and unpaid interest on the Canadian
Swingline Loans made to the Canadian Borrower;
Thirteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting unpaid
principal on the Canadian Swingline Loans made to the Canadian Borrower;
Fourteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting accrued and unpaid interest on the UK Swingline Loans
made to the UK Borrower;
Fifteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting unpaid principal on the UK Swingline Loans made to the
UK Borrower;
Sixteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
constituting accrued and unpaid interest on the Canadian Loans, UK Loans and
other Canadian Liabilities and UK Liabilities, and fees (including Letter of
Credit Fees not paid pursuant to clause Sixth above), ratably among the Canadian
Lenders, the UK Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Sixteenth payable to them;
Seventeenth, to the Agent to be held by the Agent, for the ratable benefit of
the Canadian Lenders, the UK Lenders and the Issuing Bank as cash collateral to
payment of that portion of the Canadian Liabilities and UK Liabilities
constituting unpaid principal of the Canadian Loans and UK Loans, ratably among
the Canadian Lenders, UK Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Seventeenth held by them;
Eighteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders, the UK Lenders and the Issuing Bank, to Cash Collateralize the
aggregate undrawn amount of Canadian Letters of Credit and UK Letters of Credit;
Nineteenth, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations for which
a claim has been made, but excluding any Other Domestic Liabilities, Other
Canadian Liabilities and Other UK Liabilities), ratably among the Lenders in
proportion to the respective amounts described in this clause Nineteenth held by
them;
Twentieth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Lenders in proportion to the respective amounts described in this
clause Twentieth held by them;
Twenty-first, to payment of all other Obligations arising from Bank Products,
ratably among the Lenders in proportion to the respective amounts described in
this clause Twenty-first held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Domestic Credit Parties or as otherwise required by
Applicable Law.





--------------------------------------------------------------------------------

Exhibit 10.1




Amounts used to Cash Collateralize the aggregate undrawn amount of Domestic
Letters of Credit pursuant to clause Eighth above shall be applied to satisfy
drawings under such Domestic Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Domestic Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
(a)    After the exercise of remedies provided for in Section 7.3 or upon the
acceleration of the time for payment of the Obligations following an Event of
Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any Canadian Credit Party, from the liquidation of any Collateral of any
Canadian Credit Party, or on account of the Canadian Liabilities, shall be
applied by the Agent against the Canadian Liabilities and the UK Liabilities in
the following order:
First, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Section 9.4 payable to the Agent, in its capacity as
such);
Second, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the Issuing Bank (on account of Canadian Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Canadian
Lenders and the Issuing Bank on account of Canadian Letters of Credit) and
amounts payable under Section 9.4), ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the Canadian Lenders, to the
Agent to be applied to that portion of the Canadian Liabilities constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Canadian Lenders in proportion to the amounts described in this clause
Third payable to them;
Fourth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting accrued and
unpaid interest on the Canadian Swingline Loans made to the Canadian Borrower;
Fifth, to the extent that Canadian Swingline Loans made to the Canadian Borrower
have not been refinanced by a Canadian Loan, payment to the Canadian Swingline
Lender of that portion of the Obligations constituting unpaid principal on the
Canadian Swingline Loans made to the Canadian Borrower;
Sixth, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans and other Canadian
Liabilities, and fees (including Letter of Credit Fees due on account of
Canadian Letters of Credit), ratably among the Canadian Lenders and the Issuing
Bank in proportion to the respective amounts described in this clause Sixth
payable to them;
Seventh, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans, ratably among the Canadian Lenders and
the Issuing Bank in proportion to the respective amounts described in this
clause Seventh held by them;





--------------------------------------------------------------------------------

Exhibit 10.1




Eighth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
the aggregate undrawn amount of Canadian Letters of Credit;
Ninth, to payment of all other Canadian Liabilities (including without
limitation the cash collateralization of unliquidated indemnification
obligations, but excluding any Other Canadian Liabilities), ratably among the
Canadian Lenders in proportion to the respective amounts described in this
clause Ninth held by them;
Tenth, to the Agent to be held by the Agent, for the ratable benefit of the UK
Lenders as cash collateral for payment of that portion of the UK Liabilities
(excluding the Other UK Liabilities) constituting fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel to the
Agent and amounts payable under Section 9.4) payable to the Agent, in its
capacity as such;
Eleventh, to the Agent to be held by the Agent, for the ratable benefit of the
UK Lenders and the Issuing Bank as cash collateral to payment of that portion of
the UK Liabilities (excluding the Other UK Liabilities) constituting
indemnities, expenses, and other amounts (other than principal, interest and
fees) payable to the UK Lenders and the Issuing Bank (on account of UK Letters
of Credit) (including fees, charges and disbursements of counsel to the
respective UK Lenders and the Issuing Bank on account of UK Letters of Credit)
and amounts payable under Section 9.4), ratably among them in proportion to the
amounts described in this clause Eleventh payable to them;
Twelfth, to the extent not previously reimbursed by the UK Lenders, to the Agent
to be held by the Agent, for the ratable benefit of the UK Lenders as cash
collateral to payment to the UK Lenders of that portion of the UK Liabilities
constituting principal and accrued and unpaid interest on any Permitted
Overadvances, ratably among the UK Lenders in proportion to the amounts
described in this clause Twelfth payable to them;
Thirteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting accrued and unpaid interest on the UK Swingline Loans
made to the UK Borrower;
Fourteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Swingline Lender as cash collateral to payment of that portion of the UK
Liabilities constituting unpaid principal on the UK Swingline Loans made to the
UK Borrower;
Fifteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Lenders and the Issuing Bank as cash collateral to payment of that portion of
the UK Liabilities constituting accrued and unpaid interest on the UK Loans and
other UK Liabilities, and fees (including Letter of Credit Fees), ratably among
the UK Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Fifteenth payable to them;
Sixteenth, to the Agent to be held by the Agent, for the ratable benefit of the
UK Lenders and the Issuing Bank as cash collateral to payment of that portion of
the UK Liabilities constituting unpaid principal of the UK Loans, ratably among
the UK Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Sixteenth held by them;
Seventeenth, to the Agent to be held by the Agent, for the ratable benefit of
the UK Lenders and the Issuing Bank, to Cash Collateralize the aggregate undrawn
amount of UK Letters of Credit;





--------------------------------------------------------------------------------

Exhibit 10.1




Eighteenth, to payment of all other UK Liabilities (including without limitation
the cash collateralization of unliquidated indemnification obligations for which
a claim has been made, but excluding any Other UK Liabilities), ratably among
the UK Lenders in proportion to the respective amounts described in this clause
Eighteenth held by them;
Nineteenth, to payment of that portion of the Canadian Liabilities and UK
Liabilities arising from Cash Management Services to the extent secured under
the Security Documents, ratably among the Canadian Lenders and UK Lenders in
proportion to the respective amounts described in this clause Nineteenth held by
them;
Twentieth, to payment of all other Canadian Liabilities and UK Liabilities
arising from Bank Products to the extent secured under the Security Documents,
ratably among the Canadian Lenders and UK Lenders in proportion to the
respective amounts described in this clause Twentieth held by them; and
Last, the balance, if any, after all of the Canadian Liabilities and UK
Liabilities have been indefeasibly paid in full, to the Canadian Credit Parties
or as otherwise required by Applicable Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Canadian
Letters of Credit pursuant to clause Eighth above shall be applied to satisfy
drawings under such Canadian Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Canadian Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Canadian Liabilities and UK Liabilities, if any, in the order set
forth above.
(b)    After the exercise of remedies provided for in Section 7.3 or upon the
acceleration of the time for payment of the Obligations following an Event of
Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any UK Credit Party or on account of the UK Liabilities, shall be applied
by the Agent against the UK Liabilities and the Canadian Liabilities in the
following order:
First, to payment of that portion of the UK Liabilities (excluding the Other UK
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent and amounts
payable under Section 9.4 payable to the Agent, in its capacity as such);
Second, to payment of that portion of the UK Liabilities (excluding the Other UK
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the UK Lenders and the Issuing Bank (on
account of UK Letters of Credit) (including fees, charges and disbursements of
counsel to the respective UK Lenders and the Issuing Bank on account of UK
Letters of Credit) and amounts payable under Section 9.4), ratably among them in
proportion to the amounts described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the UK Lenders, to the Agent
to be applied to that portion of the UK Liabilities constituting principal and
accrued and unpaid interest on any Permitted Overadvances, ratably among the UK
Lenders in proportion to the amounts described in this clause Third payable to
them;





--------------------------------------------------------------------------------

Exhibit 10.1




Fourth, to the Agent to be applied by the Agent to pay that portion of the UK
Liabilities constituting accrued and unpaid interest on the UK Swingline Loans
made to the UK Borrower;
Fifth, to the Agent to be applied to pay that portion of the UK Liabilities
constituting unpaid principal on the UK Swingline Loans made to the UK Borrower;
Sixth, to payment of that portion of the UK Liabilities constituting accrued and
unpaid interest on the UK Loans and other UK Liabilities, and fees (including
Letter of Credit Fees due on account of UK Letters of Credit), ratably among the
UK Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Sixth payable to them;
Seventh, to payment of that portion of the UK Liabilities constituting unpaid
principal of the UK Loans, ratably among the UK Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Seventh held by
them;
Eighth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
the aggregate undrawn amount of UK Letters of Credit;
Ninth, to payment of all other UK Liabilities (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other UK Liabilities), ratably among the UK Lenders in proportion
to the respective amounts described in this clause Ninth held by them;
Tenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders as cash collateral for payment of that portion of the Canadian
Liabilities (excluding the Other Canadian Liabilities) constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Section 9.4)
payable to the Agent, in its capacity as such;
Eleventh, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the Issuing Bank as cash collateral to payment of that
portion of the Canadian Liabilities (excluding the Other Canadian Liabilities)
constituting indemnities, expenses, and other amounts (other than principal,
interest and fees) payable to the Canadian Lenders and the Issuing Bank (on
account of Canadian Letters of Credit) (including fees, charges and
disbursements of counsel to the respective Canadian Lenders and the Issuing Bank
on account of Canadian Letters of Credit) and amounts payable under Section
9.4), ratably among them in proportion to the amounts described in this clause
Eleventh payable to them;
Twelfth, to the extent not previously reimbursed by the Canadian Lenders, to the
Agent to be held by the Agent, for the ratable benefit of the Canadian Lenders
as cash collateral to payment to the Canadian Lenders of that portion of the
Canadian Liabilities constituting principal and accrued and unpaid interest on
any Permitted Overadvances, ratably among the Canadian Lenders in proportion to
the amounts described in this clause Twelfth payable to them;
Thirteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting accrued and
unpaid interest on the Canadian Swingline Loans made to the Canadian Borrower;





--------------------------------------------------------------------------------

Exhibit 10.1




Fourteenth, to the extent that Canadian Swingline Loans made to the Canadian
Borrower have not been refinanced by a Canadian Loan, payment to the Canadian
Swingline Lender of that portion of the Obligations constituting unpaid
principal on the Canadian Swingline Loans made to the Canadian Borrower;
Fifteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the Issuing Bank as cash collateral to payment of that
portion of the Canadian Liabilities constituting accrued and unpaid interest on
the Canadian Loans and other Canadian Liabilities, and fees (including Letter of
Credit Fees), ratably among the Canadian Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Fifteenth payable
to them;
Sixteenth, to the Agent to be held by the Agent, for the ratable benefit of the
Canadian Lenders and the Issuing Bank as cash collateral to payment of that
portion of the Canadian Liabilities constituting unpaid principal of the
Canadian Loans, ratably among the Canadian Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Sixteenth held by
them;
Seventeenth, to the Agent to be held by the Agent, for the ratable benefit of
the Canadian Lenders and the Issuing Bank, to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit;
Eighteenth, to payment of all other Canadian Liabilities (including without
limitation the cash collateralization of unliquidated indemnification
obligations for which a claim has been made, but excluding any Other Canadian
Liabilities), ratably among the Canadian Lenders in proportion to the respective
amounts described in this clause Eighteenth held by them;
Nineteenth, to payment of that portion of the UK Liabilities and Canadian
Liabilities arising from Cash Management Services to the extent secured under
the Security Documents, ratably among the UK Lenders and Canadian Lenders in
proportion to the respective amounts described in this clause Nineteenth held by
them;
Twentieth, to payment of all other UK Liabilities and Canadian Liabilities
arising from Bank Products to the extent secured under the Security Documents,
ratably among the UK Lenders and Canadian Lenders in proportion to the
respective amounts described in this clause Twentieth held by them; and
Last, the balance, if any, after all of the UK Liabilities and Canadian
Liabilities have been indefeasibly paid in full, to the UK Credit Parties or as
otherwise required by Applicable Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of UK Letters of
Credit pursuant to clause Eighth above shall be applied to satisfy drawings
under such UK Letters of Credit as they occur. If any amount remains on deposit
as cash collateral after all UK Letters of Credit have either been fully drawn
or expired, such remaining amount shall be applied to the other UK Liabilities
and Canadian Liabilities, if any, in the order set forth above.


8.    THE AGENT.
8.1    The Agent. (a) Each Lender and the Issuing Bank hereby irrevocably
designate Bank of America as Agent under this Agreement and the other Loan
Documents. The general administration of the Loan Documents shall be by the
Agent. The Lenders and the Issuing Bank each hereby irrevocably authorize the
Agent (i) to enter into the Loan Documents (including the Security Documents) to
which it





--------------------------------------------------------------------------------

Exhibit 10.1




is a party and to perform its duties and obligations thereunder, together with
all powers reasonably incidental thereto and (ii) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents and the Notes as
are delegated by the terms hereof or thereof, as appropriate, together with all
powers reasonably incidental thereto. The Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender or the
Issuing Bank and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Agent.
(a)    Each Lender and the Issuing Bank hereby irrevocably agree and consent to
all of the provisions of the Security Documents. All Collateral shall be held or
administered by the Agent (or its duly-appointed agent) for its benefit and for
the ratable benefit of the other Secured Parties. Any proceeds received by the
Agent from the foreclosure, sale, lease or other disposition of any of the
Collateral and any other proceeds received pursuant to the terms of the Security
Documents or the other Loan Documents shall be applied as provided in Sections
2.18, 2.22, or 7.4, as applicable. The Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Agent.
(b)    Without limiting the generality of the foregoing Section 8.1(a) and (b),
for the purposes of creating a solidarité active in accordance with article 1541
of the Civil Code of Quebec between each Secured Party that is owed any Canadian
Liabilities or UK Liabilities, taken individually, on the one hand, and the
Agent, on the other hand, each Canadian Credit Party, each UK Credit Party and
each such Secured Party acknowledge and agree with the Agent that such Secured
Party and the Agent are hereby conferred the legal status of solidary creditors
of the Canadian Credit Parties and the UK Credit Parties in respect of all
Canadian Liabilities and UK Liabilities, present and future, owed by any
Canadian Credit Party or any UK Credit Party to each such Secured Party and the
Agent (collectively, for the purposes of this paragraph, the “solidary claim”).
Accordingly, but subject (for the avoidance of doubt) to article 1542 of the
Civil Code of Quebec, the Canadian Credit Parties are irrevocably bound towards
the Agent and each such Secured Party in respect of the entire solidary claim of
the Agent and such Secured Party. As a result of the foregoing, the Canadian
Credit Parties and the UK Credit Parties confirm and agree that subject to
Section 8.1(a) and (b), above, the rights of the Agent and each of the Secured
Parties who are owed Canadian Liabilities or UK Liabilities from time to time a
party to this Agreement or any of the other Loan Documents by way of assignment
or otherwise are solidary and, as regards the Canadian Liabilities or UK
Liabilities owing from time to time to each such Secured Party, each of the
Agent and such Secured Party is entitled, when permitted pursuant to Section
8.1, to: (i) demand payment of all outstanding amounts from time to time in
respect of the Canadian Liabilities or UK Liabilities; (ii) exact the whole
performance of such Canadian Liabilities or UK Liabilities from the Canadian
Credit Parties or the UK Credit Parties; (iii) benefit from the Agent’s Liens in
the Collateral in respect of such Canadian Liabilities and UK Liabilities; (iv)
give a full acquittance of such Canadian Liabilities and UK Liabilities (each
Secured Party that is owed Canadian Liabilities or UK Liabilities hereby
agreeing to be bound by any such acquittance); and (v) exercise all rights and
recourses under the Loan Documents with respect to those Canadian Liabilities
and UK Liabilities. The Canadian Liabilities and UK Liabilities of the Canadian
Credit Parties and/or the UK Credit Parties will be secured by the Agent’s Liens
in the Collateral and the Agent and the Secured Parties who are owed Canadian
Liabilities and/or UK Liabilities will have a solidary interest therein. Without
limiting the foregoing or the powers of the Agent, for the purposes of holding
any hypothec granted to the Attorney (as defined below) pursuant to the laws of
the Province of Québec to secure the prompt payment and performance of any and
all Obligations by any





--------------------------------------------------------------------------------

Exhibit 10.1




Credit Party, each of the Secured Parties hereby irrevocably appoints and
authorizes the Agent and, to the extent necessary, ratifies the appointment and
authorization of the Agent, to act as the hypothecary representative of the
creditors as contemplated under Article 2692 of the Civil Code of Quebec (in
such capacity, the “Attorney”), and to enter into, to take and to hold on their
behalf, and for their benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any related deed of hypothec.
The Attorney shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney pursuant to any such deed
of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties and Credit Parties. Any person who
becomes a Secured Party shall, by its execution of an Assignment and Acceptance,
be deemed to have consented to and confirmed the Attorney as the person acting
as hypothecary representative holding the aforesaid hypothecs as aforesaid and
to have ratified, as of the date it becomes a Secured Party, all actions taken
by the Attorney in such capacity. The substitution of the Agent pursuant to the
provisions of this Section 8 also constitute the substitution of the Attorney.
8.2    Sharing of Excess Payments. Each of the Lenders, the Agent and the
Issuing Bank agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrowers, including, but not
limited to, a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim and
received by such Lender, the Agent or the Issuing Bank under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of the Obligations owed it (an “excess payment”) as a result of which
such Lender, the Agent or the Issuing Bank has received payment of any Loans or
other Obligations outstanding to it in excess of the amount that it would have
received if all payments at any time applied to the Loans and other Obligations
had been applied in the order of priority set forth in Section 7.4, then such
Lender, the Agent or the Issuing Bank shall promptly purchase at par (and shall
be deemed to have thereupon purchased) from the other Lenders, the Agent and the
Issuing Bank, as applicable, a participation in the Loans and Obligations
outstanding to such other Persons, in an amount determined by the Agent in good
faith as the amount necessary to ensure that the economic benefit of such excess
payment is reallocated in such manner as to cause such excess payment and all
other payments at any time applied to the Loans and other Obligations to be
effectively applied in the order of priority set forth in Section 7.4 pro rata
in proportion to the respective Commitment Percentages; provided, that if any
such excess payment is thereafter recovered or otherwise set aside such purchase
of participations shall be correspondingly rescinded (without interest) and,
provided further, that, without limiting the provisions of Section 8.15, to the
extent that any excess payment arises solely from the proceeds of the assets of
the Canadian Credit Parties, such excess shall be reallocated solely amongst the
Canadian Lenders. The Borrowers expressly consent to the foregoing arrangements
and agree that any Lender, the Agent or the Issuing Bank holding (or deemed to
be holding) a participation in any Loan or other Obligation may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Borrower to such Lender, the Agent or the Issuing Bank as
fully as if such Lender, the Agent or the Issuing Bank held a Note and was the
original obligee thereon, in the amount of such participation.
8.3    Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Applicable Lenders, action shall be taken by the Agent for and on behalf or
for the benefit of all Lenders upon the direction of the Applicable Lenders, and
any such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.3.





--------------------------------------------------------------------------------

Exhibit 10.1




Upon the occurrence of an Event of Default, the Agent shall take such action
with respect thereto as may be reasonably directed by the Applicable Lenders;
provided that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action as they shall
deem advisable in the best interests of the Lenders. In no event shall the Agent
be required to comply with any such directions to the extent that the Agent
believe that the Agent’s compliance with such directions would be unlawful.
8.4    Liability of Agent.
(a)    The Agent, when acting on behalf of the Lenders and the Issuing Bank, may
execute any of its respective duties under this Agreement by or through any of
its respective officers, agents and employees, and none of the Agent nor its
directors, officers, agents or employees shall be liable to the Lenders or the
Issuing Bank or any of them for any action taken or omitted to be taken in good
faith, or be responsible to the Lenders or the Issuing Bank or to any of them
for the consequences of any oversight or error of judgment, or for any loss,
except to the extent of any liability imposed by law by reason of the Agent’s
own gross negligence or willful misconduct. The Agent and their respective
directors, officers, agents and employees shall in no event be liable to the
Lenders or the Issuing Bank or to any of them for any action taken or omitted to
be taken by them pursuant to instructions received by them from the Applicable
Lenders or in reliance upon the advice of counsel selected by it. Without
limiting the foregoing, none of the Agent, nor any of its directors, officers,
employees, or agents (A) shall be responsible to any Lender or the Issuing Bank
for the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any recital, statement, warranty or representation in,
this Agreement, any Loan Document or any related agreement, document or order,
or (B) shall be required to ascertain or to make any inquiry concerning the
performance or observance by any Borrower of any of the terms, conditions,
covenants, or agreements of this Agreement or any of the Loan Documents, or (C)
shall be responsible to any Lender or the Issuing Bank for the state or
condition of any properties of the Borrowers or any other obligor hereunder
constituting Collateral for the Obligations of the Borrowers hereunder, or any
information contained in the books or records of the Borrowers; or (D) shall be
responsible to any Lender or the Issuing Bank for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (E) shall be responsible to any Lender or the Issuing
Bank for the validity, priority or perfection of any lien securing or purporting
to secure the Obligations or the value or sufficiency of any of the Collateral.
(b)    The Agent may execute any of their duties under this Agreement or any
other Loan Document by or through their agents or attorneys-in-fact, and shall
be entitled to the advice of counsel concerning all matters pertaining to their
rights and duties hereunder or under the Loan Documents. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by them with reasonable care.
(c)    None of the Agent nor any of its directors, officers, employees, or
agents shall have any responsibility to the Borrowers on account of the failure
or delay in performance or breach by any Lender (other than by the Agent in its
capacity as a Lender) or the Issuing Bank of any of their respective obligations
under this Agreement or the Notes or any of the Loan Documents or in connection
herewith or therewith.
(d)    The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice





--------------------------------------------------------------------------------

Exhibit 10.1




and statements of legal counsel (including, without, limitation, counsel to the
Borrowers), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless they shall first receive such
advice or concurrence of the Applicable Lenders as they deem appropriate or they
shall first be indemnified to their satisfaction by the Lenders against any and
all liability and expense which may be incurred by them by reason of the taking
or failing to take any such action.
8.5    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agent has
actual knowledge of the same or has received notice from a Lender or the Lead
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Agent obtains such actual knowledge or receive such a notice, the Agent
shall give prompt notice thereof to each of the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders. Unless and until the Agent shall
have received such direction, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Lenders.
8.6    Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
on the financial statements prepared by the Borrowers and such other documents
and information as it has deemed appropriate, made its own credit analysis and
investigation into the business, assets, operations, property, and financial and
other condition of the Borrowers and has made its own decision to enter into
this Agreement and the other Loan Documents. Each Lender also acknowledges that
it will, independently and without reliance upon the Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.
8.7    Reimbursement and Indemnification. Each Lender agrees (i) to reimburse
(x) the Agent for such Lender’s Commitment Percentage of any expenses and fees
incurred by the Agent for the benefit of the Lenders or the Issuing Bank under
this Agreement, the Notes and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders or the Issuing Bank, and any other
expense incurred in connection with the operations or enforcement thereof not
reimbursed by the Borrowers and (y) the Agent for such Lender’s Commitment
Percentage of any expenses of the Agent incurred for the benefit of the Lenders
or the Issuing Bank that the Borrowers have agreed to reimburse pursuant to
Section 9.4 and have failed to so reimburse and (ii) to indemnify and hold
harmless the Agent and any of its directors, officers, employees, or agents, on
demand, in the amount of such Lender’s Commitment Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
of them in any way relating to or arising out of this Agreement, the Notes or
any of the Loan Documents or any action taken or omitted by it or any of them
under this Agreement, the Notes or any of the Loan Documents to the extent not
reimbursed by the Borrowers (except such as shall result from their respective
gross negligence or willful misconduct). The provisions of this Section 8.7
shall survive the repayment of the Obligations and the termination of the
Commitments.
8.8    Rights of Agent. It is understood and agreed that Bank of America shall
have the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may





--------------------------------------------------------------------------------

Exhibit 10.1




exercise such rights and powers, as well as its rights and powers under other
agreements and instruments to which it is or may be party, and engage in other
transactions with the Borrowers, as though it were not the Agent of the Lenders
under this Agreement. Without limiting the foregoing, the Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of commercial or investment banking, trust, advisory or other business with
the Borrowers and their Subsidiaries and Affiliates as if it were not the Agent
hereunder.
8.9    Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Loans for all purposes,
unless and until, and except to the extent, an Assignment and Acceptance shall
have become effective as set forth in Section 9.6(b).
8.10    Successor Agent. The Agent may resign at any time by giving fifteen (15)
Business Days’ written notice thereof to the Lenders, the Issuing Bank and the
Lead Borrower. Upon any such resignation of the Agent, the Required Lenders
shall have the right to appoint a successor Agent, which so long as there is no
Default or Event of Default then in existence shall be reasonably satisfactory
to the Lead Borrower (whose consent shall not be unreasonably withheld or
delayed). If no successor Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation, the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a commercial bank (or affiliate thereof) organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of a least $500,000,000 which, so long as there is no
Default or Event of Default, shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed). Upon the
acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation hereunder as the Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under this Agreement.
8.11    Reports and Financial Statements. Promptly after receipt thereof from
the Borrowers, the Agent shall remit to each Lender copies of all financial
statements required to be delivered by the Borrowers hereunder (or by making
such financial statements available to the Lenders electronically), all
Borrowing Base Certificates and all commercial finance examinations and
appraisals of the Collateral received by the Agent.
8.12    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or any other judicial
proceeding relative to any Credit Party, the Agent (irrespective of whether the
principal of any Loan or Letter of Credit Outstandings shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Credit Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Outstandings
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank, the Agent and the other Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Bank, the Agent, such Secured Parties and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Agent and such Secured Parties) allowed in such judicial proceeding;
and





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Bank and each other Secured Party to make such payments
to the Agent and, if the Agent shall consent to the making of such payments
directly to the Lenders, the Issuing Bank, and the other Secured Parties, to pay
to the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under this Agreement.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender, the Issuing Bank or any
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, the Issuing
Bank or any other Secured Party or to authorize the Agent to vote in respect of
the claim of any Lender, the Issuing Bank or any other Secured Party in any such
proceeding.
8.13    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
9.3.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 7 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.10 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Bank, the Swingline Lender, the
Canadian Swingline Lender or the UK Swingline Lender hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Lead Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Lead Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank, the Swingline Lender, the Canadian Swingline Lender or the UK
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank, the Swingline Lender, the
Canadian Swingline Lender or the UK Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts





--------------------------------------------------------------------------------

Exhibit 10.1




owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letters of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit,
Swingline Loans, the Canadian Swingline Loans and UK Swingline Loans are held by
the applicable Lenders pro rata in accordance with the applicable Commitments
hereunder without giving effect to Section 8.13(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 8.13(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.12 for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit which it has Cash Collateralized.


(C)    With respect to any fee payable under Section 2.12 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit, Swingline Loans,
Canadian Swingline Loans or UK Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank, Swingline Lender, Canadian Swingline Lender and UK Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s, Swingline Lender’s,
Canadian Swingline Lender’s or UK Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.


(iv)Reallocation of Commitment Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit,
Swingline Loans, Canadian Swingline Loans and UK Swingline Loans shall be
reallocated among the





--------------------------------------------------------------------------------

Exhibit 10.1




Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate outstanding amount of Credit
Extensions of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)Cash Collateral, Repayment of Swingline Loans, Canadian Swingline Loans and
UK Swingline Loans. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to them hereunder or under Applicable
Law, (x) first, prepay Swingline Loans, Canadian Swingline Loans or UK Swingline
Loans, as applicable, in an amount equal to the Swingline Lender’s, Canadian
Swingline Lender’s or UK Swingline Lender’s, as applicable, Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure.
(b)    Defaulting Lender Cure. If the Lead Borrower (so long as no Event of
Default exists), the Agent, the Swingline Lender, the Canadian Swingline Lender,
the UK Swingline Lender and the Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit, Swingline Loans, Canadian
Swingline Loans and UK Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Commitment Percentages (without giving effect
to Section 8.13(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
8.14    Agency for Perfection.
Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC, the PPSA or any other Applicable Law of
the United States or any other jurisdiction can be perfected only by possession
or control. Should any Lender (other than the Agent) obtain possession or
control of any such Collateral, such Lender shall notify the Agent thereof, and,
promptly upon the Agent’s request therefor shall deliver such Collateral to the
Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions.





--------------------------------------------------------------------------------

Exhibit 10.1




8.15    Risk Participation.
(a)    Upon the earlier of Substantial Liquidation or the Determination Date, if
all Canadian Liabilities have not been repaid in full (other than the Other
Canadian Liabilities of the Canadian Borrower and its Subsidiaries), then the
other Lenders shall purchase (by way of a participation) from the Canadian
Lenders (on the date of Substantial Liquidation or the Determination Date, as
applicable) such portion of the Canadian Liabilities (other than Other Canadian
Liabilities relating to the Canadian Borrower and its Subsidiaries) so that each
Lender shall, after giving effect to any such purchases, hold its Liquidation
Percentage of all outstanding Canadian Liabilities and all other Obligations.
(b)    Upon the earlier of Substantial Liquidation or the Determination Date, if
all UK Liabilities have not been repaid in full (other than the Other UK
Liabilities), then the other Lenders shall purchase from the UK Lenders (on the
date of Substantial Liquidation or the Determination Date, as applicable) such
portion of the UK Liabilities (other than the Other UK Liabilities) so that each
Lender shall, after giving effect to any such purchases, hold its Liquidation
Percentage of all outstanding UK Liabilities and all other Obligations.
(c)    Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (excluding those Obligations relating
to the Canadian Liabilities, UK Liabilities or the Other Domestic Liabilities of
the Domestic Borrowers) have not been repaid in full, then the other Lenders
shall purchase from the Domestic Lenders (on the date of Substantial Liquidation
or the Determination Date, as applicable) such portion of such Obligations so
that each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Obligations of the Domestic Borrowers
and the Canadian Liabilities and UK Liabilities.
(d)    All purchases of Obligations under this Section 8.15 shall be at par, for
cash, with no premium, discount or reduction.
(e)    No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this Section 8.15, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.
(f)    Each Lender shall execute such instruments, documents and agreements and
do such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this Section 8.15 and the purchase of
Obligations or the Canadian Liabilities or UK Liabilities, as applicable, as
provided herein.
(g)    The obligations of each Lender under this Section 8.15 are irrevocable
and unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Credit Party may have at any time
against any of the Lenders.
No fees required to be paid on any assignment pursuant to Section 9.6(b) of this
Agreement shall be payable in connection with any assignment under this Section
8.15.
8.16    ERISA Representations.





--------------------------------------------------------------------------------

Exhibit 10.1




(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent, the Lead Arranger, and each other
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
the Lead Arranger, and each other Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:
(i) none of the Agent, the Lead Arranger, or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),





--------------------------------------------------------------------------------

Exhibit 10.1




(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)no fee or other compensation is being paid directly to the Agent, MLPFS, the
Lead Arranger, or any other Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)     The Agent, the Lead Arranger and each other Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
8.17    Co-Syndication Agents and Documentation Agent. Neither the
Co-Syndication Agents, Documentation Agent, nor the Arrangers in their capacity
as such, shall have any obligation, responsibility or required performance
hereunder and shall not become liable in any manner to any party hereto. No
party shall have any obligation or liability, or owe any performance, hereunder,
to the Co-Syndication Agents or Documentation Agent, each in their capacity as
such.
8.18    Appointment of Agent as Security Trustee for UK Security Agreements.





--------------------------------------------------------------------------------

Exhibit 10.1




For the purposes of any Liens or Collateral created under the UK Security
Agreements, the following additional provisions shall apply, in addition to the
provisions set out elsewhere in this Section 8 or otherwise hereunder.
(a)    In this Section 8.18, the following expressions have the following
meanings:
“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Credit Party or its assets.
“Charged Property” means the assets of the Credit Parties subject to a security
interest under the UK Security Agreements.
“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Agent (in its capacity as security trustee).
“UK Security Agreements” means each security document executed by any Credit
Party and governed by English law in favour of the Agent, and which, as of the
Effective Date, shall not include any security documents.
(b)    The Secured Parties appoint the Agent to hold the security interests
constituted by the UK Security Agreements on trust for the Secured Parties on
the terms of the Loan Documents and the Agent accepts that appointment.
(c)    The Agent, its subsidiaries and associated companies may each retain for
its own account and benefit any fee, remuneration and profits paid to it in
connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Credit Party.
(d)    Nothing in this Agreement constitutes the Agent as a trustee or fiduciary
of, nor shall the Agent have any duty or responsibility to, any Credit Party.
(e)    The Agent shall have no duties or obligations to any other Person except
for those which are expressly specified in the Loan Documents or mandatorily
required by Applicable Law.
(f)    The Agent may appoint one or more Delegates on such terms (which may
include the power to sub-delegate) and subject to such conditions as it thinks
fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the UK Security Agreements and shall not be obliged
to supervise any Delegate or be responsible to any person for any loss incurred
by reason of any act, omission, misconduct or default on the part of any
Delegate.
(g)    The Agent may (whether for the purpose of complying with any law or
regulation of any overseas jurisdiction, or for any other reason) appoint (and
subsequently remove) any person to act jointly with the Agent either as a
separate trustee or as a co-trustee on such terms and subject to such conditions
as the Agent thinks fit and with such of the duties, rights, powers and
discretions vested in the Agent by the UK Security Agreements as may be
conferred by the instrument of appointment of that person.
(h)    The Agent shall notify the Lenders of the appointment of each Appointee
(other than a Delegate).





--------------------------------------------------------------------------------

Exhibit 10.1




(i)    The Agent may pay reasonable remuneration to any Delegate or Appointee,
together with any costs and expenses (including legal fees) reasonably incurred
by the Delegate or Appointee in connection with its appointment. All such
remuneration, costs and expenses shall be treated, for the purposes of this
Agreement, as paid or incurred by the Agent.
(j)    Each Delegate and each Appointee shall have every benefit, right, power
and discretion and the benefit of every exculpation (together “Rights”) of the
Agent (in its capacity as security trustee) under the UK Security Agreements,
and each reference to the Agent (where the context requires that such reference
is to the Agent in its capacity as security trustee) in the provisions of the UK
Security Agreements which confer Rights shall be deemed to include a reference
to each Delegate and each Appointee.
(k)    Each Secured Party confirms its approval of the UK Security Agreements
and authorizes and instructs the Agent: (i) to execute and deliver the UK
Security Agreements; (ii) to exercise the rights, powers and discretions given
to the Agent (in its capacity as security trustee) under or in connection with
the UK Security Agreements together with any other incidental rights, powers and
discretions; and (iii) to give any authorizations and confirmations to be given
by the Agent (in its capacity as security trustee) on behalf of the Secured
Parties under the UK Security Agreements.
(l)    The Agent may accept without inquiry the title (if any) which any person
may have to the Charged Property.
(m)    Each other Secured Party confirms that it does not wish to be registered
as a joint proprietor of any security interest constituted by a UK Security
Agreement and accordingly authorizes: (a) the Agent to hold such security
interest in its sole name (or in the name of any Delegate) as trustee for the
Secured Parties; and (b) the Land Registry (or other relevant registry) to
register the Agent (or any Delegate or Appointee) as a sole proprietor of such
security interest.
(n)    Except to the extent that a UK Security Agreement otherwise requires, any
moneys which the Agent receives under or pursuant to a UK Security Agreement may
be: (a) invested in any investments which the Agent selects and which are
authorized by applicable law; or (b) placed on deposit at any bank or
institution (including the Agent) on terms that the Agent thinks fit, in each
case in the name or under the control of the Agent, and the Agent shall hold
those moneys, together with any accrued income (net of any applicable Tax) to
the order of the Lenders, and shall pay them to the Lenders on demand.
(o)    On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Agent shall (at the cost of the Credit Parties) execute any
release of the UK Security Agreements or other claim over that Charged Property
and issue any certificates of non-crystallisation of floating charges that may
be required or take any other action that the Agent considers desirable.
(p)    The Agent shall not be liable for:
(i)any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a UK Security
Agreement;
(ii)any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a UK Security Agreement;





--------------------------------------------------------------------------------

Exhibit 10.1




(iii)the exercise of, or the failure to exercise, any right, power or discretion
given to it by or in connection with any Loan Document or any other agreement,
arrangement or document entered into, or executed in anticipation of, under or
in connection with, any Loan Document; or
(iv)any shortfall which arises on enforcing a UK Security Agreement.
(q)    The Agent shall not be obligated to:
(i)obtain any authorization or environmental permit in respect of any of the
Charged Property or a UK Security Agreement;
(ii)hold in its own possession a UK Security Agreement, title deed or other
document relating to the Charged Property or a UK Security Agreement;
(iii)perfect, protect, register, make any filing or give any notice in respect
of a UK Security Agreement (or the order of ranking of a UK Security Agreement),
unless that failure arises directly from its own gross negligence or wilful
misconduct; or
(iv)require any further assurances in relation to a UK Security Agreement.
(r)    In respect of any UK Security Agreement, the Agent shall not be obligated
to: (i) insure, or require any other person to insure, the Charged Property; or
(ii) make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over such
Charged Property.
(s)    In respect of any UK Security Agreement, the Agent shall not have any
obligation or duty to any person for any loss suffered as a result of: (i) the
lack or inadequacy of any insurance; or (ii) the failure of the Agent to notify
the insurers of any material fact relating to the risk assumed by them, or of
any other information of any kind, unless Required Lenders have requested it to
do so in writing and the Agent has failed to do so within fourteen (14) days
after receipt of that request.
(t)    Every appointment of a successor Agent under a UK Security Agreement
shall be by deed.
(u)    Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of the
Agent in relation to the trusts constituted by this Agreement.
(v)    In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).
(w)    The perpetuity period under the rule against perpetuities if applicable
to this Agreement and any UK Security Agreement shall be 80 years from the date
of this Agreement.
9.    MISCELLANEOUS.





--------------------------------------------------------------------------------

Exhibit 10.1




9.1    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to any Borrower, to it at Genesco Inc. Genesco Park, Suite 488, 1415
Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731 Attention: Matthew N.
Johnson, Treasurer (Telecopy No. (615) 367-8179), with a copy to Bass, Berry &
Sims PLC, 315 Deaderick Street, Suite 2700, Nashville, TN 37238, Attention:
Cynthia N. Sellers (Telecopy No. (615) 742-0409);
(b)    if to the Agent, to Bank of America, N.A., 100 Federal Street, Boston,
Massachusetts 02110, Attention of Matthew Potter (Telecopy No. (617) 434-4313),
with a copy to Morgan, Lewis & Bockius LLP, One Federal Street, Boston,
Massachusetts 02110, Attention: Marjorie S. Crider, Esquire (Telecopy No. (617)
341-7701);
(c)    if to any other Lender, to it at its address (or telecopy number)
specified in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices and other communications to the Agent, the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender or
the Issuing Bank pursuant to Section 2 if such Lender or the Issuing Bank, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication. The Agent or the Lead Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Without limiting the foregoing, such notices and other communications shall be
deemed to have been delivered when the Lead Borrower provides notice to the
Agent by e-mail that such materials are posted on the website of the SEC at
www.sec.gov or on another website accessible to the Agent. The Borrowers agree
that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrowers
or any of their Subsidiaries or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby, available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system.
9.2    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender, the Issuing Bank
or any other Person for losses, claims, damages, liabilities or





--------------------------------------------------------------------------------

Exhibit 10.1




expenses of any kind (whether in tort, contract or otherwise) arising out of the
Credit Parties’ or the Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Credit Party, any Lender, the Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
9.3    Waivers; Amendments.
(a)    No failure or delay by the Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Borrowers that are parties thereto, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or L/C Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or L/C Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of the
Commitments or the Maturity Date, without the written consent of each Lender
affected thereby, (iv) change Sections 2.18, 2.21, 2.22, 7.4 or Section 5.4 of
the Security Agreement, without the written consent of each Lender, (v) change
any of the provisions of this Section 9.3 or the definition of the term
“Required Lenders”, “Required Supermajority Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (vi) release
any Borrower or any Guarantor from its obligations under any Loan Document, or
limit its liability in respect of such Loan Document, without the written
consent of each Lender, (vii) except for sales described in Section 6.5 or as
permitted in the Security Documents, release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, (viii) change the advance rates contained in the definitions of
“Canadian Borrowing Base”, or “Domestic Borrowing Base” if as a result thereof
the amounts available to be borrowed by the Borrowers would be increased,
without the written consent of each Lender, (ix) increase the Permitted
Overadvance, without the written consent of each Lender, (x) subordinate the
Obligations hereunder, or the Liens granted





--------------------------------------------------------------------------------

Exhibit 10.1




hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be without the prior written consent of each Lender, (xi) except
as provided in clause (viii) hereof, change the definitions of “Canadian
Borrowing Base”, “Domestic Borrowing Base”, or “Combined Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased, without the written consent of the
Required Supermajority Lenders provided that the foregoing shall not limit the
discretion of the Agent to change, establish or eliminate any Reserves, or (xii)
change Section 5.9(b) to reduce the number of appraisals and commercial finance
examinations permitted thereby, without the written consent of each Lender, and
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent or the Issuing Bank without the prior written
consent of the Agent or the Issuing Bank, as the case may be.
(c)    Notwithstanding anything to the contrary contained in this Section 9.3,
in the event that the Borrowers request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.3(b) and such amendment is approved
by the Required Lenders, but not by the requisite percentage of the Lenders, the
Borrowers and the Required Lenders shall be permitted to amend this Agreement
without the consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Borrowers (such Lender or Lenders,
collectively the “Minority Lenders”) to provide for (w) the termination of the
Commitment of each of the Minority Lenders, (x) the addition to this Agreement
of one or more other financial institutions, or an increase in the Commitment of
one or more of the Required Lenders, so that the aggregate Commitments after
giving effect to such amendment shall be in the same amount as the aggregate
Commitments immediately before giving effect to such amendment, (y) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (z) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.
(d)    Notwithstanding anything to the contrary contained in this Section 9.3,
in the event that the Lead Borrower and the UK Borrower request that this
Agreement or any other Loan Document be amended to add a UK Borrowing Base and
include the UK Borrowing Base in the Combined Borrowing Base, which would
require the approval of the UK Lenders pursuant to Section 2.30(c) and such
amendment is not approved by all of the UK Lenders, the Borrowers and the
consenting UK Lenders shall be permitted to amend this Agreement without the
consent of the UK Lender or UK Lenders which did not agree to the amendment
requested by the Borrowers or any Defaulting Lender (such UK Lender, UK Lenders,
Defaulting Lender or Defaulting Lenders, collectively the “UK Minority Lenders”)
to provide for (w) the termination of the UK Commitment of each of the UK
Minority Lenders, (x) an increase in the UK Commitment of one or more of the
other Lenders, so that the aggregate UK Commitments after giving effect to such
amendment shall be in the same amount as the aggregate UK Commitments
immediately before giving effect to such amendment, (y) if any UK Loans are
outstanding at the time of such amendment, the making of such additional UK
Loans by such increasing UK Lender or UK Lenders, as may be necessary to repay
in full the outstanding UK Loans (including principal, interest, and fees) of
the UK Minority Lenders immediately before giving effect to such amendment and
(z) such other modifications to this Agreement or the Loan Documents as may be
appropriate and incidental to the foregoing.
(e)    No notice to or demand on any Borrower shall entitle any Borrower to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be





--------------------------------------------------------------------------------

Exhibit 10.1




bound by any amendment, modification, waiver or consent authorized as provided
herein, whether or not a Note shall have been marked to indicate such amendment,
modification, waiver or consent and any consent by a Lender, or any holder of a
Note, shall bind any Person subsequently acquiring a Note, whether or not a Note
is so marked. No amendment to this Agreement shall be effective against the
Borrowers unless signed by the Borrowers.
(f)    Notwithstanding any provision herein to the contrary, this Agreement may
be amended to increase the Commitments in accordance with the terms of Section
2.1(c), (d) or (f) hereof with the written consent of the Agent, the Borrowers
and the applicable Lenders participating in such increase, without the consent
or signature of any other Lender hereunder.
(g)    Notwithstanding anything to the contrary in this Agreement, this
Agreement may be amended as set forth in Sections 2.29 and 2.30.
9.4    Expenses; Indemnity; Damage Waiver.
(a)    Except as otherwise limited herein, the Borrowers shall jointly and
severally pay (i) all reasonable out-of-pocket expenses incurred by the Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agent, outside consultants for each of them, appraisers, and for
commercial finance examinations, in connection with the arrangement of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel and any
outside consultants for the Agent, the Issuing Bank or any Lender, for
appraisers, commercial finance examinations, and environmental site assessments,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Lenders who are not the Agent or the Issuing Bank shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for such additional counsel as are required in connection with such conflict).
(b)    The Borrowers shall jointly and severally indemnify the Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any other Credit Party, or any





--------------------------------------------------------------------------------

Exhibit 10.1




Environmental Liability related in any way to Borrower or any other Credit
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether brought by any Credit Party
or any other Person, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Borrowers shall promptly pay the reasonable fees and expenses of
such counsel. This Section 9.4(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, liabilities and related
expenses arising from any non-Tax claim.
(c)    To the extent that any Borrower fails to pay any amount required to be
paid by it to the Agent or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agent or the Issuing Bank,
as the case may be, such Lender’s Commitment Percentage of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent or the Issuing Bank.
(d)    To the extent permitted by Applicable Law, no party hereto shall assert,
and each party hereby waives, any claim against any Borrower or Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated by the Loan Documents, any
Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
9.5    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Domestic Borrower hereby irrevocably designates and appoints the
Lead Borrower as that Domestic Borrower’s agent to obtain Loans and Letters of
Credit hereunder, the proceeds of which shall be available to each Domestic
Borrower for those uses as those set forth herein. As the disclosed principal
for its agent, each Domestic Borrower shall be obligated to the Agent and each
Lender on account of Loans so made and Letters of Credit so issued hereunder as
if made directly by the Lenders to that Domestic Borrower, notwithstanding the
manner by which such Loans and Letters of Credit are recorded on the books and
records of the Lead Borrower and of any Domestic Borrower.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes, guarantees, and agrees to discharge all Obligations of
all other Borrowers as if the Borrower so assuming and guarantying were each
other Borrower; provided that the Canadian Borrower and the UK Borrower shall be
liable only for the Canadian Liabilities and the UK Liabilities.
(c)    The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a “Domestic Borrower”) on whose behalf the Lead Borrower
has requested a Loan. The Lead Borrower shall cause the transfer of the proceeds
of each Loan to the (those) Domestic Borrower(s) on whose behalf such Loan was
obtained. Neither the Agent nor any Lender shall have any obligation to see to
the application of such proceeds.





--------------------------------------------------------------------------------

Exhibit 10.1




(d)    Each of the Borrowers shall remain jointly and severally liable to the
Agent and the Lenders for the payment and performance of all Obligations (which
payment and performance shall continue to be secured by all Collateral granted
by each of the Borrowers) notwithstanding any determination by the Agent to
cease making Loans or causing Letters of Credit to be issued to or for the
benefit of any Borrower; provided that the Canadian Borrower and the UK Borrower
shall be liable only for the Canadian Liabilities and the UK Liabilities and the
Collateral granted by the Canadian Borrower and, if applicable, the UK Borrower,
shall secure only the Canadian Liabilities and the UK Liabilities.
(e)    The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Domestic Borrowers, shall continue unless and until the Agent acts as
provided in subparagraph (c), above, or the Agent actually receives
(i)written notice of: (i) the termination of such authority, and (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by
the respective Presidents of each Domestic Borrower (other than the President of
the Lead Borrower being replaced) then eligible for borrowing under this
Agreement; and
(ii)written notice from such successive Lead Borrower (i) accepting such
appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Domestic Borrowers eligible for
borrowing under this Agreement; and (iii) acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.
9.6    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it), provided that (i)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund, each of the Lead Borrower (but only if no Event of Default
then exists), the Agent and the Issuing Bank must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Agent) shall not be less than $5,000,000 unless the Agent
otherwise consents, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations,
(iv) the parties to each assignment shall execute and





--------------------------------------------------------------------------------

Exhibit 10.1




deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500. The assignee, if it shall not be a Lender, shall
deliver to the Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.4). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
(c)    The Agent, acting for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at the Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrowers, the Agent, the Issuing Bank
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, the Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(e)    Any Lender may, without the consent of the Borrowers, the Agent, and the
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agent, the Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation in the Commitments, the Loans and the
Letters of Credit Outstandings shall provide that such Lender shall retain the
sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.3(b) that affects such Participant.
Subject to paragraph (f) of this Section and Section 2.28, the Borrowers agree
that each Participant shall be entitled to the benefits (and subject to the
obligations) of Sections 2.23, 2.25, and 2.26 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the





--------------------------------------------------------------------------------

Exhibit 10.1




benefits of Section 9.10 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.25(c) as though it were a Lender.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.23 or 2.26 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Lead Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.26 unless (i) the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Sections
2.26(e) and 2.26(k) as though it were a Lender required to comply with that
Section and (ii) such Participant is eligible for exemption from the withholding
tax referred to therein, following compliance with Section 2.26(e) and 2.26(k).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
9.7    Survival. All covenants, agreements, representations and warranties made
by the Borrowers in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.23, 2.26, and 9.4 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
9.8    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an





--------------------------------------------------------------------------------

Exhibit 10.1




original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Agent and the
Lenders and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
9.9    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.10    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers against
any of and all the obligations of the Borrowers now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured and regardless of the adequacy of the Collateral. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.
9.11    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    The Borrowers agree that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in any court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Agent may elect in its sole discretion and consent to the non-exclusive
jurisdiction of such courts. The Borrowers hereby waive any objection which they
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum. The Borrowers agree that any
action commenced by any Borrower asserting any claim or counterclaim arising
under or in connection with this Agreement or any other Loan Document shall be
brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Agent may elect in its
sole discretion and consent to the exclusive jurisdiction of such courts with
respect to any such action. Nothing in this agreement or in any other Loan
Document shall affect any right that any Secured Party may otherwise have to
bring any action or proceeding relating to this agreement or any other Loan
Document against any Credit Party or its properties in the courts of any
jurisdiction.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.





--------------------------------------------------------------------------------

Exhibit 10.1




9.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
9.13    Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
9.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan or
otherwise regulated under Applicable Law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with Applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
9.15    Additional Waivers.
(a)    The Obligations are joint and several obligations of each Borrower,
provided that the Canadian Credit Parties and the UK Credit Parties shall be
liable only for the Canadian Liabilities and the UK Liabilities. To the fullest
extent permitted by Applicable Law, the obligations of Borrowers hereunder shall
not be affected by (i) the failure of the Agent or any other Secured Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Borrower under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement, any
other Loan Document, or any other agreement, with respect to any other Borrower
of the Obligations under this Agreement, or (iii) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Agent or any other Secured Party.
(b)    To the fullest extent permitted by Applicable Law, the obligations of
each Borrower hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Borrower hereunder shall not be discharged or impaired or otherwise
affected by the





--------------------------------------------------------------------------------

Exhibit 10.1




failure of the Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Borrower or that would otherwise operate as a
discharge of any Borrower as a matter of law or equity (other than the payment
in full in cash of all the Obligations).
(c)    To the fullest extent permitted by Applicable Law, each Borrower waives
any defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, other than the
payment in full in cash of all the Obligations. The Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Borrower, or exercise
any other right or remedy available to them against any other Borrower, without
affecting or impairing in any way the liability of any Borrower hereunder except
to the extent that all the Obligations have been paid in full in cash. Pursuant
to Applicable Law, each Borrower waives any defense arising out of any such
election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Borrower against any other Borrower, as the case may be, or
any security.
(d)    Upon payment by any Borrower of any Obligations, all rights of such
Borrower against any other Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any other Borrower is hereby subordinated in
right of payment to the prior payment in full of the Obligations. Until the
Obligations are paid in full, none of the Borrowers will demand, sue for, or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Borrower on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Borrower, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
9.16    Confidentiality. Each of the Lenders agrees that it will use its best
efforts not to disclose without the prior consent of the Borrowers (other than
to its employees, auditors, counsel or other professional advisors, to
Affiliates or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, which party shall be informed of the confidential nature
thereof) any information with respect to any Borrower which is furnished
pursuant to this Agreement provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
provided that if the Lender is able to do so prior to complying with the summons
or subpoena, such Lender shall provide the Borrowers with prompt notice of such
requested disclosure so that the Borrowers may seek a protective order or other
appropriate remedy (nothing contained herein however shall result in such
Lender’s non-compliance with Applicable Law), (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) in connection
with





--------------------------------------------------------------------------------

Exhibit 10.1




the enforcement of remedies under this Agreement and the other Loan Documents,
and (f) to any prospective transferee in connection with any contemplated
transfer of any of the Loans or Notes or any interest therein by such Lender
provided that such prospective transferee agrees to be bound by the provisions
of this Section. The Borrowers hereby agree that the failure of a Lender to
comply with the provisions of this Section 9.16 shall not relieve the Borrowers
of any of their obligations to such Lender under this Agreement and the other
Loan Documents.
9.17    Release of Collateral and Guaranty Obligations.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Lead Borrower in connection with any
disposition of property permitted by the Loan Documents, the Agent shall
(without notice to or vote or consent of any Lender, or any Affiliate of any
Lender that may be a party to any Hedging Agreement) take such actions as shall
be required to release its security interest in any Collateral being disposed of
in such disposition, and to release any guarantee obligations of a Person being
disposed of in such disposition, to the extent necessary to permit consummation
of such disposition in accordance with this Agreement and the other Loan
Documents; provided that the Lead Borrower shall have delivered to the Agent, at
least five (5) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Collateral being disposed
of in such disposition and the terms of such disposition in reasonable detail,
together with a certification, in form and substance reasonably acceptable to
the Agent, by the Lead Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents, together with copies of such
supporting documentation as the Agent may reasonably request, and the Agent
otherwise has determined, in its Permitted Discretion, that such transaction is
in compliance with this Agreement and the other Loan Documents.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (excluding Obligations in respect of Hedging
Agreements but including any contingent or indemnity obligations that the Agent
reasonably believes are likely to arise or be asserted) have been indefeasibly
paid in full in cash, all Commitments have irrevocably terminated or expired and
no Letter of Credit shall be outstanding (or cash collateralized as provided
herein), upon request of the Lead Borrower, the Agent shall (without notice to
or vote or consent of any Lender, or any Affiliate of any Lender that is a party
to any Hedging Agreement) take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
provided for in any Loan Document. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as it
shall reasonably deem necessary or appropriate to protect the Secured Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, (y) any obligations that may
thereafter arise with respect Bank Products and Cash Management Services, and
(z) any contingent indemnification or expense reimbursement Obligations under
Section 9.4 hereof (i) for which a claim has been asserted or has arisen and,
(ii) if the Credit Parties are the subject of a proceeding under any Debtor
Relief Law, that the Agent reasonably believes are likely to arise or be
asserted thereafter.
9.18    Amendment and Restatement. Effective as of the date hereof, each
Borrower hereby agrees to become a borrower, debtor and obligor under, and to
bind itself to, the Existing Financing Agreements to which Borrowers are bound
generally (in each case, as modified and restated hereby), and, in such
capacity, to assume and bind itself to all Obligations of Borrowers thereunder
(as modified and restated hereby). The terms, conditions, agreements, covenants,
representations and warranties set forth in and relating to the Existing Credit
Agreement are hereby amended, restated, replaced and superseded in





--------------------------------------------------------------------------------

Exhibit 10.1




their entirety by the terms, conditions, agreements, covenants, representations
and warranties set forth in this Agreement. This Agreement does not extinguish
the obligations, including, without limitation, obligations for the payment of
money, outstanding under the Existing Credit Agreement or discharge or release
the obligations or the liens or priority of any mortgage, pledge, security
agreement or any other security therefor, which shall continue, as modified and
restated hereby, without interruption and in full force and effect. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except in each
case as amended, restated, replaced and superseded hereby or by instruments
executed in connection herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Borrower or guarantor
from any of their obligations or liabilities under the Existing Financing
Agreements or any of the security agreements, pledge agreements, mortgages,
guaranties or other loan documents executed in connection therewith, except in
each case as amended, restated, replaced and superseded hereby or by instruments
executed in connection herewith. Each Borrower hereby confirms and agrees that
(i) the Existing Credit Agreement and each Existing Financing Agreement to which
it is a party is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects, in each case as amended,
restated, replaced and superseded hereby or by instruments executed in
connection herewith, except that on and after the Effective Date all references
in any such Existing Financing Agreement to “the Agreement”, “thereto”,
“thereof” “thereunder” or words of like import referring to the Existing Credit
Agreement shall mean the Existing Credit Agreement as amended, restated,
replaced and superseded by this Agreement; and (ii) to the extent that any such
Existing Financing Agreement purports to assign or pledge to the Agent for the
benefit of the Lenders a security interest in or lien on, any collateral as
security for the Obligations of any Borrower from time to time existing in
respect of the Existing Credit Agreement, such pledge, assignment or grant of
the security interest or lien is hereby ratified and confirmed in all respects
in favor of Agent for the benefit of Lenders, which shall remain in full force
and effect, except as amended, restated, replaced and superseded hereby or by
instruments executed in connection herewith.
9.19    Commitments. Effective as of the date hereof, the Agent shall reallocate
the Commitments and Loans of the Lenders hereunder and shall notify the Lenders
of any payment required to be made so that the Commitments and Loans of the
Lenders are in accordance with Schedule 1.1. Upon receipt of such notice, each
Lender shall make the payments specified therein, if any.
9.20    Judgment Currency
If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) any amount due
under this Agreement or under any other Loan Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given. For this purpose, “rate of exchange” means the rate at which the
applicable Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice for the
applicable currency conversion in the wholesale market. In the event that there
is a change in the rate of exchange prevailing between the conversion date and
the date of actual payment of the amount due, the Credit Parties will pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Currency Due which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
rate of exchange prevailing on the conversion date. If the amount of the
Currency Due which the Agent is so able to purchase is less than the amount of
the Currency Due originally due to it, the applicable Credit





--------------------------------------------------------------------------------

Exhibit 10.1




Party shall indemnify and save the Agent, the Issuing Bank and the Lenders
harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by the Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any other Loan Document or under any judgment or order.
9.21    USA Patriot Act Notice. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or the Agent, as applicable, to identify
such Credit Party in accordance with the Act.
9.22    Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act).
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
9.23    Canadian Anti-Money Laundering Legislation.
(a)    Each Credit Party acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Lenders may be required
to obtain, verify and record information regarding the Credit Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Credit Parties, and the
transactions contemplated hereby. Each Credit Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or any prospective assignee or participant
of a Lender, the Issuing Bank or the Agent, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence.
(b)    If the Agent has ascertained the identity of any Credit Party or any
authorized signatories of the Credit Parties for the purposes of applicable AML
Legislation, then the Agent:
(i)shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable AML Legislation; and
(ii)shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.





--------------------------------------------------------------------------------

Exhibit 10.1




Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Agent has no obligation to
ascertain the identity of the Credit Parties or any authorized signatories of
the Credit Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from any Credit Party or any such
authorized signatory in doing so.
9.24    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Credit Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Credit Parties,
on the one hand, and the Secured Parties, on the other hand, and each of the
Credit Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Secured Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Credit
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Secured Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Credit Parties with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Secured Parties has advised or is currently advising any Credit Party
or any of its Affiliates on other matters) and none of the Secured Parties has
any obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and none of the Secured Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Secured Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Credit
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Credit Parties hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against each of the Secured Parties with respect to any breach or alleged
breach of agency or fiduciary duty.
9.25    Limitation of Canadian Borrower and UK Borrower Liability.
Notwithstanding anything to the contrary herein contained, the liability of the
Canadian Borrower and the UK Borrower hereunder and under any other Loan
Documents shall be limited to the Canadian Liabilities and the UK Liabilities
and the Canadian Borrower and the UK Borrower shall have no liability whatsoever
under the Loan Documents with respect to any other Obligations of the Domestic
Borrowers or the other Domestic Credit Parties.
9.26    Language.
The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. A la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.
9.27    Keepwell.





--------------------------------------------------------------------------------

Exhibit 10.1




Each Credit Party (other than the Canadian Borrower and the UK Borrower) that is
a Qualified ECP Guarantor at the time the grant of a security interest under the
Loan Documents, in each case, by any Specified Credit Party becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act.


9.28    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[balance of page left intentionally blank; signature pages follow]





--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DOMESTIC BORROWERS:


GENESCO INC.
as Lead Borrower




By_________________________
Name:
Title:


GENESCO BRANDS, LLC
as a Domestic Borrower




By_________________________
Name:
Title:


HAT WORLD CORPORATION
as a Domestic Borrower




By_________________________
Name:
Title:




HAT WORLD, INC.
as a Domestic Borrower




By_________________________
Name:
Title:




FLAGG BROS. OF PUERTO RICO, INC.
as a Domestic Borrower




By_________________________
Name:
Title:








[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1








CANADIAN BORROWER:


GCO CANADA INC.
as Canadian Borrower




By_________________________
Name:
Title:




UK BORROWER:


GENESCO (UK) LIMITED,
as UK Borrower




By_________________________
Name:
Title:










[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1




BANK OF AMERICA, N.A.,
as Agent, Issuing Bank and a Domestic Lender




By:    ________________________
Name:    Matthew Potter
Title:    Vice President






[SIGNATURE PAGES TO FOLLOW]


[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1




BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH),
as a Canadian Lender




By:    ________________________
Name:    
Title:    


[OTHER LENDERS TO BE DETERMINED]


    


    


    


    
    


    


    
    
    
    
    








[Signature Page to Fourth Amended and Restated Credit Agreement]

